 



Exhibit 10.13

$ 75,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 7, 2004

among

SUNTRON CORPORATION

as Company

and

K*TEC OPERATING CORP.

and

EFTC OPERATING CORP.

as Borrowers

and

THE LENDERS AND ISSUERS PARTY HERETO

and

CITICORP USA, INC.

as Administrative Agent and Collateral Agent

and

CONGRESS FINANCIAL CORPORATION (WESTERN)

as Syndication Agent

* * *

CITIGROUP GLOBAL MARKETS INC.

and

CONGRESS FINANCIAL CORPORATION (WESTERN)

as Joint Book Managers and Joint Lead Arrangers

WEIL, GOTSHAL & MANGES LLP
767 FIFTH AVENUE
NEW YORK, NEW YORK 10153-0119

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Article I     Definitions, Interpretation And Accounting Terms
    1  
Section 1.1
  Defined Terms     1  
Section 1.2
  Computation of Time Periods     39  
Section 1.3
  Accounting Terms and Principles     39  
Section 1.4
  Certain Terms     40  
Article II     The Facility
    40  
Section 2.1
  The Revolving Credit Commitments     40  
Section 2.2
  Borrowing Procedures     42  
Section 2.3
  Swing Loans     43  
Section 2.4
  Letters of Credit     45  
Section 2.5
  Reduction and Termination of the Revolving Credit Commitments     49  
Section 2.6
  Repayment of Loans     49  
Section 2.7
  Evidence of Debt     49  
Section 2.8
  Optional Prepayments     50  
Section 2.9
  Mandatory Prepayments     50  
Section 2.10
  Interest     51  
Section 2.11
  Conversion/Continuation Option     52  
Section 2.12
  Fees     52  
Section 2.13
  Payments and Computations     53  
Section 2.14
  Special Provisions Governing Eurodollar Rate Loans     56  
Section 2.15
  Capital Adequacy     57  
Section 2.16
  Taxes     58  
Section 2.17
  Substitution of Lenders     60  
Article III     Conditions To Loans And Letters Of Credit
    61  
Section 3.1
  Conditions Precedent to the Effectiveness of this Agreement     61  
Section 3.2
  Conditions Precedent to Each Loan and Letter of Credit     63  
Article IV     Representations and Warranties
    64  
Section 4.1
  Corporate Existence; Compliance with Law     64  
Section 4.2
  Corporate Power; Authorization; Enforceable Obligations     65  
Section 4.3
  Ownership of Subsidiaries     65  
Section 4.4
  Financial Statements     66  
Section 4.5
  Material Adverse Change     66  
Section 4.6
  Solvency     66  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page        
Section 4.7
  Litigation     67          
Section 4.8
  Taxes     67          
Section 4.9
  Full Disclosure     67          
Section 4.10
  Margin Regulations     68          
Section 4.11
  No Burdensome Restrictions; No Defaults     68          
Section 4.12
  Investment Company Act; Public Utility Holding Company Act     68          
Section 4.13
  Use of Proceeds     68          
Section 4.14
  Insurance     69          
Section 4.15
  Labor Matters     69          
Section 4.16
  ERISA     69          
Section 4.17
  Environmental Matters     70          
Section 4.18
  Intellectual Property     70          
Section 4.19
  Title; Real Property     71          
Section 4.20
  Bank Accounts     72          
Section 4.21
  Regulation H     72          
Section 4.22
  Interrelated Businesses     72          
Article V      Financial Covenants
    73          
Section 5.1
  Minimum EBITDA     73          
Article VI     Reporting Covenants
    73          
Section 6.1
  Financial Statements     73          
Section 6.2
  Default Notices     76          
Section 6.3
  Litigation     76          
Section 6.4
  Asset Sales     76          
Section 6.5
  Notices under Subordinated Debt Documents     76          
Section 6.6
  SEC Filings; Press Releases     76          
Section 6.7
  Labor Relations     76          
Section 6.8
  Tax Returns     77          
Section 6.9
  Insurance     77          
Section 6.10
  ERISA Matters     77          
Section 6.11
  Environmental Matters     77          
Section 6.12
  Borrowing Base Determination     78          

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page        
Section 6.13
  Customer Contracts     80          
Section 6.14
  Other Information     80          
Article VII     Affirmative Covenants
    80          
Section 7.1
  Preservation of Corporate Existence, Etc     80          
Section 7.2
  Compliance with Laws, Etc     80          
Section 7.3
  Conduct of Business     80          
Section 7.4
  Payment of Taxes, Etc     81          
Section 7.5
  Maintenance of Insurance     81          
Section 7.6
  Access     81          
Section 7.7
  Keeping of Books     82          
Section 7.8
  Maintenance of Properties, Etc     82          
Section 7.9
  Application of Proceeds     82          
Section 7.10
  Environmental     82          
Section 7.11
  Additional Collateral and Guaranties     82          
Section 7.12
  Real Property     83          
Section 7.13
  Account Debtors     84          
Article VIII     Negative Covenants
    84          
Section 8.1
  Indebtedness     84          
Section 8.2
  Liens, Etc     85          
Section 8.3
  Investments     86          
Section 8.4
  Sale of Assets     87          
Section 8.5
  Restricted Payments     88          
Section 8.6
  Prepayment of Long-Term Indebtedness     89          
Section 8.7
  Restriction on Fundamental Changes; Permitted Acquisitions     89          
Section 8.8
  Change in Nature of Business     89          
Section 8.9
  Transactions with Affiliates     89          
Section 8.10
  Restrictions on Subsidiary Distributions; No New Negative Pledge     90      
   
Section 8.11
  Modification of Constituent Documents     90          
Section 8.12
  Modification of Subordinated Debt Documents     90          
Section 8.13
  Accounting Changes; Fiscal Year     91          
Section 8.14
  Margin Regulations     91          

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page        
Section 8.15
  Sale/Leasebacks     91          
Section 8.16
  Cancellation of Indebtedness Owed to It     91          
Section 8.17
  No Speculative Transactions     91          
Section 8.18
  Compliance with ERISA     91          
Section 8.19
  Environmental     91          
Section 8.20
  Compliance with Blocked Account Provisions     92          
Section 8.21
  Post Closing Deliveries     92          
Article IX     Events of Default
    92          
Section 9.1
  Events of Default     92          
Section 9.2
  Remedies     94          
Section 9.3
  Actions in Respect of Letters of Credit     94          
Section 9.4
  Rescission     94          
Article X      The Agents
    95          
Section 10.1
  Authorization and Action     95          
Section 10.2
  Agent’s Reliance, Etc     96          
Section 10.3
  Posting of Approved Electronic Communications     96          
Section 10.4
  The Agent Individually     97          
Section 10.5
  Lender Credit Decision     98          
Section 10.6
  Indemnification     98          
Section 10.7
  Successor Administrative Agent     98          
Section 10.8
  Concerning the Collateral and the Collateral Documents     99          
Section 10.9
  Collateral Matters Relating to Related Obligations     100          
Article XI     Miscellaneous
    101          
Section 11.1
  Amendments, Waivers, Etc     101          
Section 11.2
  Assignments and Participations     103          
Section 11.3
  Costs and Expenses     106          
Section 11.4
  Indemnitees     107          
Section 11.5
  Limitation of Liability     108          
Section 11.6
  Right of Set-off     109          
Section 11.7
  Sharing of Payments, Etc     109          
Section 11.8
  Notices, Etc     109          

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page        
Section 11.9
  No Waiver; Remedies     112          
Section 11.10
  Amendment and Restatement; Binding Effect     112          
Section 11.11
  Governing Law     113          
Section 11.12
  Submission to Jurisdiction; Service of Process     113          
Section 11.13
  Waiver of Jury Trial     114          
Section 11.14
  Marshaling; Payments Set Aside     114          
Section 11.15
  Section Titles     114          
Section 11.16
  Execution in Counterparts     114          
Section 11.17
  Entire Agreement     115          
Section 11.18
  Confidentiality     115          

v



--------------------------------------------------------------------------------



 



          This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 7,
2004, among SUNTRON CORPORATION (as successor in interest by merger to Suntron
Intermediate Holding Corp.), a Delaware corporation (together with any successor
and permitted assign, the “Company”), K*TEC OPERATING CORP. (f/k/a K*TEC
Operating Company, L.L.C., a Delaware limited liability company, as successor in
interest by merger to K*TEC Electronics Holding Corporation (f/k/a K*TEC
Electronics Corporation)), a Delaware corporation (together with any successor
and permitted assign, “K*TEC”), EFTC OPERATING CORP. (as successor in interest
by merger to EFTC Corporation, Circuit Test, Inc. and CTLLC Acquisition Corp.,
each a Florida corporation), a Delaware corporation (together with any successor
and permitted assign, “EFTC”), the Lenders (as defined below), the Issuers (as
defined below), CITICORP USA, INC. (“CUSA”), as administrative agent and
collateral agent for the Lenders and the Issuers (in such capacity, the
“Administrative Agent”) and CONGRESS FINANCIAL CORPORATION (WESTERN)
(“Congress”), in its capacity as syndication agent for the Lenders and the
Issuers (in such capacity, the “Syndication Agent”), amends and restates in its
entirety the Credit Agreement (the “Existing Credit Agreement”), dated as of
January 26, 2001, amended and restated as of April 11, 2003 and further amended
as of March 23, 2004, among K*TEC, the lenders and issuers from time to time
party thereto and CUSA, as agent for such lenders and issuers.

W I T N E S S E T H:

          WHEREAS, the Company, K*TEC, EFTC, CUSA and certain of the Lenders and
Issuers are the current parties to the Existing Credit Agreement;

          WHEREAS, the Borrowers and the Lenders have agreed to amend and
restate the Existing Credit Agreement, on the terms and subject to the
conditions set forth herein, to make the changes as set forth herein; and

          WHEREAS, it is the intent of the parties hereto that (a) this
Agreement not constitute a novation of the obligations and liabilities existing
under the Existing Credit Agreement or evidence payment of all or any of such
obligations and liabilities, (b) this Agreement amend and restate in its
entirety the Existing Credit Agreement and (c) from and after the Effective Date
(as defined below), the Existing Credit Agreement be of no further force or
effect except as to evidence the incurrence of the “Obligations” under and as
defined thereunder, the representations and warranties made and the actions or
omissions performed or required to be performed thereunder, in each case prior
to the Effective Date;

          NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

          Section 1.1 Defined Terms

          As used in this Agreement, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Acceptable Appraiser” means an appraiser reasonably acceptable to
each Agent; provided, however, that, (a) with respect to Eligible Inventory and
Eligible Equipment, Emerald Technology Valuations, LLC (together with its
successors) shall be deemed to be acceptable to both Agents and (b) with respect
to Eligible Real Property, CB Richard Ellis, Inc. (together with its successors)
shall be deemed to be acceptable to both Agents.

          “Account” has the meaning specified in the Pledge and Security
Agreement.

          “Account Debtor” has the meaning specified in the Pledge and Security
Agreement.

          “Administrative Agent” has the meaning specified in the preamble to
this Agreement.

          “Advance Rate” means, at any time,

          (a) in the case of any Class of Eligible Inventory, the lesser of
(i) 85% of the Net Recovery Percentage in effect at such time for such Class of
Eligible Inventory and (ii) the percentage set forth below opposite such Class:

          CLASS OF ELIGIBLE INVENTORY

--------------------------------------------------------------------------------

  PERCENTAGE

--------------------------------------------------------------------------------

Eligible Raw Materials
    34 %
Eligible Work-in-Process Inventory
    50 %
Eligible Finished Goods
    53 %
Eligible Excess Inventory
    10 %;

provided, however, that each percentage set forth in this clause (ii) above is
subject to reduction (or, if so reduced, increase up to the percentages set
forth above) at the Administrative Agent’s sole discretion exercised reasonably;

          (b) in the case of Eligible Receivables, the Applicable Receivables
Rate in effect at such time;

          (c) in the case of Eligible Equipment, the Applicable Equipment
Advance Rate in effect at such time; and

          (d) in the case of Eligible Real Property, the Applicable Real
Property Advance Rate in effect at such time.

          “Affected Lender” has the meaning specified in Section 2.17
(Substitution of Lenders).

          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person, each officer, director, general partner or joint-venturer of
such Person, and each other Person who is the beneficial owner of 5% or more of
any class of Voting Stock of such Person. For the purposes of this definition,
“control” means the possession of the power to direct or cause the direction of
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

2



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Aged Work-in-Process Reserve” means, at any time, a reserve against
the gross amount of Eligible Work-in-Process Inventory in an amount determined
by the Administrative Agent in its sole discretion exercised reasonably to
reflect the approximate Borrowing Base Value of Eligible Work-in-Process
Inventory that, at such time, has been or should have been classified as
“work-in-process” (using the classification applied by the Borrowers and the
Eligible Subsidiaries, consistent with past practice, as part of their
accounting system) for more than 90 days; provided, however, that, in any case,
the amount of such reserve shall at least equal the amount set forth in the last
certificate delivered by the Company pursuant to Section 6.1(i)(Financial
Statements).

          “Agent Affiliate” has the meaning specified in Section 10.3(c)
(Posting of Approved Electronic Communications).

          “Agent Indemnitee” has the meaning specified in Section 10.6
(Indemnification).

          “Agents” means, collectively, the Administrative Agent and the
Syndication Agent.

          “Agreement” means the Existing Credit Agreement, as amended and
restated to the date hereof and further amended and restated by this Second
Amended and Restated Credit Agreement.

          “Ancillary Obligation” means any Cash Management Obligation or Hedging
Contract Obligation.

          “Ancillary Obligation Notice” means, with respect to any Ancillary
Obligation, a notice given by the holder of such Ancillary Obligation with the
consent of either Borrower to the Administrative Agent and setting forth an
Ancillary Obligation Reserve for such Ancillary Obligation.

          “Ancillary Obligation Reserve” means, with respect to any Ancillary
Obligation at any time, the then most recent reserve set forth in any Ancillary
Obligation Notice for such Ancillary Obligation and for which, on the date of
receipt by the Administrative Agent of such Ancillary Obligation Notice and
after giving effect to each Loan to be made and each Letter of Credit to be
issued on such date, such reserve does not exceed the Available Credit in effect
at such time.

          “Applicable Equipment Advance Rate” means, at any time of
determination in the periods set forth below, the percentage set forth below
opposite such period:

          TIME PERIOD

--------------------------------------------------------------------------------

  PERCENTAGE

--------------------------------------------------------------------------------

From the Effective Date through December 31, 2004
    80 %
From January 1, 2005 through June 30, 2005
    76 %
From July 1, 2005 through December 31, 2005
    68 %
From January 1, 2006 through June 30, 2006
    60 %
From July 1, 2006 through December 31, 2006
    52 %
From January 1, 2007 through June 30, 2007
    44 %
From July 1, 2007 through December 31, 2007
    36 %
From January 1, 2008 through June 30, 2008
    28 %
From July 1, 2008 and thereafter
    20 %;

3



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

provided, however, that each percentage set forth above is subject to reduction
(or, if so reduced, increase up to the percentages set forth above) at the
Administrative Agent’s sole discretion exercised reasonably.

          “Applicable Lending Office” means, with respect to each Lender, its
Domestic Lending Office in the case of a Base Rate Loan, and its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan.

          “Applicable Margin” means, (a) during the period commencing on the
Effective Date and ending December 31, 2004, with respect to (i) Base Rate
Loans, 0.75% per annum and (ii) Eurodollar Rate Loans, 2.75% per annum and (b)
thereafter, as of any date of determination, a per annum rate equal to the rate
set forth below opposite the applicable type of Loan and the EBITDA for the then
most recent four Fiscal Quarters for which Financial Statements have been
delivered pursuant to Section 6.1(b) or (c) (Financial Statements) (or the
corresponding sections of the Existing Credit Agreement) set forth below:

                      BASE RATE   EURODOLLAR RATE EBITDA

--------------------------------------------------------------------------------

  LOANS

--------------------------------------------------------------------------------

  LOANS

--------------------------------------------------------------------------------

Greater than $15,000,000
    0.50 %     2.50 %
Less than or equal to $15,000,000 and greater than $10,000,000
    0.75 %     2.75 %
Less than or equal to $10,000,000 and greater than $0
    1.00 %     3.00 %
Less than or equal to $0
    1.25 %     3.25 %

Changes in the Applicable Margin resulting from a change in EBITDA for any four
Fiscal Quarter period shall become effective as to all Loans upon delivery by
the Company to the Administrative Agent of new Financial Statements for the last
Fiscal Quarter of such period pursuant to Section 6.1(b) or (c) (Financial
Statements), as applicable. Notwithstanding anything to the contrary set forth
in this Agreement (including the then current EBITDA), if the Company shall fail
to deliver such Financial Statements within any of the time periods specified in
Section 6.1(b) or (c) (Financial Statements), the Applicable Margin from and
including the 46th day after the end of such Fiscal Quarter or the 91st day
after the end of such Fiscal Year, as the case may be, to but not including the
date the Company delivers to the Administrative Agent such Financial Statements
shall equal the highest possible Applicable Margin provided for by this
definition.

          “Applicable Receivables Rate” means, at any time, (a) if the Dilution
at such time is less than or equal to 10%, the percentage set forth on Schedule
III (Applicable Receivables Rate) opposite the Dilution then in effect and (b)
otherwise, if the Dilution at such time exceeds 10%, the “Applicable Receivables
Rate” shall be equal to 80% less a percentage determined by the Administrative
Agent from time to time in its sole discretion exercised reasonably; provided,
however, that such percentage reduction shall, in any case, at least equal the
excess of the Dilution at such time over 10% rounded to the next highest
percent.

          “Applicable Real Property Advance Rate” means, at any time of
determination that is in the periods set forth below, the percentage set forth
below opposite such period:

4



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          TIME PERIOD

--------------------------------------------------------------------------------

  PERCENTAGE

--------------------------------------------------------------------------------

From the Effective Date through December 31, 2004
    65.0 %
From January 1, 2005 through June 30, 2005
    60.0 %
From July 1, 2005 through December 31, 2005
    50.0 %
From January 1, 2006 through June 30, 2006
    47.5 %
From July 1, 2006 through December 31, 2006
    45.0 %
From January 1, 2007 through June 30, 2007
    42.5 %
From July 1, 2007 through December 31, 2007
    40.0 %
From January 1, 2008 through June 30, 2008
    37.5 %
From July 1, 2008 and thereafter
    35.0 %;

provided, however, that each percentage set forth above is subject to reduction
(or, if so reduced, increase up to the percentages set forth above) at the
Administrative Agent’s sole discretion exercised reasonably.

          “Appraisals” means, collectively, the Initial Appraisals, and each
other appraisal and “desktop review” received or conducted by the Administrative
Agent pursuant to and in accordance with the definition of Permitted Acquisition
or Section 6.12 (Borrowing Base Determination), in each case to the extent such
appraisal or “desktop review” is reasonably satisfactory in form and substance
to each Agent and, in the case of an appraisal, is from an Acceptable Appraiser.

          “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement and any other written Contractual Obligation in connection
with and related to the foregoing and (b) any Financial Statement, financial and
other report, notice, request, certificate and other information material;
provided, however, that, “Approved Electronic Communication” shall exclude (x)
any Notice of Borrowing, Letter of Credit Request, Swing Loan Request, Notice of
Conversion or Continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to Section 2.8
(Optional Prepayments) and Section 2.9 (Mandatory Prepayments) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III (Conditions To Loans And Letters Of
Credit) or Section 2.4(a) (Letters of Credit) or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

          “Approved Electronic Platform” has the meaning specified in Section
10.3(a) (Posting of Approved Electronic Communications).

          “Approved Fund” means any Fund that is advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity
that administers or manages a Lender.

5



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Arrangers” means each of Citigroup Global Markets Inc. and Congress,
in their capacities as joint book managers and joint lead arrangers.

          “Asset Sale” has the meaning specified in Section 8.4 (Sale of
Assets).

          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit A (Form of Assignment and
Acceptance).

          “Assumption Agreement” means an assumption agreement entered into by
each Agent and a Lender or an Eligible Assignee acceptable to the Administrative
Agent, in form and substance acceptable to the Administrative Agent and pursuant
to which each Lender or Eligible Assignee participating in the Facility Increase
has agreed (a) in the case of a Lender, to an increase in its Revolving Credit
Commitment in an amount equal to the participation of such Lender in the
Facility Increase and (b) in the case of an Eligible Assignee that is not a
Lender, to be bound by the terms of this Agreement as a Lender with a Revolving
Credit Commitment equal to the participation of such Eligible Assignee in the
Facility Increase.

          “Availability Reserve” means, effective upon receipt by the Company of
notice from the Administrative Agent of any determination thereof (which notice
may be given orally or in writing), such amounts as the Administrative Agent may
from time to time establish against the Facility, in the Administrative Agent’s
sole discretion exercised reasonably, in order either (a) to preserve the value
of the Collateral or the Administrative Agent’s Lien thereon or (b) to provide
for the payment of unanticipated liabilities of any of the Loan Parties arising
after the Effective Date.

          “Available Credit” means, at any time, an amount equal to (a) the
lesser of (i) the Revolving Credit Commitments in effect at such time and
(ii) the Borrowing Base at such time, minus (b) the sum of (i) the aggregate
Revolving Credit Outstandings at such time and (ii) any Availability Reserves in
effect at such time.

          “Bailee’s Letter” means a letter in form and substance reasonably
acceptable to the Administrative Agent executed by any Person (other than the
Borrowers) who is in possession of Inventory on behalf of any Borrower pursuant
to which such Person acknowledges, among other things, the Administrative
Agent’s Lien with respect thereto.

          “Bankruptcy Code” means title 11, United States Code, as amended from
time to time.

          “Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the highest of:

     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;

     (b) the sum (adjusted to the nearest 0.25% or, if there is no nearest
0.25%, to the next higher 0.25%) of (i) 0.5% per annum plus (ii) the rate per
annum obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each

6



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Monday (or, if any such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for Citibank in respect of liabilities consisting of or including
(among other liabilities) three-month U.S. dollar nonpersonal time deposits in
the United States, plus (iii) the average during such three-week period of the
maximum annual assessment rates estimated by Citibank for determining the then
current annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring Dollar deposits in the United
States; and

     (c) the sum of (i) 0.5% per annum plus (ii) the Federal Funds Rate.

          “Base Rate Loan” means any Loan during any period in which it bears
interest based on the Base Rate.

          “Blocked Account” has the meaning specified in the Pledge and Security
Agreement.

          “Blocked Account Bank” has the meaning specified in the Pledge and
Security Agreement.

          “Blocked Account Letter” has the meaning specified in the Pledge and
Security Agreement.

          “Borrowers” means each of K*TEC and EFTC.

          “Borrowing” means a borrowing consisting of Loans made on the same day
by the Lenders ratably according to their respective Revolving Credit
Commitments.

          “Borrowing Base” means, at any time,

               (a) the sum of the following:

           (i) Eligible Inventory. the lesser of (A) $40,000,000 and (B) the sum
of the following:

               (1) Eligible Raw Materials. the product of the Advance Rate then
in effect for Eligible Raw Materials of the Borrowers and the Eligible
Subsidiaries and the Borrowing Base Value of such Eligible Raw Materials;

               (2) Eligible Work-in-Process Inventory. the lesser of (i)
$13,000,000 and (ii) the product of the Advance Rate then in effect for Eligible
Work-in-Process Inventory of the Borrowers and the Eligible

7



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Subsidiaries and the Borrowing Base Value of such Eligible Work-in-Process
Inventory;

               (3) Eligible Finished Goods. the product of the Advance Rate then
in effect for Eligible Finished Goods of the Borrowers and the Eligible
Subsidiaries and the Borrowing Base Value of such Eligible Finished Goods;
provided, however, that such product shall be included only to the extent such
product does not exceed 20% of the amount set forth in this clause (i); and

               (4) Eligible Excess Inventory. the lesser of (x) $2,000,000 and
(y) the product of the Advance Rate then in effect for Eligible Excess Inventory
of the Borrowers and the Eligible Subsidiaries and the Borrowing Base Value of
such Eligible Excess Inventory;

           (ii) Eligible Receivables. the product of the Advance Rate then in
effect for Eligible Receivables and the Borrowing Base Value of all Eligible
Receivables of the Borrowers and the Eligible Subsidiaries;

           (iii) Eligible Equipment. the lesser of (A) the net auction sale
value of such Eligible Equipment, as set forth in the then most recent
Appraisal, and (B) the product of the Advance Rate then in effect for Eligible
Equipment and the net orderly liquidation value of Eligible Equipment of the
Borrowers and the Eligible Subsidiaries, as determined by the Administrative
Agent based on the then most recent Appraisal; and

           (iv) Eligible Real Property. the product of the Advance Rate then in
effect for Eligible Real Property and the Mortgage Value of the Eligible Real
Property of the Borrowers and the Eligible Subsidiaries at such time;

provided, however, that the amounts set forth in clauses (iii) and (iv) above
shall be excluded from the calculation set forth in this clause (a) to the
extent the sum of such amounts exceeds the Fixed Asset Sublimit then in effect;

               minus (b) any Eligibility Reserve then in effect.

          “Borrowing Base Value” means,

     (a) with respect to any Account, the face amount thereof, calculated net of
all finance charges, late fees and other fees that are unearned, sales, excise
or similar taxes, and credits or allowances granted at such time; and

     (b) with respect to Inventory, the value of such Inventory, determined at
the lower of cost and market on a first-in, first-out basis.

          “Borrowing Base Certificate” means a certificate of the Borrowers,
substantially in the form of Exhibit G (Form of Borrowing Base Certificate).

          “Business Day” means a day of the year on which banks are not required
or authorized to close in New York City and, if the applicable Business Day
relates to notices,

8



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, a day on which dealings in Dollar deposits are also
carried on in the London interbank market.

          “Business Plan” means the business plan in respect of the Company,
covering the Fiscal Years ending in calendar years 2004 through 2007 and
delivered to the Administrative Agent by the Company prior to the date hereof.

          “Capital Expenditures” means, with respect to any Person for any
period, the aggregate of amounts that would be reflected as additions to
property, plant or equipment on a Consolidated balance sheet of such Person and
its Subsidiaries prepared in conformity with GAAP, excluding interest
capitalized during construction.

          “Capital Lease” means, with respect to any Person, any lease of
property by such Person as lessee that would be accounted for as a capital lease
on a balance sheet of such Person prepared in conformity with GAAP.

          “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all Consolidated obligations of such Person or any of its
Subsidiaries under Capital Leases, as determined in conformity with GAAP.

          “Cash Collateral Account” has the meaning specified in the Pledge and
Security Agreement.

          “Cash Equivalents” means (a) securities issued or fully guaranteed or
insured by the United States government or any agency thereof, (b) certificates
of deposit, eurodollar time deposits, overnight bank deposits and bankers’
acceptances of any Lender or any commercial bank organized under the laws of the
United States, any state thereof, the District of Columbia, any foreign bank, or
its branches or agencies (fully protected against currency fluctuations) that,
at the time of acquisition, are rated at least “A-1” by Standard & Poor’s Rating
Services (“S&P”) or “P-1” by Moody’s Investors Services, Inc. (“Moody’s”),
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by
Moody’s and (d) shares of any money market fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a) through (c) above, (ii) has net assets of not less than $500,000,000 and
(iii) is rated at least “A-1” by S&P or “P-1” by Moody’s; provided, however,
that the maturities of all obligations of the type specified in clauses (a)
through (c) above shall not exceed 180 days.

          “Cash Interest Expense” means, with respect to any Person for any
period, the Interest Expense of such Person for such period less the Non-Cash
Interest Expense of such Person for such period.

          “Cash Management Document” means any certificate, agreement or other
document executed by any Loan Party in respect of or in connection with the Cash
Management Obligations of any Loan Party.

          “Cash Management Obligation” means any direct or indirect liability,
contingent or otherwise, of any Loan Party in respect of cash management
services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements) provided by
the Administrative Agent, any Lender or any Affiliate of any of them to any Loan
Party (unless such Loan Party and, as the case may be, the Administrative Agent
or

9



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

such Lender or Affiliate expressly specify in writing that such liability shall
not be considered a “Cash Management Obligation” hereunder), including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.

          “Change of Control” means any event, transaction or occurrence as a
result of which (a) the Investors shall cease to own and control (either
directly or indirectly through one or more persons (a “Holding Company”), taking
into account any dilution resulting from the interest of other holders of the
Stock of each Holding Company) at least 25% of the outstanding Voting Stock of
all classes of the Voting Stock of the Company and at least 25% of the economic
and voting rights associated with ownership of Stock of the Company on a fully
diluted basis, (b) any person or group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) other than the Investors or a group
of such persons composed principally of Investors shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended) or
otherwise own or control economic and voting rights associated with ownership of
a percentage of the outstanding Voting Stock of any class of the Voting Stock of
the Company on a fully diluted basis greater than the percentage collectively
held by the Investors (either directly or indirectly through one or more Holding
Companies, taking into account any dilution resulting from the interest of other
holders of the Voting Stock of each Holding Company), (c) during any period of
twelve consecutive calendar months, individuals who at the beginning of such
period constituted the board of directors (or managing members) of the Company
(together with any new directors (or managing members) nominated by the
Investors or whose election by the board of directors (or managing members) of
the Company or whose nomination for election by the stockholders of the Company
was approved by a vote of at least a majority of the directors (or managing
members) then still in office who either were directors (or managing members) at
the beginning of such period or whose elections or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors (or managing members) then in office or
(d) any Borrower shall cease to be a Wholly-Owned Subsidiary of the Company.

          “Citibank” means Citibank, N.A., a national banking association.

          “Class” means the classes of Eligible Inventory consisting of Eligible
Raw Materials, Eligible Work-in-Process Inventory, Eligible Finished Goods and
Eligible Excess Inventory.

          “Code” means the Internal Revenue Code of 1986 (or any successor
legislation thereto), as amended from time to time.

          “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted under any of the Collateral Documents.

          “Collateral Documents” means, collectively, the Pledge and Security
Agreement, the Mortgages, the Blocked Account Letters and any other document
executed and delivered by a Loan Party granting a Lien on any of its property to
secure payment of the Secured Obligations.

          “Company” has the meaning specified in the preamble to this Agreement.

10



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Company’s Accountants” means KPMG LLP or any other independent,
nationally-recognized public accountant acceptable to the Administrative Agent.

          “Compliance Certificate” has the meaning specified in Section 6.1(d)
(Financial Statements).

          “Congress” has the meaning specified in the preamble to this
Agreement.

          “Consolidated” means, with respect to any Person, the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.

          “Consolidated Net Income” means, for any Person for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that (a) the net income of any other Person in which
such Person or one of its Subsidiaries has a joint interest with a third party
(which interest does not cause the net income of such other Person to be
Consolidated into the net income of such Person) shall be included only to the
extent of the amount of dividends or distributions paid to such Person or
Subsidiary, (b) the net income of any Subsidiary of such Person that is subject
to any restriction or limitation on the payment of dividends or the making of
other distributions shall be excluded to the extent of such restriction or
limitation, (c) the net income (or loss) of any Person acquired in a purchase or
pooling of interest transaction for any period prior to the date of such
acquisition and (d) extraordinary gains and losses and any one-time increase or
decrease to net income which is required to be recorded because of the adoption
of new accounting policies, practices or standards in accordance with GAAP shall
be excluded.

          “Constituent Documents” means, with respect to any Person, (a) the
articles of incorporation, certificate of incorporation or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws, operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election and duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

          “Contaminant” means any material, substance or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including any petroleum or petroleum-derived
substance or waste, asbestos and polychlorinated biphenyls.

          “Contractual Obligation” of any Person means any obligation,
agreement, undertaking or similar provision of any Security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a Loan Document) to which such
Person is a party or by which it or any of its property is bound or to which any
of its properties is subject.

          “Control Account Letter” has the meaning specified in the Pledge and
Security Agreement.

          “Corporate Chart” means a corporate organizational chart, list or
other similar document in each case in form reasonably acceptable to the
Administrative Agent and setting forth, for each Person that is a Loan Party,
that is subject to Section 7.11 (Additional Collateral

11



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

and Guaranties) or that is a Subsidiary of any Loan Party, (a) the full legal
name of such Person (and any trade name, fictitious name or other name such
Person may have had or operated under), (b) the jurisdiction of organization,
the organizational number (if any) and the tax identification number (if any) of
such Person, (c) the location of such Person’s chief executive office (or sole
place of business) and (d) the number of shares of each class of such Person’s
Stock authorized (if applicable), the number outstanding as of the date of
delivery and the number and percentage of such outstanding shares for each such
class owned (directly or indirectly) by any Loan Party or any Subsidiary of any
Loan Party.

          “CUSA” has the meaning specified in the preamble to this Agreement.

          “Customary Permitted Liens” means, with respect to any Person, any of
the following Liens:

          (a) Liens with respect to the payment of taxes, assessments or
governmental charges in all cases that are not yet due or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;

          (b) Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other liens
imposed by law created in the ordinary course of business for amounts not yet
due or that are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP;

          (c) deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds;

          (d) encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;

          (e) encumbrances arising under leases or subleases of real property
that do not, in the aggregate, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such real property; and

          (f) financing statements of a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business.

          “Debt Issuance” means the incurrence of Indebtedness of the type
specified in clause (a) or (b) of the definition of “Indebtedness” by the
Company or any of its Subsidiaries.

12



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Default” means any event that, with the passing of time or the giving
of notice or both, would become an Event of Default.

          “Dilution” means, at any given time in respect of all Accounts of the
Borrowers and the Eligible Subsidiaries, a quotient, expressed as a percentage,
(a) the numerator of which is the sum (for the most recent twelve months) of any
net credits, rebates, markdowns, freight charges, cash discounts, volume, early
payment and other discounts, cooperative advertising expenses, royalty payments,
warranties, cost of parts required to be maintained by Contractual Obligation
(whether express or implied), warehouse and other allowances, disputes,
chargebacks, defective returns, other returned or repossessed goods, inventory
transfers, reductions in balance in respect of billing errors or adjustments to
estimated billing settlements for defective products or other reasons,
allowances for early payments and other similar allowances that are made or
coordinated with the usual practices of the Borrowers and the Eligible
Subsidiaries owning such Account, and (b) the denominator of which is the sum
(for the most recent twelve months) of the gross amount of any sales made on
account (including, without limitation, the original balances of such Accounts).

          “Disqualified Stock” means with respect to any Person, any Stock that,
by its terms, by the terms of any security into which it is convertible or for
which it is exchangeable or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, is
exchangeable for Indebtedness of such Person or is redeemable at the option of
the holder thereof, in whole or in part, on or prior to the Scheduled
Termination Date.

          “Documentary Letter of Credit” means any Letter of Credit intended to
be drawn upon presentation of documents evidencing the sale or shipment of goods
purchased by the Borrowers or any of their respective Subsidiaries in the
ordinary course of their respective businesses.

          “Dollars” and the sign “$” each mean the lawful money of the United
States of America.

          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the Assignment and Acceptance by which it became a Lender or such other office
of such Lender as such Lender may from time to time specify to the Company and
the Administrative Agent.

          “Domestic Subsidiary” means any Subsidiary of the Company organized
under the laws of any state of the United States of America or the District of
Columbia.

          “EBITDA” means, with respect to any Person for any period, an amount
equal to (a) Consolidated Net Income of such Person for such period plus (b) the
sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication, (i) any provision for income
taxes, (ii) Interest Expense, (iii) loss from extraordinary items (including
(A) any loss resulting from an Asset Sale by such Person or any of its
Subsidiaries other than in the ordinary course of business, and
(B) restructuring charges and cash non-recurring charges not to exceed
$3,000,000 in any Fiscal Year (whether or not incurred after the Effective
Date), (iv) depreciation, depletion, amortization and impairment of intangibles
or financing or acquisition costs and (v) all other non-cash charges and
non-cash losses for such

13



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

period, including the amount of any compensation deduction as the result of any
grant of Stock or Stock Equivalents to employees, officers, directors or
consultants accrued during such period and not paid in cash during such period
minus (c) the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income but without duplication, (i) any credit for income
tax, (ii) gains from extraordinary items for such period, (iii) any aggregate
net gain (but not any aggregate net loss) from the sale, exchange or other
disposition of capital assets by such Person and (iv) any other non-cash gains
or other items which have been added in determining Consolidated Net Income,
including any reversal of a charge referred to in clause (b)(v) above by reason
of a decrease in the value of any Stock or Stock Equivalent.

          “Effective Date” has the meaning specified in Section 3.1 (Conditions
Precedent to the Effectiveness of this Agreement).

          “EFTC” has the meaning specified in the preamble to this Agreement.

          “Eligibility Reserves” means, at any time, the sum of (a) the Minimum
Eligibility Reserve then in effect, (b) the Aged Work-in-Process Reserve then in
effect, (c) the amount of Ancillary Obligation Reserves then in effect for all
Ancillary Obligations and (d) effective upon receipt by the Company of notice
from the Administrative Agent of any determination thereof (which notice may be
given orally or in writing), such amounts as the Administrative Agent, in its
sole discretion exercised reasonably, may from time to time establish against
the gross amounts of Eligible Receivables, Eligible Equipment, Eligible Real
Property and any Class of Eligible Inventory to reflect risks or contingencies
arising after the Effective Date that may affect any one or Class of such items
and that have not already been taken into account in the calculation of the
Borrowing Base.

          “Eligible Assignee” means (a) a Lender or any Affiliate or Approved
Fund of such Lender, (b) a commercial bank having total assets in excess of
$5,000,000,000, (c) a finance company, insurance company, other financial
institution or fund reasonably acceptable to the Administrative Agent, regularly
engaged in making, purchasing or investing in loans and having a net worth,
determined in accordance with GAAP, in excess of $250,000,000 (or, to the extent
net worth is less than such amount, a finance company, insurance company, other
financial institution or fund, reasonably acceptable to the Administrative Agent
and the Company), (d) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof having a net worth,
determined in accordance with GAAP, in excess of $250,000,000 or (e) with the
consent, each in their sole discretion, of each of the Company and the
Administrative Agent, any other financial institution.

          “Eligible Equipment” means Equipment of any Borrower or any Eligible
Subsidiary (a) that is owned solely by such Borrower (or, as the case may be,
such Eligible Subsidiary), (b) with respect to which the Administrative Agent
has a valid and perfected first-priority Lien, (c) as to which, at the time they
were made and at the time of the determination (except for representations and
warranties expressly referring to an earlier date that shall be measured as of
such date), all representations and warranties contained in any of the Loan
Documents are correct, (d) that is not, in the Administrative Agent’s sole
discretion exercised reasonably, obsolete or unmerchantable, (e) that the
Administrative Agent deems to be Eligible Equipment, based on such credit and
collateral considerations as the Administrative Agent may, in its sole
discretion, deem appropriate and (f) in respect of which the Administrative
Agent shall have received an Appraisal.

14



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Eligible Excess Inventory” means, at any time, a Class of Eligible
Inventory consisting of Eligible Inventory of any Borrower or any Eligible
Subsidiary that is not Eligible Work-in-Process Inventory and to which each of
the following applies:

               (a) if such Eligible Inventory is located at such time on the
Sugarland Property,

         (i) no additional quantities of such type of Eligible Inventory have
been received or manufactured (or were in the process of being manufactured) by
the Company or any of its Subsidiaries in the 180 days immediately preceding
such time; or

          (ii)(A) in the case of Eligible Finished Goods, that has been produced
more than 90 days prior to such time and (B) in the case of Raw Materials,
possession of which was acquired by any Borrower or Eligible Subsidiary more
than (1) 360 days prior to such time, in the case of Eligible Inventory subject
to the Global Supply Agreement or (2) otherwise, 180 days prior to such time;
and

               (b) otherwise, at such time, the Company is not forecasting (or
is unreasonably forecasting) any anticipated sale or other usage for such
Eligible Inventory in the 180 days following such time.

          “Eligible Finished Goods” means a Class of Eligible Inventory
consisting of the Eligible Inventory of any Borrower or any Eligible Subsidiary
that is not Eligible Excess Inventory and that is classified or should be
classified, consistent with past practice, on such Borrower’s (or, as the case
may be, such Eligible Subsidiary’s) accounting system as “finished goods”.

          “Eligible Inventory” means Inventory of any Borrower or any Eligible
Subsidiary (other than any Inventory that has been consigned by such Borrower
(or, as the case may be, such Eligible Subsidiary)) including raw materials,
work-in-process and finished goods:

               (a) owned solely by such Borrower (or, as the case may be, such
Eligible Subsidiary);

               (b) with respect to which the Administrative Agent has a valid
and perfected first-priority Lien;

               (c) as to which, at the time they were made and at the time of
the determination (except for representations and warranties expressly referring
to an earlier date that shall be measured as of such date), all representations
and warranties contained in any of the Loan Documents are correct;

               (d) that is not defective;

               (e) with respect to which (in respect of any Inventory labeled
with a brand name or trademark and sold by such Borrower (or, as the case may
be, such Eligible Subsidiary) pursuant to a trademark owned by such Borrower
(or, as the case may be, such Eligible Subsidiary) or a license granted to such
Borrower (or, as the case may be, such Eligible Subsidiary)) the Administrative
Agent would have rights under

15



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

such trademark or license pursuant to the Pledge and Security Agreement or other
agreement satisfactory to the Administrative Agent to sell such Inventory in
connection with a liquidation thereof; and

               (f) that the Administrative Agent deems to be Eligible Inventory
based on such credit and collateral considerations as the Administrative Agent
may, in its sole discretion, deem appropriate.

No Inventory of any Borrower or any Eligible Subsidiary shall be Eligible
Inventory if such Inventory consists of (i) goods returned or rejected by
customers other than goods that are undamaged or are resaleable in the normal
course of business, (ii) goods to be returned to suppliers, (iii) goods in
transit, (iv) packaging material or (v) goods located, stored, used or held at
the premises of a third party unless (x)(A) the Administrative Agent shall have
received a Landlord Waiver or Bailee’s Letter or (B) in the case of Inventory
located at a leased premises, an Eligibility Reserve satisfactory to the
Administrative Agent shall have been established with respect thereto and (y) an
appropriate UCC-1 financing statement shall have been executed and properly
filed.

          “Eligible Raw Materials” means a Class of Eligible Inventory
consisting of all Eligible Inventory of any Borrower or any Eligible Subsidiary
that is not Eligible Excess Inventory and that is classified or should be
classified, consistent with past practice, on such Borrower’s (or, as the case
may be, such Eligible Subsidiary’s) accounting system as “raw materials”.

          “Eligible Real Property” means any parcel of Real Property in the
United States owned by any Borrower or any Eligible Subsidiary as to which each
of the following conditions has been satisfied at such time:

               (a) (i) a valid and enforceable first-priority Lien (subject to
Customary Permitted Liens) on such parcel of Real Property shall have been
granted by such Borrower (or, as the case may be, such Eligible Subsidiary) in
favor of the Administrative Agent pursuant to a Mortgage and (ii) such Lien
shall be in full force and effect in favor of the Administrative Agent at such
time;

               (b) except as otherwise permitted by the Administrative Agent
(including the actions set forth in Section 8.21 (Post Closing Deliveries)
authorized to be completed after the Effective Date, as set forth therein), the
Administrative Agent and the title insurance company issuing the policy referred
to in clause (c) below shall have received maps or plats of an as-built survey
of such parcel of Real Property certified to the Administrative Agent and such
title insurance company in a manner reasonably satisfactory to them, dated a
date reasonably satisfactory to the Administrative Agent and such title
insurance company, by an independent professional licensed land surveyor
reasonably satisfactory to the Administrative Agent and such title insurance
company, which maps or plats and the surveys on which they are based shall be
made in form and substance satisfactory to the Administrative Agent;

               (c) the Administrative Agent shall have received in respect of
such parcel of Real Property (i) a mortgagee’s title policy (or policies) or
marked-up unconditional binder (or binders) for such insurance (or other
evidence acceptable to the Administrative Agent proving ownership thereof)
(“Mortgagee’s Title Insurance

16



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Policy”), dated a date reasonably satisfactory to the Administrative Agent, and
such policy shall (A) be in an amount not less than the Mortgage Value as of the
Effective Date of such parcel of Real Property, (B) be issued at ordinary rates,
(C) insure that the Lien granted pursuant to the Mortgage insured thereby
creates a valid first-priority Lien on such parcel of Real Property free and
clear of all defects and encumbrances, except such as may be approved by the
Administrative Agent and Customary Permitted Liens, (D) name the Administrative
Agent for the benefit of the Secured Parties as the insured thereunder, (E) be
in the form of ALTA Loan Policy — 1992 (or such local equivalent thereof as is
reasonably satisfactory to the Administrative Agent), (F) contain a
comprehensive lender’s endorsement (including, but not limited to, a revolving
credit endorsement and a floating rate endorsement) and such other endorsements
as the Administrative Agent shall require in its sole discretion exercised
reasonably and (G) be issued by Chicago Title Insurance Company, First American
Title Insurance Company, Lawyers Title Insurance Corporation or any other title
company reasonably satisfactory to the Administrative Agent (including any such
title companies acting as co-insurers or reinsurers), (ii) evidence satisfactory
to it that all premiums in respect of each such policy, all recording fees and
stamp, documentary, intangible or mortgage recording taxes, if any, in
connection with the Mortgage have been paid and (iii) a copy of all documents
referred to, or listed as exceptions to title, in such title policy (or
policies);

               (d) the Administrative Agent shall have received an Appraisal
with respect to such parcel of Real Property;

               (e) a Phase I environmental report with respect to such parcel of
Real Property, dated a date not more than one year prior to the Effective Date,
showing no material condition of environmental concern shall have been delivered
to the Administrative Agent and in form reasonably satisfactory to the
Administrative Agent;

               (f) no uninsured casualty not reflected in an Eligibility Reserve
or an Availability Reserve shall have occurred affecting the use, operation or
value of such parcel of Real Property if such casualty has not been restored or
repaired by the mortgagor under the Mortgage encumbering such parcel of Real
Property;

               (g) no condemnation or taking by eminent domain shall have
occurred nor shall any notice of any pending or threatened condemnation or other
proceeding against such parcel of Real Property been delivered to the owner or
lessee of such parcel of Real Property that would materially affect the use,
operation or value of such parcel of Real Property; and

               (h) the mortgagor under the relevant Mortgage encumbering such
parcel of Real Property shall (i) make such representations and warranties and
covenants as are reasonably required by the Administrative Agent, (ii) in all
material respects comply with all Requirements of Law of any Governmental
Authority applicable to such parcel of Real Property or to the use or occupancy
thereof and (iii) pay and discharge all taxes of every kind and nature, all
assessments, all water and sewer rents and charges and all other charges that
may become a lien on the Real Property.

Notwithstanding the foregoing (except in respect of the Sugarland Property),
“Eligible Real Property” shall include any parcel of Real Property of any
Borrower or any Eligible Subsidiary

17



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

(or any portion thereof) only to the extent agreed by each Agent in its sole
discretion exercised reasonably, and only for so long as such agreements by each
Agent shall continue.

          “Eligible Receivable” means the gross outstanding balance of those
Accounts of any Borrower or any Eligible Subsidiary arising out of sales of
merchandise, goods or services in the ordinary course of business, that are made
by such Borrower (or, as the case may be, such Eligible Subsidiary) to a Person
that is not an Affiliate of any Borrower or any Eligible Subsidiary, that are
not in dispute and that constitute Collateral in which the Administrative Agent
has a fully perfected first-priority Lien; provided, however, that an Account
shall in no event be an Eligible Receivable if:

               (a) such Account is more than (i) 60 days past due according to
the original terms of sale or (ii) 90 days past the original invoice date
thereof; or

               (b) any warranty contained in this Agreement or any other Loan
Document with respect to such specific Account is not true and correct with
respect to such Account; or

               (c) the Account Debtor on such Account has disputed liability or
made any claim with respect to any other Account due from such Account Debtor to
such Borrower (or, as the case may be, such Eligible Subsidiary) but only to the
extent of such dispute or claim; or

               (d) the Account Debtor on such Account has (i) filed a petition
for bankruptcy or any other relief under the Bankruptcy Code or any other law
relating to bankruptcy, insolvency, reorganization or relief of debtors,
(ii) made an assignment for the benefit of creditors, (iii) had filed against it
any petition or other application for relief under the Bankruptcy Code or any
such other law, (iv) has failed, suspended business operations, become
insolvent, called a meeting of its creditors for the purpose of obtaining any
financial concession or accommodation or (v) had or suffered a receiver or a
trustee to be appointed for all or a significant portion of its assets or
affairs; or

               (e) the Account Debtor on such Account or any of its Affiliates
is also a supplier to or creditor of such Borrower (or, as the case may be, such
Eligible Subsidiary) unless such supplier or creditor has executed a no-offset
letter either delivered to the Agents prior to the date hereof or substantially
in the form of Exhibit H (Form of No-Offset Letter); provided, however, that, if
such Account Debtor is also a supplier of such Borrower (or, as the case may be,
such Eligible Subsidiary), then the Accounts owing by such Account Debtor (net
of any amount owing by such Borrower (or, as the case may be, such Eligible
Subsidiary) to such Account Debtor) shall be “Eligible Receivables” (unless
otherwise deemed ineligible pursuant to this definition); or

               (f) the sale represented by such Account is to an Account Debtor
located outside the United States, unless the sale is on letter of credit or
acceptance terms acceptable to the Administrative Agent or otherwise on terms
acceptable to the Administrative Agent, in each case, in its sole discretion
exercised reasonably; or

               (g) the sale to such Account Debtor on such Account (other than
any such sale to Emulex Corporation or any of its Subsidiaries in the ordinary
course of business as practiced on the Effective Date on Accounts owing by
Emulex Corporation or

18



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

any of its Subsidiaries having an original Borrowing Base Value not exceeding
$2,000,000 in the aggregate) is on a bill-and-hold, guaranteed sale,
sale-and-return, sale-on-approval or consignment basis; or

               (h) such Account is subject to a Lien in favor of any Person
other than the Administrative Agent for the benefit of the Secured Parties; or

               (i) such Account is subject, on account of any liquidated claim,
to any deduction, offset, counterclaim, return privilege or other conditions
other than volume sales discounts given in the ordinary course of such
Borrower’s (or, as the case may be, such Eligible Subsidiary’s) business and
discounts or other allowances for early payments; provided, however, that, if
such liquidated claim is for the benefit of the Account Debtor for such Account
and such Account Debtor is also a supplier of such Borrower (or, as the case may
be, such Eligible Subsidiary), then the Accounts owing by such Account Debtor
(net of any amount owing by such Borrower (or, as the case may be, such Eligible
Subsidiary) to such Account Debtor) shall be “Eligible Receivables” (unless
otherwise deemed ineligible pursuant to this definition); or

               (j) the Account Debtor on such Account is located in any state of
the United States requiring the holder of such Account, as a precondition to
commencing or maintaining any action in the courts of such state either to
(i) receive a certificate of authorization to do business in such state or be in
good standing in such state or (ii) file a Notice of Business Activities Report
with the appropriate office or agency of such state, in each case unless the
holder of such Account has received such a certificate of authority to do
business, is in good standing or, as the case may be, has duly filed such a
notice in such state; or

               (k) the Account Debtor on such Account is a Governmental
Authority, unless such Borrower (or, as the case may be, such Eligible
Subsidiary) has assigned its rights to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of a federal Governmental Authority, and pursuant to
applicable law, if any, in the case of any other Governmental Authority, and
such assignment has been accepted and acknowledged by the appropriate government
officers; or

               (l) 50% or more of the outstanding Accounts of the Account Debtor
have become, or have been determined by the Administrative Agent, in accordance
with the provisions hereof, to be, ineligible; or

               (m) the sale represented by such Account is denominated in a
currency other than Dollars; or

               (n) such Account is not evidenced by an invoice or other writing
in form acceptable to the Administrative Agent, in its sole discretion exercised
reasonably; or

               (o) such Borrower (or, as the case may be, such Eligible
Subsidiary), in order to be entitled to collect such Account, is required to
perform any additional service for, or perform or incur any additional
obligation to, the Person to whom or to which it was made; or

19



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (p) unless approved by each Agent in its sole discretion
exercised reasonably, the aggregate Borrowing Base Value of all Accounts of such
Account Debtor that, without giving effect to this clause (p) or clause (q)
below, are Eligible Receivables, represent more than 10% (or, if such Account
Debtor is Applied Materials, Inc., Honeywell International Inc. or Lam Research
Corporation, 30%) of the aggregate Borrowing Base Value of all Accounts that,
without giving effect to this clause (p) or clause (q) below, are Eligible
Receivables; provided, however, that such Accounts shall then be ineligible
pursuant to this clause (p) only to the extent of such excess; or

               (q) the sum of the three highest of the aggregate Borrowing Base
Values of the Accounts of any Account Debtor that, without giving effect to this
clause (q), are Eligible Receivables exceeds 50% of the aggregate Borrowing Base
Value of all Accounts that, without giving effect to this clause (q), are
Eligible Receivables; provided, however, that the applicable Accounts shall then
be ineligible pursuant to this clause (q) solely to the extent of such excess.

          “Eligible Subsidiaries” means Suntron GCO, RMEI and any other
Wholly-Owned Subsidiary of any Borrower that is a Loan Party and whose
designation as an "Eligible Subsidiary” has been approved by the Administrative
Agent in its sole discretion exercised reasonably.

          “Eligible Work-in-Process Inventory” means a Class of Eligible
Inventory consisting of the Eligible Inventory of any Borrower or any Eligible
Subsidiary that is classified or should be classified, consistent with past
practice, on such Borrower’s (or, as the case may be, such Eligible Subsidiary)
accounting system as “work-in-process”.

          “Environmental Laws” means all applicable Requirements of Law now or
hereafter in effect, as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
their state and local counterparts or equivalents and any transfer of ownership
notification or approval statute, including the Industrial Site Recovery Act
(N.J. Stat. Ann. § 13:1K-6 et seq.).

          “Environmental Liabilities and Costs” means, with respect to any
Person, all liabilities, obligations, responsibilities, Remedial Actions,
losses, damages, punitive damages, consequential damages, treble damages, costs
and expenses (including all fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute, including any thereof arising under
any Environmental Law, Permit, order or agreement with any Governmental
Authority or other Person, relating to any environmental, health or safety
condition or a Release or threatened Release, and result from the past, present
or future operations of, or ownership of property by, such Person or any of its
Subsidiaries.

20



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

          “Equipment” has the meaning specified in the Pledge and Security
Agreement.

          “Equity Issuance” means the issue and the sale of any Stock of the
Company or any of its Subsidiaries by the Company or any of such Subsidiaries to
any Person other than the Company or any of such Subsidiaries or any cash
contribution to the equity capital of the Company or any Subsidiary thereof,
except for the issue of Stock in a Permitted Acquisition for consideration other
than cash and Cash Equivalents.

          “ERISA” means the Employee Retirement Income Security Act of 1974 (or
any successor legislation thereto), as amended from time to time.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control or treated as a single employer with the
Company or any of its Subsidiaries within the meaning of Section 414 (b), (c),
(m) or (o) of the Code.

          “ERISA Event” means (a) a reportable event described in Section
4043(b) or 4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a
Title IV Plan or a Multiemployer Plan, (b) the withdrawal of the Company, any of
its Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal
of the Company, any of its Subsidiaries or any ERISA Affiliate from any
Multiemployer Plan, (d) notice of reorganization or insolvency of a
Multiemployer Plan, (e) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA, (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to a Title IV Plan or Multiemployer Plan, (h) the imposition of a
lien under Section 412 of the Code or Section 302 of ERISA on the Company or any
of its Subsidiaries or any ERISA Affiliate or (i) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA.

          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board, as in effect from time to time.

          “Eurodollar Base Rate” means, with respect to any Interest Period for
any Eurodollar Rate Loan, the rate of interest determined by the Administrative
Agent to be the rate per annum at which deposits in Dollars are offered by the
principal office of Citibank in London to major banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to the Eurodollar Rate
Loan of Citibank for a period equal to such Interest Period.

          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the Assignment and Acceptance by which it became a Lender (or, if no such office
is specified, its Domestic Lending Office) or such

21



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

other office of such Lender as such Lender may from time to time specify to the
Company and the Administrative Agent.

          “Eurodollar Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the Eurodollar Base Rate by (b) a percentage equal to
100% minus the reserve percentage applicable two Business Days before the first
day of such Interest Period under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) for a member
bank of the Federal Reserve System in New York City with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the Eurodollar Rate is determined) having a term equal to such Interest
Period.

          “Eurodollar Rate Loan” means any Loan that, for an Interest Period,
bears interest based on the Eurodollar Rate.

          “Event of Default” has the meaning specified in Section 9.1 (Events of
Default).

          “Excess Availability” means, at any time, the excess of the Borrowing
Base (without giving effect to the Minimum Eligibility Reserve) in effect at
such time over the sum of (a) the Revolving Credit Outstandings at such time and
(b) the Availability Reserves then in effect.

          “Existing Credit Agreement” has the meaning ascribed to such term in
the preamble to this Agreement.

          “Existing Lenders” means the “Lenders” under and as defined in the
Existing Credit Agreement on the date hereof.

          “Existing Letters of Credit” means the “Letters of Credit” under and
as defined in the Existing Credit Agreement on the date hereof.

          “Existing Loans” means the “Loans” under and as defined in the
Existing Credit Agreement on the date hereof.

          “Existing Obligations” means the “Obligations” under and as defined in
the Existing Credit Agreement on the date hereof.

          “Facility” means the Revolving Credit Commitments and the provisions
herein related to the Revolving Loans, Swing Loans and Letters of Credit.

          “Facility Increase” has the meaning specified in clause (b) of
Section 2.1 (The Revolving Credit Commitments).

          “Facility Increase Effective Date” has the meaning specified in clause
(b) of Section 2.1 (The Revolving Credit Commitments).

          “Fair Market Value” means (a) with respect to any asset or group of
assets (other than a marketable Security) of any Person at any date, the value
of the consideration obtainable in

22



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

a sale of such asset at such date assuming a sale by a willing seller to a
willing purchaser dealing at arm’s length and arranged in an orderly manner over
a reasonable period of time having regard to the nature and characteristics of
such asset, as reasonably determined by the Board of Directors of such Person,
or, if such asset shall have been the subject of a relatively contemporaneous
appraisal by an independent third party appraiser, for which the basic
underlying assumptions have not materially changed since its date, the value set
forth in such appraisal and (b) with respect to any marketable Security of any
Person at any date, the closing sale price of such Security on the Business Day
next preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such Security, the final price for the purchase of such Security
at face value quoted on such business day by a financial institution of
recognized standing regularly dealing in securities of such type selected by the
Administrative Agent.

          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System or any successor thereto.

          “Fee Letters” means, collectively, (a) the letter dated as of the date
hereof, addressed to the Borrowers from the Administrative Agent and accepted by
the Borrowers on the date hereof, and (b) the letter, dated as of the date
hereof, addressed to the Borrowers from the Syndication Agent and accepted by
the Borrowers on the date hereof, with respect to certain fees to be paid from
time to time to the Agents.

          “Financial Covenant Debt” of any Person means Indebtedness of such
Person and its Subsidiaries of the type specified in clauses (a), (b), (d), (e),
(f) and (h) of the definition of “Indebtedness” determined on a Consolidated
basis at the amount of the liability therefor required to be shown on a balance
sheet prepared in accordance with GAAP.

          “Financial Statements” means the financial statements of the Company
and its Subsidiaries delivered in accordance with Section 4.4 (Financial
Statements) and Section 6.1 (Financial Statements).

          “Fiscal Quarter” means each of the periods starting on January 1 or on
the next succeeding calendar day after the end of the previous period and ending
on the dates set forth on Schedule 8.13 (Fiscal Quarter).

          “Fiscal Year” means the twelve month period ending on December 31.

          “Fixed Asset Sublimit” means, at any time, the amount set forth as
such opposite such time on Schedule IV (Fixed Assets Sublimit).

23



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Fund” means any Person (other than a natural Person) that is or will
be engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

          “Global Supply Agreement” means the Global Supply Agreement, dated as
of August 14, 2003, by and between Applied Materials, Inc. and the Company, as
amended, restated, supplemented or otherwise modified (including any changes to
any attachment thereto) with the approval of the Administrative Agent.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

          “Guarantor” means each party to the Guaranty other than CUSA.

          “Guaranty” means the Amended and Restated Guaranty, dated as of
April 11, 2003, among CUSA, the Company, each Borrower and each Subsidiary
Guarantor from time to time party thereto.

          “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof including, (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall

24



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

be equal to the amount of the Indebtedness so guaranteed or otherwise supported
or, if the amount of the maximum liability under such Guaranty Obligation is
less than the amount of such Indebtedness, then the amount of such maximum
liability.

          “Hedging Contract Documents” means any certificate, agreement or other
document executed by any Loan Party in respect of or in connection with the
Hedging Contract Obligations of any Loan Party.

          “Hedging Contract Obligations” means all amounts, obligations,
covenants and duties owing by any Loan Party to the Administrative Agent, any
Lender, any Issuer, any Affiliate of any of them or any Indemnitee, of every
type and description, present or future, arising under any Hedging Contract
between any Loan Party and any Person that was a Lender or an Affiliate of a
Lender at the time it entered into such Hedging Contract (unless the parties to
such Hedging Contract expressly specify in writing that none of the obligations
thereunder shall be considered “Hedging Contract Obligations” hereunder),
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all fees, interest, charges, expenses,
attorneys’ fees and disbursements and other sums chargeable to any Loan Party
under such Hedging Contract or any certificate, waiver, consent, agreement or
document executed by any Loan Party in connection with or pursuant to any of the
foregoing.

          “Hedging Contracts” means all Interest Rate Contracts, foreign
exchange contracts, currency swap or option agreements, forward contracts,
commodity swap, purchase or option agreements, other commodity price hedging
arrangements, and all other similar agreements or arrangements designed to alter
the risks of any Person arising from fluctuations in interest rates, currency
values or commodity prices.

          “Holding Company” has the meaning specified in the definition of
“Change of Control” in this Section 1.1.

          “Indebtedness” of any Person means without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments or that bear
interest, (c) all reimbursement and all obligations with respect to letters of
credit, bankers’ acceptances, and any amount funded under surety bonds and
performance bonds, whether or not matured, (d) all indebtedness for the deferred
purchase price of property or services, other than trade payables, deferred
compensation and other accrued liabilities incurred in the ordinary course of
business, (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all Capital Lease Obligations of such Person,
(g) all Guaranty Obligations of such Person, (h) all obligations of such Person
to purchase, redeem, retire, defease or otherwise acquire for value any Stock or
Stock Equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends (but excluding any such obligations if the
payment thereof is not required as a result of a prohibition contained in this
Agreement or any other agreement evidencing Indebtedness of the Company or any
of its Subsidiaries), (i) all payments that such Person would have to make in
the event of an early termination on the date Indebtedness of such Person is
being determined in respect of Hedging Contracts of such Person and (j) all
Indebtedness of the type referred to above

25



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including Accounts and general intangibles) owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness.

          “Indemnitees” has the meaning specified in Section 11.4 (Indemnitees).

          “Improvements” has the meaning specified in Section 4.19(d) (Title;
Real Property).

          “Initial Appraisals” means (a) with respect to Eligible Equipment, the
appraisal prepared by Emerald Technology Valuations, LLC and delivered to the
Administrative Agent prior to the Effective Date and (b) with respect to
Eligible Real Property, the appraisal prepared by CB Richard Ellis, Inc. and
delivered to the Administrative Agent prior to the Effective Date.

          “Interest Coverage Ratio” means, with respect to any Person on any
date, the ratio of (a) EBITDA of such Person for the then most recent four
Fiscal Quarters for which Financial Statements have been delivered pursuant to
Section 6.1(b) or (c) (Financial Statements) (or, if such date occurs in Fiscal
Year 2004, for all Fiscal Quarters in Fiscal Year 2004 ended on or prior to such
date for which Financial Statements have been delivered pursuant to
Section 6.1(b) or (c) (Financial Statements)) to (b) Cash Interest Expense of
such Person for such Fiscal Quarters; provided, however, that, if the Company
shall fail to deliver such Financial Statements within any of the time periods
specified in Section 6.1(b) or (c) (Financial Statements), the Interest Coverage
Ratio determined at any date from and including the 46th day after the end of
such Fiscal Quarter or the 91st day after the end of such Fiscal Year, as the
case may be, to but not including the date the Company deliver to the
Administrative Agent such Financial Statements, shall equal zero.

          “Interest Expense” means, for any Person for any period, (a) total
Consolidated interest expense of such Person and its Subsidiaries for such
period including, in any event, interest capitalized during construction for
such period and net costs under Interest Rate Contracts for such period minus
(b) Consolidated net gains of such Person and its Subsidiaries under Interest
Rate Contracts for such period and minus (c) any Consolidated interest income of
such Person and its Subsidiaries for such period.

          “Interest Period” means, in the case of any Eurodollar Rate Loan, (a)
initially, the period commencing on the date such Eurodollar Rate Loan is made
or on the date of conversion of a Base Rate Loan to such Eurodollar Rate Loan
(or, for any Loans outstanding under the Existing Credit Agreement on the
Effective Date, on the Effective Date) and ending one, two, three or six months
thereafter, as selected by any Borrower in its Notice of Borrowing or Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.2 (Borrowing Procedures) or Section 2.11 (Conversion/Continuation
Option) and (b) thereafter, if such Loan is continued, in whole or in part, as a
Eurodollar Rate Loan pursuant to Section 2.11 (Conversion/Continuation Option),
a period commencing on the last day of the immediately preceding Interest Period
therefor and ending one, two, three or six months thereafter, as selected by any
Borrower in its Notice of Conversion or Continuation given to the Administrative
Agent pursuant to Section 2.11 (Conversion/Continuation Option); provided,
however, that all of the foregoing provisions relating to Interest Periods in
respect of Eurodollar Rate Loans are subject to the following:

26



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (i) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into another calendar month, in which event such Interest
Period shall end on the immediately preceding Business Day;

               (ii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month;

               (iii) no Borrower may select any Interest Period that ends after
the Scheduled Termination Date;

               (iv) no Borrower may select any Interest Period in respect of
Loans having an aggregate principal amount of less than $5,000,000; and

               (v) there shall be outstanding at any one time no more than seven
Interest Periods in the aggregate.

          “Interest Rate Contracts” means all interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements and interest rate
insurance.

          “Inventory” has the meaning specified in the Pledge and Security
Agreement.

          “Inventory Sale Agreement” means an unconditional, written Contractual
Obligation of a third party purchaser (in form and substance and with a third
party acceptable to the Administrative Agent in its sole discretion exercised
reasonably) to a Borrower or Eligible Subsidiary, pursuant to which such
purchaser is obligated to purchase from such Borrower or such Eligible
Subsidiary specifically designated Inventory in the possession of such Borrower
or Eligible Subsidiary, within a specified period (or at a specified date), for
a determined price and pursuant to specific payment terms.

          “Investment” means, with respect to any Person, (a) any purchase or
other acquisition by that Person of (i) any Security issued by, (ii) a
beneficial interest in any Security issued by, or (iii) any other equity
ownership interest in, any other Person, (b) any purchase by that Person of all
or a significant part of the assets of a business conducted by another Person
and (c) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable and
similar items made or incurred in the ordinary course of business as presently
conducted) or capital contribution by that Person to any other Person, including
all Indebtedness of any other Person to that Person arising from a sale of
property by that Person other than in the ordinary course of its business and
(d) any Guaranty Obligation incurred by that Person in respect of Indebtedness
of any other Person.

          “Investor” means each of Thayer Equity Investors IV, L.P., a Delaware
limited partnership, TCK Co. L.L.C., a Delaware limited liability company, and
RCBA Strategic Partners L.P., a Delaware limited partnership (the “Specified
Funds”) and any other Person directly or indirectly in control of, controlled
by, or under common control with, any such Specified Fund or that is organized
by any other Person primarily for the purpose of making equity or debt
investments in one or more companies and any investment fund or investment
partnership

27



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

principally managed or principally advised by any Permitted Advisor. For
purposes of this definition, (a) “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise, and (b) “Permitted Advisor”
means the principal manager or principal advisor of any Specified Fund or any
Subsidiary of the principal manager or principal advisor of any Specified Fund.

          “IRS” means the Internal Revenue Service of the United States or any
successor thereto.

          “Issuer” means each Lender or Affiliate of a Lender that (a) is listed
on the signature pages hereof as an “Issuer” or (b) hereafter becomes an Issuer
with the approval of the Administrative Agent and the Company by agreeing
pursuant to an agreement with and in form and substance satisfactory to the
Administrative Agent and the Company to be bound by the terms hereof applicable
to Issuers.

          “K*TEC” has the meaning specified in the preamble to this Agreement.

          “Land” of any Person means all of those plots, pieces or parcels of
land now owned, leased or hereafter acquired or leased or purported to be owned,
leased or hereafter acquired or leased (including, in respect of the Loan
Parties, as reflected in the most recent Financial Statements) by such Person.

          “Landlord Waiver” means a letter in form and substance acceptable to
the Administrative Agent, executed by a landlord in respect of Inventory of any
Borrower or any Eligible Subsidiary located at any leased premises of such
Borrower or such Eligible Subsidiary pursuant to which such landlord, among
other things, waives any Lien such landlord may have in respect of such
Inventory.

          “Leases” means, with respect to any Person, all of those leasehold
estates in real property of such Person, as lessee, as such may be amended,
supplemented or otherwise modified from time to time.

          “Lender” means each financial institution or other entity that (a) is
listed on the signature pages hereof as a “Lender” or (b) from time to time
becomes a party hereto by execution of an Assignment and Acceptance or an
Assumption Agreement.

          “Letter of Credit” means any letter of credit issued pursuant to
Section 2.4 (Letters of Credit) or pursuant to the Existing Credit Agreement.

          “Letter of Credit Obligations” means, at any time, the aggregate of
all liabilities at such time of the Borrowers to all Issuers with respect to
Letters of Credit, whether or not any such liability is contingent, including
the sum of (a) the Reimbursement Obligations at such time and (b) the Letter of
Credit Undrawn Amounts at such time.

          “Letter of Credit Reimbursement Agreement” has the meaning specified
in Section 2.4(e) (Letters of Credit).

          “Letter of Credit Request” has the meaning specified in Section 2.4(c)
(Letters of Credit).

28



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.

          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or other obligation, including any conditional sale
or other title retention agreement, the interest of a lessor under a Capital
Lease, any financing lease having substantially the same economic effect as any
of the foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction naming the owner of the
asset to which such Lien relates as debtor.

          “Loan” means any loan made by any Lender pursuant to this Agreement.

          “Loan Documents” means, collectively, this Agreement, the Notes (if
any), the Guaranty, each Fee Letter, each Letter of Credit Reimbursement
Agreement, each Hedging Contract Document, each Cash Management Document and
each Collateral Document and each certificate, waiver, consent, agreement or
document executed by a Loan Party and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing.

          “Loan Party” means each of the Company, each Borrower, each Subsidiary
Guarantor and each other Subsidiary of the Company that executes and delivers a
Loan Document.

          “Material Adverse Change” means a material adverse change in any of
(a) the condition (financial or otherwise), business, performance, prospects,
operations or properties of the Company and its Subsidiaries taken as a whole,
(b) the legality, validity or enforceability of any Loan Document, (c) the
perfection or priority of the Liens granted pursuant to the Collateral
Documents, (d) the ability of the Borrowers to repay the Obligations or of the
Loan Parties to perform their obligations under the Loan Documents or (e) the
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents.

          “Material Adverse Effect” means an effect that results in or causes,
or could reasonably be expected to result in or cause, a Material Adverse
Change.

          “Material Subsidiary” means any Wholly-Owned Subsidiary of the
Company.

          “Maximum Credit” means, at any time, (a) the lesser of (i) the
Revolving Credit Commitments in effect at such time and (ii) the Borrowing Base
at such time minus (b) the aggregate amount of any Availability Reserve in
effect at such time.

          “Minimum Eligibility Reserve” means, (a) at any time after Fiscal Year
2005 for which the EBITDA for the then most recently ended Fiscal Year exceeds
$10,000,000, $2,500,000 and (b) at any other time, $5,000,000. Changes in the
Minimum Eligibility Reserve resulting from a change in EBITDA for any Fiscal
Year shall become effective upon delivery by the Company to the Administrative
Agent of new audited Financial Statements for such Fiscal Year pursuant to
Section 6.1(c) (Financial Statements). Notwithstanding anything to the contrary
set forth in this Agreement (including the then current EBITDA), if the Company
shall fail to deliver such Financial Statements within any of the time periods
specified in Section 6.1(c) (Financial Statements), the Minimum Eligibility
Reserve from and including the 91st day after the

29



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

end of such Fiscal Year to but not including the date the Company delivers to
the Administrative Agent such Financial Statements shall equal $5,000,000.

          “Mortgagee’s Title Insurance Policy” has the meaning specified in the
definition of Eligible Real Property.

          “Mortgages” means the mortgages, deeds of trust or other real estate
security documents made or required herein to be made by any Borrower or any
other Loan Party.

          “Mortgage Value” means, with respect to any parcel of Eligible Real
Property, the lesser of (a) the maximum stated amount secured by the Lien on
such parcel of Eligible Real Property granted in favor of the Administrative
Agent pursuant to the relevant Mortgage and (b) the fair market value of such
parcel of Eligible Real Property as determined by the Agents jointly based on
the then most recent Appraisal.

          “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower, any of its Subsidiaries or any ERISA
Affiliate has any obligation or liability, contingent or otherwise.

          “Net Cash Proceeds” means proceeds received by any Loan Party after
the Effective Date in cash or Cash Equivalents from any (a) Asset Sale, other
than an Asset Sale permitted under clauses (a) and (c) through (e) of
Section 8.4 (Sale of Assets), net of (i) the reasonable cash costs of sale,
assignment or other disposition, (ii) taxes paid or payable as a result thereof
and (iii) any amount required to be paid or prepaid on Indebtedness (other than
the Obligations) secured by the assets subject to such Asset Sale; provided,
however, that the evidence of each of (i), (ii) and (iii) are provided to the
Administrative Agent in form and substance satisfactory to it; (b) Property Loss
Event or (c)(i) Equity Issuance (other than any such issuance of common Stock of
the Company occurring in the ordinary course of business to any director, member
of the management or employee of the Company or any of its Subsidiaries) or
(ii) any Debt Issuance permitted under clause (h) of Section 8.1 (Indebtedness),
in each case net of brokers’ and advisors’ fees and other costs incurred in
connection with such transaction; provided, however, that, in the case of this
clause (c), evidence of such costs is provided to the Administrative Agent in
form and substance satisfactory to it.

          “Net Recovery Percentage” means, at any time, a quotient expressed as
a percentage,

               (a) with respect to Eligible Raw Materials, (i) the numerator of
which is the sum of (A) the “Net Orderly Liquidation Value — Existing Channels”
set forth on the then most recent Appraisal for the Eligible Raw Materials of
the Borrowers and the Eligible Subsidiaries appraised in such Appraisal and
(B) the product of (1) the net orderly liquidation value recovery percentage set
forth in such Appraisal for Eligible Raw Materials and (2) the Borrowing Base
Value as of the date of such Appraisal of the Eligible Raw Materials of the
Borrowers and the Eligible Subsidiaries not appraised in such Appraisal and
(ii) the denominator of which is the aggregate Borrowing Base Value as of the
date of such Appraisal of all Eligible Raw Materials of the Borrowers and the
Eligible Subsidiaries;

               (b) with respect to Eligible Work-in-Process Inventory, (i) the
numerator of which is the “Net Orderly Liquidation Value — Existing Channels”
set forth on the then

30



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

most recent Appraisal for the Eligible Work-in-Process Inventory of the
Borrowers and the Eligible Subsidiaries appraised in such Appraisal and (ii) the
denominator of which is the aggregate Borrowing Base Value as of the date of
such Appraisal of all Eligible Work-in-Process Inventory of the Borrowers and
the Eligible Subsidiaries appraised in such Appraisal;

               (c) with respect to Eligible Finished Goods, (i) the numerator of
which is the “Net Orderly Liquidation Value — Existing Channels” set forth on
the then most recent Appraisal for the Eligible Finished Goods of the Borrowers
and the Eligible Subsidiaries appraised in such Appraisal and (ii) the
denominator of which is the aggregate Borrowing Base Value as of the date of
such Appraisal of all Eligible Finished Goods of the Borrowers and the Eligible
Subsidiaries; and

               (d) with respect to Eligible Excess Inventory, (i) the numerator
of which is the net orderly liquidation value (as of the date of the then most
recent Appraisal for Eligible Inventory of the Borrowers and the Eligible
Subsidiaries) of the “ineligible inventory” (as defined in such Appraisal) of
the Borrowers and the Eligible Subsidiaries and (ii) the denominator of which is
the aggregate Borrowing Base Value as of the date of such Appraisal of all such
“ineligible inventory” of the Borrowers and the Eligible Subsidiaries.

          “Non-Cash Interest Expense” means, with respect to any Person for any
period, the sum of the following amounts to the extent included in the
definition of Interest Expense: (a) the amount of debt discount and debt
issuance costs amortized, (b) charges relating to write-ups or write-downs in
the book or carrying value of existing Financial Covenant Debt, (c) interest
payable in evidences of Indebtedness or by addition to the principal of the
related Indebtedness and (d) other non-cash interest.

          “Non-Funding Lender” has the meaning specified in Section 2.2(d)
(Borrowing Procedures).

          “Non-U.S. Lender” means each Lender or Administrative Agent that is
not a United States person as defined in Section 7701(a)(30) of the Code.

          “Note” means any Revolving Credit Note.

          “Notice of Borrowing” has the meaning specified in Section 2.2(a)
(Borrowing Procedures).

          “Notice of Conversion or Continuation” has the meaning specified in
Section 2.11 (Conversion/Continuation Option).

          “Obligations” means the Loans, the Letter of Credit Obligations and
all Ancillary Obligations and all other amounts, obligations, covenants and
duties owing by any Borrower to the Administrative Agent, any Lender, any
Issuer, any Affiliate of any of them or any Indemnitee, of every type and
description (whether by reason of an extension of credit, opening or amendment
of a letter of credit or payment of any draft drawn thereunder, loan, guaranty,
indemnification, foreign exchange or currency swap transaction, interest rate
hedging transaction or otherwise), present or future, arising under this
Agreement, any other Loan Document (including Cash Management Documents and
Hedging Contract Documents), whether direct or indirect (including

31



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all letter of credit, cash management and other fees, interest (whether or not
allowed in any bankruptcy, insolvency, reorganization or any of the other
proceedings set forth in Section 9.1(f)(ii) (Events of Default)), charges,
expenses, fees, attorneys’ fees and disbursements and other sums chargeable to
any Borrower under this Agreement, any other Loan Document (including Cash
Management Documents and Hedging Contract Documents) and all obligations of any
Borrower to provide cash collateral for Letter of Credit Obligations.

          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.

          “Permit” means any permit, approval, authorization, license, variance
or permission required from a Governmental Authority under an applicable
Requirement of Law.

          “Permitted Acquisition” means any Proposed Acquisition subject to each
of the following conditions:

               (a) the Administrative Agent shall receive at least 10 Business
Days’ prior written notice of such Proposed Acquisition, which notice shall
include, without limitation, a reasonably detailed description of such Proposed
Acquisition;

               (b) such Proposed Acquisition shall comprise a business, or those
assets of a business, of the type engaged in by the Company and its Subsidiaries
as of the Effective Date and, after giving effect to such Proposed Acquisition,
the book value of the assets of the Proposed Acquisition Target located outside
of the United States and acquired in such Proposed Acquisition shall not exceed
15% of the Consolidated total assets of the Company and its Subsidiaries;

               (c) such Proposed Acquisition shall be consensual and shall have
been approved by the Proposed Acquisition Target’s board of directors;

               (d) no additional Indebtedness or other liabilities shall be
incurred, assumed or otherwise be reflected on a Consolidated balance sheet of
the Company and the Proposed Acquisition Target after giving effect to such
Proposed Acquisition, except (i) Loans made hereunder, (ii) ordinary course
trade payables, accrued expenses, (iii) Indebtedness of the Proposed Acquisition
Target that would be permitted under Section 8.1 (Indebtedness) after giving
effect to such Proposed Acquisition and (iv) other cash liabilities that would
be permitted to be outstanding hereunder after giving effect to such Proposed
Acquisition;

               (e) the sum of all amounts payable in connection with all
Proposed Acquisitions from and after the Effective Date shall not exceed
$20,000,000 in the aggregate, including all transaction costs, fees and expenses
incurred or assumed in connection with all such Proposed Acquisitions or
otherwise reflected in a Consolidated balance sheet of the Company and the
Target of a Proposed Acquisition but not reflected on a Consolidated balance
sheet of the Company prior to giving effect to such Proposed Acquisition;

32



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (f) the Available Credit (after giving effect to such Proposed
Acquisition but without giving effect to the Minimum Eligibility Reserve) shall
not be less than $35,000,000;

               (g) at or prior to the closing of any Proposed Acquisition, the
Company (or the Subsidiary making such Proposed Acquisition) and the Proposed
Acquisition Target shall have executed such documents and taken such actions as
may be required under Section 7.11 (Additional Collateral and Guaranties) and
Section 7.12 (Real Property);

               (h) on or prior to the date of such Proposed Acquisition, the
Administrative Agent shall have received copies of the acquisition agreement,
related agreements and instruments and all opinions and certificates; and

               (i) at the time of such Proposed Acquisition and after giving
effect thereto, (A) no Default or Event of Default shall have occurred and be
continuing (and the Company shall have demonstrated compliance with the
covenants set forth in Article V (Financial Covenants) on a Pro Forma Basis),
(B) all representations and warranties contained in Article IV (Representations
and Warranties) and in the other Loan Documents shall be true and correct in all
material respects and (C) all conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall have been met.

          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

          “Pledge and Security Agreement” means the Amended and Restated Pledge
and Security Agreement, dated as of April 11, 2003, among CUSA, each Borrower
and each Subsidiary Guarantor.

          “Pledged Notes” has the meaning specified in the Pledge and Security
Agreement.

          “Pledged Stock” has the meaning specified in the Pledge and Security
Agreement.

          “Process Agent” has the meaning specified in Section 11.12(b)
(Submission to Jurisdiction; Service of Process).

          “Pro Forma Basis” means, with respect to any determination for any
period, that such determination shall be made giving pro forma effect to each
Permitted Acquisition consummated during such period, together with all
transactions relating thereto consummated during such period (including any
incurrence, assumption, refinancing or repayment of Indebtedness), as if such
Permitted Acquisition and related transactions had been consummated on the first
day of such period, in each case based on historical results accounted for in
accordance with GAAP and, to the extent applicable, reasonable assumptions that
are specified in details in the relevant Compliance Certificate, Financial
Statement or other document provided to the Administrative Agent or any Lender
in connection herewith in accordance with Regulation S-X of the Securities Act
of 1933.

33



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Property Loss Event” means any loss of or damage to property of any
Loan Party that results in the receipt by such Person of proceeds of insurance
(other than business interruption insurance) in excess of $1,000,000 or any
taking of property of any Loan Party that results in the receipt by such Person
of a compensation payment in respect thereof in excess of $1,000,000.

          “Proposed Acquisition” means the proposed acquisition by any Borrower
or any of its Wholly-Owned Subsidiaries of all or substantially all of the
assets or all the Stock of any Proposed Acquisition Target, or the merger of any
Proposed Acquisition Target with or into any Borrower or any Wholly-Owned
Subsidiary of any Borrower, with such Borrower or Wholly-Owned Subsidiary being
the surviving corporation.

          “Proposed Acquisition Target” means any Person or any operating
division thereof subject to a Proposed Acquisition.

          “Protective Advances” means all expenses, disbursements and advances
incurred by the Administrative Agent pursuant to the Loan Documents after the
occurrence and during the continuance of an Event of Default that the
Administrative Agent, in its sole discretion, deems necessary or desirable to
preserve or protect the Collateral or any portion thereof or to enhance the
likelihood or maximize the amount of repayment of the Obligations; provided,
however, that, “Protective Advances” shall exclude any such expense,
disbursement or advance made without the consent of the Syndication Agent to the
extent such expenses, disbursements and advances made without the consent of the
Syndication Agent exceed $10,000,000 in the aggregate.

          “Purchasing Lender” has the meaning specified in Section 11.7 (Sharing
of Payments, Etc.).

          “Ratable Portion” or “ratably” means, with respect to any Lender, the
percentage obtained by dividing (a) the Revolving Credit Commitment of such
Lender by (b) the aggregate Revolving Credit Commitments of all Lenders (or, at
any time after the Revolving Credit Termination Date, the percentage obtained by
dividing the aggregate outstanding principal balance of the Revolving Credit
Outstandings owing to such Lender by the aggregate outstanding principal balance
of the Revolving Credit Outstandings owing to all Lenders).

          “Real Property” of any Person means the Land of such Person, together
with the right, title and interest of such Person, if any, in and to the
streets, the Land lying in the bed of any streets, roads or avenues, opened or
proposed, in front of, the air space and development rights pertaining to the
Land and the right to use such air space and development rights, all rights of
way, privileges, liberties, tenements, hereditaments and appurtenances belonging
or in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

          “Reduced Liquidity Month” means any calendar month for which, at any
time during such calendar month, Excess Availability failed to exceed
$15,000,000.

          “Register” has the meaning specified in Section 11.2(c)(Assignments
and Participations).

34



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Reimbursement Obligations” means all matured reimbursement or
repayment obligations of any Borrower to any Issuer with respect to amounts
drawn under Letters of Credit.

          “Release” means, with respect to any Person, any release, spill,
emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration, in each case, of any Contaminant into the indoor or
outdoor environment or into or out of any property owned by such Person,
including the movement of Contaminants through or in the air, soil, surface
water, ground water or property.

          “Remedial Action” means all actions required to (a) clean up, remove,
treat or in any other way address any Contaminant in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Contaminant does not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor environment or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

          “Requirement of Law” means, with respect to any Person, the common law
and all federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

          “Requisite Lenders” means, collectively, Lenders having more than
fifty percent (50%) of the aggregate outstanding amount of the Revolving Credit
Commitments or, after the Revolving Credit Termination Date, fifty percent (50%)
of the aggregate Revolving Credit Outstandings. A Non-Funding Lender shall not
be included in the calculation of “Requisite Lenders.”

          “Reserved Ancillary Obligations” means, with respect to any Ancillary
Obligation subject to any Ancillary Obligation Reserve, all Secured Obligations
owing to any holder of such Ancillary Obligation in an aggregate amount not to
exceed such Ancillary Obligation Reserve.

          “Responsible Officer” means, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person, but in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such Person.

          “Restricted Payment” means (a) any dividend or other distribution,
direct or indirect, on account of any Stock or Stock Equivalents of the Company
or any of its Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Stock or Stock Equivalents, (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Stock or Stock Equivalents of the Company or any of its
Subsidiaries now or hereafter outstanding other than one payable solely to the
Company or one or more Subsidiary Guarantors and (c) any payment or prepayment
of principal, premium (if any), interest, fees (including fees to obtain any
waiver or consent in connection with any Security) or other charges on, or
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any subordinated Indebtedness of the Company (including
Subordinated Debt) or any of its Subsidiaries or any other Loan Party, other
than any required payment, prepayment, redemption, retirement, purchases or
other payments, in each case to the extent permitted to be made by the terms of
such Indebtedness after giving effect to any applicable subordination
provisions.

35



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Revolving Credit Borrowing” means Revolving Loans made on the same
day by the Lenders ratably according to their respective Revolving Credit
Commitments.

          “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and acquire interests in other
Revolving Credit Outstandings in the aggregate principal amount outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule I
(Revolving Credit Commitments) under the caption “Revolving Credit Commitment,”
as may be amended by the Administrative Agent to reflect each Assignment and
Acceptance and Assumption Agreement executed by such Lender and as such amount
may be adjusted pursuant to this Agreement.

          “Revolving Credit Note” means a promissory note of a Borrower payable
to the order of any Lender in a principal amount equal to the amount of such
Lender’s Revolving Credit Commitment evidencing the aggregate Indebtedness of
such Borrower to such Lender resulting from the Revolving Loans owing to such
Lender by such Borrower.

          “Revolving Credit Outstandings” means, at any time, the sum of (a) the
principal amount of the Revolving Loans outstanding at such time, (b) the Letter
of Credit Obligations outstanding at such time and (c) the principal amount of
the Swing Loans outstanding at such time.

          “Revolving Credit Termination Date” shall mean the earliest of (a) the
Scheduled Termination Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of the Revolving
Credit Commitments) and (c) the date on which the Obligations become due and
payable pursuant to Section 9.2 (Remedies).

          “Revolving Loan” has the meaning specified in Section 2.1 (The
Revolving Credit Commitments).

          “RMEI” means RM Electronics, Inc., a New Hampshire corporation.

          “Scheduled Termination Date” means July 7, 2008.

          “Secured Obligations” means, in the case of any Borrower, the
Obligations of such Borrower and, in the case of any other Loan Party, the
amounts, obligations, covenants and duties owing by such Loan Party under the
Guaranty and the other Loan Documents to which it is a party.

          “Secured Parties” means the Lenders, the Issuers, the Administrative
Agent and any other holder of any of the Obligations.

          “Security” means any Stock, Stock Equivalent, voting trust
certificate, bond, debenture, note or other evidence of Indebtedness, whether
secured, unsecured, convertible or subordinated, or any certificate of interest,
share or participation in, any temporary or interim certificate for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

          “Selling Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

36



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Solvent” means, with respect to any Person, that the value of the
assets of such Person (both at fair value and present fair saleable value) is,
on the date of determination, greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person as of such
date and that, as of such date, such Person is able to pay all liabilities of
such Person as such liabilities mature and does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

          “Specified Funds” has the meaning specified in the definition of
“Investor” in this Section 1.1.

          “Standby Letter of Credit” means any Letter of Credit that is not a
Documentary Letter of Credit.

          “Stock” means shares of capital stock (whether denominated as common
stock or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.

          “Subordinated Debt” means unsecured Indebtedness of the Company
(i) that is not due and does not provide for cash payment of principal at any
time prior to the first anniversary of the Scheduled Termination Date, (ii) all
of the Net Cash Proceeds of which are invested as a contribution to the capital
of either Borrower and used to repay the Obligations to the extent set forth in
Section 2.9 (Mandatory Prepayments), (iii) that is subordinated to the payment
in full in cash of the Obligations on terms reasonably satisfactory to each
Agent and (iv) that is otherwise in form and substance reasonably satisfactory
to each Agent.

          “Subordinated Debt Document” means each note, indenture, credit
agreement and each other agreement, certificate, instrument, power of attorney
or other document related to any of the foregoing.

          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.

          “Subsidiary Guarantor” means each Subsidiary of any Borrower party to
the Guaranty.

          “Sugarland Property” means the parcel of Real Property that is located
in Sugarland, Texas, owned by any Borrower or Eligible Subsidiary and subject to
a Mortgage in favor of the Administrative Agent.

          “Suntron GCO” means Suntron GCO, L.P. (formerly known as K*TEC
Electronics L.P.), a Delaware limited partnership and a Wholly-Owned Subsidiary
of K*TEC.

37



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

          “Swing Loan Borrowing” means a borrowing consisting of a Swing Loan.

          “Swing Loan Lender” means Citicorp or any other Lender who becomes the
Administrative Agent or who agrees with the approval of the Administrative Agent
and the Company to act as the Swing Loan Lender hereunder.

          “Swing Loan Request” has the meaning specified in Section 2.3(b)
(Swing Loans).

          “Syndication Agent” has the meaning specified in the preamble to this
Agreement.

          “Tax Affiliate” means, with respect to any Person, (a) any Subsidiary
of such Person and (b) any Affiliate of such Person with which such Person files
or is eligible to file Consolidated, combined or unitary tax returns.

          “Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

          “Taxes” has the meaning specified in Section 2.16(a) (Taxes).

          “Title IV Plan” means a pension plan, other than a Multiemployer Plan,
that is covered by Title IV of ERISA to which the Company, any of its
Subsidiaries or any ERISA Affiliate has any obligation or liability (contingent
or otherwise).

          “UCC” means “Uniform Commercial Code,” as such term is defined in the
Pledge and Security Agreement.

          “Unfunded Pension Liability” means, with respect to the Company at any
time, the sum of (a) the amount, if any, by which the present value of all
accrued benefits under each Title IV Plan (other than any Title IV Plan subject
to Section 4063 of ERISA) exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
as determined as of the most recent valuation date for such Title IV Plan using
the actuarial assumptions in effect under such Title IV Plan and (b) the
aggregate amount of withdrawal liability that could be assessed under Section
4063 with respect to each Title IV Plan subject to such Section, separately
calculated for each such Title IV Plan as of its most recent valuation date and
(c) for a period of five years following a transaction reasonably likely to be
covered by Section 4069 of ERISA, the liabilities (whether or not accrued) that
could be avoided by the Company, any of its Subsidiaries or any ERISA Affiliate
as a result of such transaction.

          “Unused Commitment” means, with respect to any Lender on any day, the
difference between (a) such Lender’s Revolving Credit Commitment and (b) the sum
of (i) such Lender’s Ratable Portion of the sum of (A) the outstanding principal
amount of Revolving Loans and (B) the outstanding amount of the Letter of Credit
Obligations and (ii) if such Lender is the Swing Loan Lender, the aggregate
principal amount of Swing Loans outstanding.

          “Unused Commitment Fee” has the meaning specified in Section 2.12(a)
(Fees).

38



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          “Unused Ratable Portion” means, with respect to any Lender, the
percentage obtained by dividing (a) the Unused Commitment of such Lender by
(b) the aggregate Unused Commitments of all Lenders.

          “Voting Stock” means Stock of any Person having ordinary power to vote
in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Stock of any other class or classes of such entity shall have or might have
voting power by reason of the happening of any contingency).

          “Wholly-Owned Subsidiary” of any Person, means any other Person all of
the Stock of which (other than director’s qualifying shares, as may be required
by law) is owned by such Person directly or by other Wholly-Owned Subsidiaries
of such Person.

          “Withdrawal Liability” means, with respect to the Company at any time,
the aggregate liability incurred (whether or not assessed) with respect to all
Multiemployer Plans pursuant to Section 4201 of ERISA or for increases in
contributions required to be made pursuant to Section 4243 of ERISA.

          Section 1.2 Computation of Time Periods

          In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”

          Section 1.3 Accounting Terms and Principles

          (a) Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.

          (b) If any change in the accounting principles used in the preparation
of the most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Company with the agreement of the Company’s
Accountants and results in a change in any of the calculations required by
Article V (Financial Covenants) or Article VIII (Negative Covenants) had such
accounting change not occurred, the parties hereto agree to enter into
negotiations in order to amend such provisions so as to equitably reflect such
change with the desired result that the criteria for evaluating compliance with
such covenants by the Company shall be the same after such change as if such
change had not been made; provided, however, that no change in GAAP that would
affect a calculation that measures compliance with any covenant contained in
Article V (Financial Covenants) or Article VIII (Negative Covenants) shall be
given effect until such provisions are amended to reflect such changes in GAAP.

39



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 1.4 Certain Terms

          (a) The words “herein,” “hereof” and “hereunder” and similar words
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.

          (b) References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or subclause refer to the appropriate Exhibit or Schedule to, or
Article, Section, clause or subclause in this Agreement. References in this
Agreement to numbered clauses and subclauses immediately followed by the words
"above” and “below” refer respectively to the clauses and subclauses with the
corresponding numbers immediately preceding or following such reference.

          (c) Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto. Unless otherwise expressly stated
therein and unless the prior written consent of the Administrative Agent or the
Requisite Lenders or is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, if such agreement is duly amended, restated, supplemented or otherwise
modified, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

          (d) References in this Agreement to any statute shall be to such
statute as amended or modified and in effect at the time any such reference is
operative.

          (e) The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.

          (f) The terms “Lender,” “Issuer” and “Administrative Agent” include,
without limitation, their respective successors.

          (g) Upon the appointment of any successor Administrative Agent
pursuant to Section 10.7 (Successor Administrative Agent), references to CUSA in
Section 10.4 (Each Agent Individually) and to Citibank in the definitions of
Base Rate, and Eurodollar Rate shall be deemed to refer to the financial
institution then acting as the Administrative Agent or one of its Affiliates if
it so designates.

ARTICLE II

The Facility

          Section 2.1 The Revolving Credit Commitments

          (a) On the terms and subject to the conditions contained in this
Agreement, each Lender severally agrees to continue to make loans (each,
together with each “Revolving Loan” as defined in and made under the Existing
Credit Agreement, a “Revolving Loan”) to the Borrowers from time to time on any
Business Day during the period from the Effective Date until the Revolving
Credit Termination Date in an aggregate amount not to exceed at any time
outstanding for all Revolving Loans by such Lender such Lender’s Revolving
Credit Commitment; provided, however, that at no time shall any Lender be
obligated to make a Revolving Loan in excess of such Lender’s Ratable Portion of
the Available Credit. Within the limits of each Lender’s

40



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Revolving Credit Commitment, amounts of Revolving Loans repaid may be reborrowed
under this Section 2.1.

          (b) The Borrowers may, at any time, deliver a request to the
Administrative Agent for the Lenders to provide additional Revolving Credit
Commitments in an amount up to $25,000,000 (the “Facility Increase”): provided,
however, that only one Facility Increase may be effected pursuant to this clause
(b). The Borrowers shall have the right to offer the opportunity to participate
in the Facility Increase to any Lender and any Eligible Assignee; provided,
however, that (x) the minimum additional Revolving Credit Commitment of each
such Lender or Eligible Assignee participating in the Facility Increase shall
equal or exceed $5,000,000, (y) no Lender or Eligible Assignee shall be
obligated to participate in such Facility Increase and (z) in the event Lenders
and Eligible Assignees have committed in writing to participating in the
Facility Increase in an aggregate amount in excess of the maximum amount
requested by any Borrower or permitted hereunder, the Administrative Agent shall
then have the right to allocate such commitments, first to Lenders and then to
Eligible Assignees, on whatever basis the Administrative Agent determines is
appropriate in consultation with the Borrowers. On the effective date for the
Facility Increase, which shall be the first Business Day on which all of the
conditions precedent set forth in clauses (i) through (vii) below shall have
been satisfied (the “Facility Increase Effective Date”), the Revolving Credit
Commitments shall be increased by the amount committed to by each Lender or
Eligible Assignee on the Facility Increase Effective Date, subject to the
satisfaction of the following conditions:

               (i) the Company have given the Administrative Agent at least
30 days prior written notice of its intention to effect the Facility Increase
and the desired amount of such Facility Increase;

               (ii) the Administrative Agent shall have received from each
Lender or Eligible Assignee that is part of the Facility Increase, an Assumption
Agreement duly executed by such Lender or Eligible Assignee and each Loan Party;
provided, however, that the aggregate Revolving Credit Commitments (or, in the
case of a Lender, increase in Revolving Credit Commitments) set forth in such
Assumption Agreements, shall equal the amount of such Facility Increase;

               (iii) the conditions precedent to a Borrowing set forth in
clauses (b) and (e) of Section 3.2 (Conditions Precedent to Each Loan and Letter
of Credit) shall be satisfied as of the Facility Increase Effective Date for
such Facility Increase, both before and after giving effect to such Facility
Increase;

               (iv) the Administrative Agent shall have received an opinion of
counsel to the Loan Parties in form and substance and from counsel reasonably
satisfactory to the Administrative Agent and addressed to the Agents, the
Issuers and the Lenders and addressing such matters as the Administrative Agent
may reasonably request (including an opinion as to no conflicts with other
Indebtedness) has been delivered to the Administrative Agent;

               (v) the effectiveness of such Facility Increase on such Facility
Increase Effective Date shall not violate any Requirement of Law and shall not
be enjoined, temporarily, preliminary or permanently;

41



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (vi) there shall have been paid to each Lender and Eligible
Assignee participating in such Facility Increase all fees and expenses due and
payable to such Person on or before the Facility Increase Effective Date; and

               (vii) there shall have been paid to the Administrative Agent, for
the account of the Agents, the Issuers and the Lenders, as applicable, all fees
and expenses (including reasonable fees and expenses of counsel) due and payable
pursuant to any Loan Document on or before the Facility Increase Effective Date.

          Section 2.2 Borrowing Procedures

          (a) Each Revolving Credit Borrowing shall be made on notice given by
any Borrower to the Administrative Agent not later than 11:00 A.M. (New York
City time) (i) one Business Day, in the case of a Borrowing of Base Rate Loans
and (ii) three Business Days, in the case of a Borrowing of Eurodollar Rate
Loans, prior to the date of the proposed Revolving Credit Borrowing. Each such
notice shall be in substantially the form of Exhibit C (Form of Notice of
Borrowing) (a “Notice of Borrowing”), specifying (A) the date of such proposed
Revolving Credit Borrowing, (B) the aggregate amount of such proposed Revolving
Credit Borrowing, (C) whether any portion of the proposed Revolving Credit
Borrowing will be of Base Rate Loans or Eurodollar Rate Loans, (D) the initial
Interest Period or Periods for any such Eurodollar Rate Loans and (E) the
Available Credit (after giving effect to such proposed Revolving Credit
Borrowing). The Revolving Loans shall be made as Base Rate Loans unless, subject
to Section 2.14 (Special Provisions Governing Eurodollar Rate Loans), the Notice
of Borrowing specifies that all or a portion thereof shall be Eurodollar Rate
Loans. Notwithstanding anything to the contrary contained in clause (a) of
Section 2.3 (Swing Loans), if any Notice of Borrowing requests a Revolving
Credit Borrowing of Base Rate Loans, the Administrative Agent may, in its sole
discretion, make a Swing Loan available to the applicable Borrower in an
aggregate amount not to exceed such proposed Revolving Credit Borrowing, and the
aggregate amount of the corresponding proposed Revolving Credit Borrowing shall
be reduced accordingly by the principal amount of such Swing Loan. Each
Revolving Credit Borrowing shall be in an aggregate amount of not less than
$3,000,000 or an integral multiple of $1,000,000 in excess thereof.

          (b) The Administrative Agent shall give to each Lender prompt notice
of the Administrative Agent’s receipt of a Notice of Borrowing and, if
Eurodollar Rate Loans are properly requested in such Notice of Borrowing, the
applicable interest rate determined pursuant to Section 2.14(a) (Determination
of Interest Rate). Each Lender shall, before 11:00 A.M. (New York City time) on
the date of the proposed Borrowing, make available to the Administrative Agent
at its address referred to in Section 11.8 (Notices, Etc.), in immediately
available funds, such Lender’s Ratable Portion of such proposed Borrowing. After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Section 3.1 (Conditions Precedent to the
Effectiveness of this Agreement) and Section 3.2 (Conditions Precedent to Each
Loan and Letter of Credit), the Administrative Agent shall make such funds
available to the applicable Borrower.

          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any proposed Borrowing by any Borrower that such
Lender shall not make available to the Administrative Agent such Lender’s
Ratable Portion of such Borrowing, the Administrative Agent may assume that such
Lender has made such Ratable Portion available to the Administrative Agent on
the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
such

42



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and such Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of such Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and thereafter at the interest
rate applicable at the time to the Loans comprising such Borrowing. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan as part of such Borrowing
for purposes of this Agreement. If such Borrower shall repay to the
Administrative Agent such corresponding amount, such payment shall not relieve
such Lender of any obligation it may have hereunder to such Borrower.

          (d) The failure of any Lender to make the Loan or any payment required
by it on the date specified (a “Non-Funding Lender”), including any payment in
respect of its participation in Swing Loans and Letter of Credit Obligations,
shall not relieve any other Lender of its obligations to make such Loan or
payment on such date but no such other Lender shall be responsible for the
failure of any Non-Funding Lender to make a Loan or payment required under this
Agreement.

          Section 2.3 Swing Loans

          (a) On the terms and subject to the conditions contained in this
Agreement, the Swing Loan Lender may, in its sole discretion, make loans (each,
together with each “Swing Loan” as defined in and made under the Existing Credit
Agreement, a “Swing Loan”) otherwise available to the Borrowers under the
Facility from time to time on any Business Day during the period from the
Effective Date until the Revolving Credit Termination Date in an aggregate
amount at any time outstanding at any time not to exceed $10,000,000; provided,
however, that the Swing Loan Lender shall not make any Swing Loan to the extent
that, after giving effect to such Swing Loan, the aggregate Revolving Credit
Outstandings would exceed the Maximum Credit. The Swing Loan Lender shall be
entitled to rely on the most recent Borrowing Base Certificate delivered to the
Administrative Agent. Each Swing Loan shall be a Base Rate Loan and must be
repaid in full upon any Revolving Credit Borrowing hereunder and shall in any
event mature no later than, (i) the 15th day after the date such Swing Loan is
made or (ii) the Revolving Credit Termination Date. Within the limits set forth
in the first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a). Swing Loans shall be Base Rate Loans.

          (b) In order to request a Swing Loan, a Borrower shall telecopy (or
forward by electronic mail or similar means) to the Administrative Agent a duly
completed request setting forth the date, the requested amount and date of the
Swing Loan (a “Swing Loan Request”), to be received by the Administrative Agent
not later than 1:00 P.M. (New York City time) on the day of the proposed
borrowing. The Administrative Agent shall promptly notify the Swing Loan Lender
of the details of the requested Swing Loan. Subject to the terms of this
Agreement, the Swing Loan Lender may make a Swing Loan available to the
Administrative Agent in an amount up to the amount requested and, in turn, the
Administrative Agent shall make such amounts available to such Borrower on the
date of the relevant Swing Loan Request. The Swing Loan Lender shall not make
any Swing Loan in the period commencing on the first Business Day after it
receives written notice from any Lender that one or more of the conditions
precedent contained

43



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
not on such date be satisfied, and ending when such conditions are satisfied.
The Swing Loan Lender shall not otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) have been satisfied in connection
with the making of any Swing Loan.

          (c) The Swing Loan Lender shall notify the Administrative Agent in
writing (which writing may be a telecopy or electronic mail) weekly, by no later
than 10:00 A.M. (New York City time) on the first Business Day of each week, of
the aggregate principal amount of its Swing Loans then outstanding.

          (d) The Swing Loan Lender may demand at any time that each Lender pay
to the Administrative Agent, for the account of the Swing Loan Lender, in the
manner provided in clause (e) below, such Lender’s Ratable Portion of all or a
portion of the outstanding Swing Loans, which demand shall be made through the
Administrative Agent, shall be in writing and shall specify the outstanding
principal amount of Swing Loans demanded to be paid.

          (e) The Administrative Agent shall forward each notice referred to in
clause (c) above and each demand referred to in clause (d) above to each Lender
on the day such notice or such demand is received by the Administrative Agent
(except that any such notice or demand received by the Administrative Agent
after 2:00 P.M. (New York City time) on any Business Day or any such demand
received on a day that is not a Business Day shall not be required to be
forwarded to the Lenders by the Administrative Agent until the next succeeding
Business Day), together with a statement prepared by the Administrative Agent
specifying the amount of each Lender’s Ratable Portion of the aggregate
principal amount of the Swing Loans stated to be outstanding in such notice or
demanded to be paid pursuant to such demand, and, notwithstanding whether or not
the conditions precedent set forth in Section 3.2 (Conditions Precedent to Each
Loan and Letter of Credit) shall have been satisfied (which conditions precedent
the Lenders hereby irrevocably waive), each Lender shall, before 11:00 A.M. (New
York City time) on the Business Day next succeeding the date of such Lender’s
receipt of such written statement, make available to the Administrative Agent,
in immediately available funds, for the account of the Swing Loan Lender, the
amount specified in such statement. Upon such payment by a Lender, such Lender
shall, except as provided in clause (f) below, be deemed to have made a
Revolving Loan to the applicable Borrower. The Administrative Agent shall use
such funds to repay the Swing Loans to the Swing Loan Lender. To the extent that
any Lender fails to make such payment available to the Administrative Agent for
the account of the Swing Loan Lender, such Borrower shall repay such Swing Loan
on demand.

          (f) Upon the occurrence of a Default under Section 9.1(f) (Events of
Default), each Lender shall acquire, without recourse or warranty, an undivided
participation in each Swing Loan otherwise required to be repaid by such Lender
pursuant to clause (e) above, which participation shall be in a principal amount
equal to such Lender’s Ratable Portion of such Swing Loan, by paying to the
Swing Loan Lender on the date on which such Lender would otherwise have been
required to make a payment in respect of such Swing Loan pursuant to clause (e)
above, in immediately available funds, an amount equal to such Lender’s Ratable
Portion of such Swing Loan. If such amount is not in fact made available by such
Lender to the Swing Loan Lender on such date, the Swing Loan Lender shall be
entitled to recover such amount on demand from such Lender together with
interest accrued from such date at the Federal Funds Rate for the first Business
Day after such payment was due and thereafter at the rate of interest then
applicable to Base Rate Loans.

44



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (g) From and after the date on which any Lender is deemed to have made
a Revolving Loan pursuant to clause (e) above with respect to any Swing Loan or
purchases an undivided participation interest in a Swing Loan pursuant to clause
(f) above, the Swing Loan Lender shall promptly distribute to such Lender such
Lender’s Ratable Portion of all payments of principal of and interest received
by the Swing Loan Lender on account of such Swing Loan other than those received
from a Lender pursuant to clause (e) or (f) above.

          Section 2.4 Letters of Credit

          (a) On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to issue one or more Letters of Credit denominated
in Dollars at the request of a Borrower for the account of such Borrower from
time to time during the period commencing on the Effective Date and ending on
the earlier of the Revolving Credit Termination Date and 30 days prior to the
Scheduled Termination Date; provided, however, that no Issuer shall be under any
obligation to issue any Letter of Credit if:

               (i) any order, judgment or decree of any Governmental Authority
or arbitrator shall purport by its terms to enjoin or restrain such Issuer from
issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

               (ii) such Issuer shall have received written notice from the
Administrative Agent, any Lender or any Borrower, on or prior to the requested
date of issuance of such Letter of Credit, that one or more of the applicable
conditions contained in Section 3.1 (Conditions Precedent to the Effectiveness
of this Agreement) or Section 3.2 (Conditions Precedent to Each Loan and Letter
of Credit) is not then satisfied;

               (iii) after giving effect to the issuance of such Letter of
Credit, the aggregate Revolving Credit Outstandings would exceed the Maximum
Credit at such time;

               (iv) after giving effect to the issuance of such Letter of
Credit, the sum of (i) the Letter of Credit Undrawn Amounts at such time and
(ii) the Reimbursement Obligations at such time would exceed $5,000,000; or

               (v) any fees due in connection with a requested issuance have not
been paid.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to issue any Letter of Credit.

45



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (b) In no event shall the expiration date of any Letter of Credit
(i) be more than one year after the date of issuance thereof or (ii) be less
than thirty days prior to the Scheduled Termination Date; provided, however,
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the expiry date referred to in clause (ii) above).

          (c) In connection with the issuance of each Letter of Credit for the
account of any Borrower, such Borrower shall give the relevant Issuer and the
Administrative Agent at least two Business Days’ prior written notice, in
substantially the form of Exhibit D (Form of Letter of Credit Request) (or in
such other written or electronic form as is acceptable to the Issuer), of the
requested issuance of such Letter of Credit (a “Letter of Credit Request”). Such
notice shall be irrevocable and shall specify the Issuer of such Letter of
Credit, the stated amount of the Letter of Credit requested, which stated amount
shall not be less than $50,000, the date of issuance of such requested Letter of
Credit (which day shall be a Business Day), the date on which such Letter of
Credit is to expire (which date shall be a Business Day), and the Person for
whose benefit the requested Letter of Credit is to be issued. Such notice, to be
effective, must be received by the relevant Issuer and the Administrative Agent
not later than 11:00 A.M. (New York City time) on the second Business Day prior
to the requested issuance of such Letter of Credit.

          (d) Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, issue a Letter of
Credit on behalf of the applicable Borrower in accordance with such Issuer’s
usual and customary business practices. No Issuer shall issue any Letter of
Credit in the period commencing on the first Business Day after it receives
written notice from any Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) shall not on such date be satisfied, and ending when such conditions are
satisfied. The relevant Issuer shall not otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) have been satisfied in
connection with the issuance of any Letter of Credit.

          (e) If requested by the relevant Issuer, prior to the issuance of each
Letter of Credit for the account of any Borrower by such Issuer, and as a
condition of such issuance and of the participation of each Lender in the Letter
of Credit Obligations arising with respect thereto, such Borrower shall have
delivered to such Issuer a letter of credit reimbursement agreement, in such
form as the Issuer may employ in its ordinary course of business for its own
account (a “Letter of Credit Reimbursement Agreement”), signed by such Borrower,
and such other documents or items as may be required pursuant to the terms
thereof. In the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.

          (f) Each Issuer shall:

               (i) give the Administrative Agent written notice (or telephonic
notice confirmed promptly thereafter in writing), which writing may be a
telecopy or electronic mail, of the issuance or renewal of a Letter of Credit
issued by it for the account of any Borrower, of all drawings under a Letter of
Credit issued by it and the payment (or the failure to pay when due) by such
Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by telecopy, electronic mail or
similar transmission to each Lender);

46



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (ii) upon the request of any Lender, furnish to such Lender
copies of any Letter of Credit Reimbursement Agreement to which such Issuer is a
party and such other documentation as may reasonably be requested by such
Lender; and

               (iii) no later than 10 Business Days following the last day of
each calendar month, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Lender requesting the same) and the Company
separate schedules for Documentary and Standby Letters of Credit issued by it,
in form and substance reasonably satisfactory to the Administrative Agent,
setting forth the aggregate Letter of Credit Obligations outstanding at the end
of each month and any information requested by the Company or the Administrative
Agent relating thereto.

          (g) Immediately upon the issuance by an Issuer of a Letter of Credit
for the account of any Borrower in accordance with the terms and conditions of
this Agreement, such Issuer shall be deemed to have sold and transferred to each
Lender, and each Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Ratable
Portion, in such Letter of Credit and the obligations of such Borrower with
respect thereto (including all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto.

          (h) Each Borrower for whose account a Letter of Credit has been issued
agrees to pay to the Issuer of such Letter of Credit the amount of all
Reimbursement Obligations owing to such Issuer under such Letter of Credit when
such amounts are due and payable, irrespective of any claim, set-off, defense or
other right that any Borrower may have at any time against such Issuer or any
other Person. In the event that any Issuer makes any payment under any Letter of
Credit and no Borrower shall have repaid such amount to such Issuer pursuant to
this clause (h) or such payment is rescinded or set aside for any reason, such
Reimbursement Obligation shall bear interest computed from the date on which
such Reimbursement Obligation arose to the date of repayment in full at the rate
of interest applicable to Revolving Loans bearing interest at a rate based on
the Base Rate during such period, and such Issuer shall promptly notify the
Administrative Agent, that shall promptly notify each Lender of the failure to
repay such Reimbursement Obligation, and each Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Lender’s Ratable Portion of such payment in Dollars and in
immediately available funds. If the Administrative Agent so notifies such Lender
prior to 11:00 A.M. (New York City time) on any Business Day, such Lender shall
make available to the Administrative Agent for the account of such Issuer its
Ratable Portion of the amount of such payment on such Business Day in
immediately available funds. Upon such payment by a Lender, such Lender shall,
except during the continuance of a Default or Event of Default under
Section 9.1(f) (Events of Default) and notwithstanding whether or not the
conditions precedent set forth in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) shall have been satisfied (which conditions precedent the
Lenders hereby irrevocably waive) be deemed to have made a Revolving Loan to the
Borrowers in the principal amount of such payment. Whenever any Issuer receives
from any Borrower a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Lender pursuant to this clause (h), such Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Lender, in immediately available funds, an amount equal to such Lender’s Ratable
Portion of the amount of such payment adjusted,

47



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

if necessary, to reflect the respective amounts the Lenders have paid in respect
of such Reimbursement Obligation.

          (i) Each Borrower’s obligation to pay each Reimbursement Obligation
and the obligations of the Lenders to make payments to the Administrative Agent
for the account of the Issuers with respect to Letters of Credit issued for the
account of such Borrower shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement,
under any and all circumstances whatsoever, including the occurrence of any
Default or Event of Default, and irrespective of:

               (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein;

               (ii) any amendment or waiver of or any consent to departure from
all or any of the provisions of any Letter of Credit or any Loan Document;

               (iii) the existence of any claim, set off, defense or other right
that any Borrower, any other party guaranteeing, or otherwise obligated with,
any Borrower, any Subsidiary or other Affiliate thereof or any other Person may
at any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

               (iv) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

               (v) payment by the Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

               (vi) any other act or omission to act or delay of any kind of the
Issuer, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of any Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to any Borrower or any Lender. In determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged

48



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

          (j) If and to the extent such Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (i) above
available to the Administrative Agent for the account of such Issuer, such
Lender agrees to pay to the Administrative Agent for the account of such Issuer
forthwith on demand such amount together with interest thereon, for the first
Business Day after payment was first due at the Federal Funds Rate and,
thereafter until such amount is repaid to the Administrative Agent for the
account of such Issuer, at the rate per annum applicable to Base Rate Loans
under the Facility. The failure of any Lender to make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of any
such payment shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent for the account of such Issuer its
Ratable Portion of any payment on the date such payment is to be made, but no
Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent for the account of the Issuer such other
Lender’s Ratable Portion of any such payment.

          Section 2.5 Reduction and Termination of the Revolving Credit
Commitments

          The Company may, upon at least three Business Days’ prior notice to
the Administrative Agent, terminate in whole or reduce in part ratably the
unused portions of the respective Revolving Credit Commitments of the Lenders;
provided, however, that each partial reduction shall be in the aggregate amount
of not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.

          Section 2.6 Repayment of Loans

          Each Borrower promises to repay the entire unpaid principal amount of
the Revolving Loans and the Swing Loans owing by it on the Scheduled Termination
Date.

          Section 2.7 Evidence of Debt

          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

          (b) The Administrative Agent shall maintain accounts in accordance
with its usual practice in which it shall record (i) the amount of each Loan
made and, if a Eurodollar Rate Loan, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable by any Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from any Borrower and each Lender’s share
thereof, if applicable.

          (c) The entries made in the accounts maintained pursuant to clauses
(a) and (b) above shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender

49



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.

          (d) Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that a Borrower execute and deliver a promissory note
or notes payable to such Lender in order to evidence the Indebtedness owing to
such Lender by such Borrower hereunder, such Borrower shall promptly execute and
deliver a Revolving Credit Note or Revolving Credit Notes to such Lender
evidencing any Revolving Loans of such Lender, substantially in the form of
Exhibit B (Form of Revolving Credit Note).

          Section 2.8 Optional Prepayments

          Any Borrower may prepay the outstanding principal amount of the
Revolving Loans or Swing Loans owing by it at any time in whole or in part,
without premium or penalty; provided, however, that if any prepayment of any
Eurodollar Rate Loan is made by any Borrower other than on the last day of an
Interest Period for such Loan, such Borrower shall also pay any amounts owing
pursuant to Section 2.14(e) (Breakage Costs). Upon the giving of such notice of
prepayment, the principal amount of Revolving Loans specified to be prepaid
shall become due and payable on the date specified for such prepayment.

          Section 2.9 Mandatory Prepayments

          (a) The Borrowers shall, without any reduction in the Revolving Credit
Commitments, prepay or cause to be prepaid the Loans (or provide cash collateral
in respect of Letters of Credit) immediately upon receipt by the Company, any
Borrower or any of their Subsidiaries of Net Cash Proceeds arising from (i) an
Asset Sale, (ii) a Property Loss Event, (iii) an Equity Issuance or (iv) a Debt
Issuance, in each case in an amount equal to 100% of such Net Cash Proceeds. All
such prepayments shall be applied in accordance with clause (b) below.

          (b) Any prepayment made by or on behalf of any Borrower and required
to be applied in accordance with this clause (b) shall be applied as follows:
first, to repay the outstanding principal balance of the Swing Loans until such
Swing Loans shall have been repaid in full; second, to repay the outstanding
principal balance of the Revolving Loans until such Revolving Loans shall have
been paid in full; and then, to provide cash collateral for any Letter of Credit
Obligations in the manner set forth in Section 9.3 (Actions in Respect of
Letters of Credit) until all such Letter of Credit Obligations have been cash
collateralized in the manner and up to the amounts set forth therein.

          (c) If at any time, the aggregate Revolving Credit Outstandings owing
by the Borrowers exceed the Maximum Credit at such time, the Borrowers shall
forthwith prepay the Swing Loans first and then the Revolving Loans of the
Borrowers or such Borrower, as applicable, then outstanding in an amount equal
to such excess. If any such excess remains after repayment in full of the
aggregate outstanding Swing Loans and Revolving Loans of the Borrowers or such
Borrower (as the case may be), the Borrowers shall provide cash collateral for
the Letter of Credit Obligations in the manner set forth in Section 9.3 (Actions
in Respect of Letters of Credit) to the extent required to eliminate such
excess.

          (d) The Borrowers hereby irrevocably waive the right to direct the
application of all funds in the Cash Collateral Account and agree that the
Administrative Agent may, and, upon the written direction of the Requisite
Lenders, shall, except as provided in Section 2.13(f)

50



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

(Payments and Computations), apply all payments in respect of any Obligations
and all available funds in the Cash Collateral Account on a daily basis as
follows: first, to repay the outstanding principal amount of the Swing Loans
until such Swing Loans have been repaid in full; second, to repay the
outstanding principal balance of the Revolving Loans until such Revolving Loans
shall have been repaid in full; and then, to any other Obligation then due and
payable. The Administrative Agent agrees so to apply such funds and the
Borrowers consent to such application. If, following such application, there are
no Loans outstanding and no other Obligations that are then due and payable (and
cash collateral has been provided in the amount of 105% of all outstanding
Letter of Credit Obligations), then the Administrative Agent shall cause any
remaining funds in the Cash Collateral Account to be paid at the written
direction of the Company.

          Section 2.10 Interest

          (a) Rate of Interest. All Loans and the outstanding amount of all
other Obligations shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows:

               (i) if a Base Rate Loan or such other Obligation, at a rate per
annum equal to the sum of (A) the Base Rate as in effect from time to time, plus
(B) the Applicable Margin; and

               (ii) if a Eurodollar Rate Loan, at a rate per annum equal to the
sum of (A) the Eurodollar Rate determined for the applicable Interest Period,
plus (B) the Applicable Margin in effect from time to time during such
Eurodollar Interest Period.

          (b) Interest Payments. (i) Interest accrued on each Base Rate Loan
(other than Swing Loans) shall be payable in arrears (A) on the last Business
Day of each calendar month, commencing on the first such day following the
making of such Base Rate Loan and (B) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Base Rate Loan;
(ii) interest accrued on Swing Loans shall be payable in arrears on the first
Business Day of the immediately succeeding calendar month; (iii) interest
accrued on each Eurodollar Rate Loan shall be payable in arrears (A) on the last
day of each Interest Period applicable to such Loan and if such Interest Period
has a duration of more than three months, on each day during such Interest
Period occurring exactly three months or an integral multiple thereof after the
first day of such Interest Period, (B) upon the payment or prepayment thereof in
full or in part and (C) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Eurodollar Rate Loan; and (iv) interest
accrued on the amount of all other Obligations shall be payable on demand from
and after the time such Obligation becomes due and payable (whether by
acceleration or otherwise).

          (c) Default Interest. Notwithstanding the rates of interest specified
in clause (a) above or elsewhere herein, except as otherwise agreed by the
Requisite Lenders, effective immediately upon the occurrence of an Event of
Default and for as long thereafter as such Event of Default shall be continuing,
the principal balance of all Loans and the amount of all other Obligations shall
bear interest at a rate that is two percent per annum in excess of the rate of
interest applicable to such Obligations from time to time.

51



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 2.11 Conversion/Continuation Option

          (a) A Borrower may elect (i) at any time to convert Base Rate Loans
(other than Swing Loans) owing by it or any portion thereof to Eurodollar Rate
Loans or (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans owing by it or any portion thereof into Base Rate Loans or
to continue such Eurodollar Rate Loans or any portion thereof for an additional
Interest Period; provided, however, that the aggregate amount of the Eurodollar
Loans for each Interest Period must be in the amount of $3,000,000 or an
integral multiple of $1,000,000 in excess thereof. Each conversion or
continuation shall be allocated among the Loans of each Lender in accordance
with its Ratable Portion. Each such election shall be in substantially the form
of Exhibit E (Form of Notice of Conversion or Continuation) (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least three Business Days’ prior written notice specifying (A) the
amount and type of Loan being converted or continued, (B) in the case of a
conversion to or a continuation of Eurodollar Rate Loans, the applicable
Interest Period and (C) in the case of a conversion, the date of conversion
(which date shall be a Business Day and, if a conversion from Eurodollar Rate
Loans, shall also be the last day of the applicable Interest Period).

          (b) The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein. Notwithstanding the foregoing, no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans, and no continuation in whole or in
part of Eurodollar Rate Loans upon the expiration of any applicable Interest
Period, shall be permitted at any time at which (i) an Event of Default shall
have occurred and be continuing or (ii) the continuation of, or conversion into,
would violate any of the provisions of Section 2.14 (Special Provisions
Governing Eurodollar Rate Loans). If, within the time period required under the
terms of this Section 2.11, the Administrative Agent does not receive a Notice
of Conversion or Continuation from the applicable Borrower containing a
permitted election to continue any Eurodollar Rate Loans for an additional
Interest Period or to convert any such Loans, then, upon the expiration of the
applicable Interest Period, such Loans shall be automatically converted to Base
Rate Loans. Each Notice of Conversion or Continuation shall be irrevocable.

          Section 2.12 Fees

          (a) Unused Commitment Fee. The Borrowers, jointly and severally, agree
to pay to each Lender from the Effective Date until the Revolving Credit
Termination Date a commitment fee (the “Unused Commitment Fee”) payable in
arrears (x) on the last Business Day of each calendar month, commencing on the
first such Business Day following the Effective Date and (y) on the Revolving
Credit Termination Date and, in each case, calculated daily to equal 0.5% per
annum of such Lender’s Unused Commitment.

          (b) Letter of Credit Fees. Each Borrower agrees to pay the following
amounts with respect to Letters of Credit issued by any Issuer for its account:

               (i) to the Administrative Agent for the account of each Issuer of
a Letter of Credit issued for the account of such Borrower, with respect to each
such Letter of Credit issued by such Issuer, an issuance fee equal to 0.25% per
annum of the maximum amount available from time to time to be drawn under such
Letter of Credit, payable in arrears (A) on the last Business Day of each
calendar month, commencing on

52



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

the first such Business Day following the issuance of such Letter of Credit and
(B) on the Revolving Credit Termination Date;

               (ii) to the Administrative Agent for the ratable benefit of the
Lenders, with respect to each Letter of Credit issued for the account of such
Borrower, a fee accruing at a rate per annum equal to the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans on the maximum amount available
from time to time to be drawn under such Letter of Credit, payable in arrears
(A) on the last Business Day of each calendar month, commencing on the first
such Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date; provided, however, that, except as otherwise
agreed by the Requisite Lenders, during the continuance of an Event of Default,
such fee shall be increased by two percent per annum and shall be payable on
demand; and

               (iii) to the Issuer of any Letter of Credit, with respect to the
issuance, amendment or transfer of each Letter of Credit and each drawing made
thereunder, documentary and processing charges in accordance with such Issuer’s
standard schedule for such charges in effect at the time of issuance, amendment,
transfer or drawing, as the case may be.

          (c) Additional Fees. The Company has agreed to pay to the Agents and
the Arrangers additional fees, the amount and dates of payment of which are set
forth in the Fee Letters.

          Section 2.13 Payments and Computations

          (a) Each Borrower shall make each payment hereunder (including fees
and expenses) not later than 11:00 A.M. (New York City time) on the day when
due, in Dollars, to the Administrative Agent at its address referred to in
Section 11.8 (Notices, Etc.) in immediately available funds without set-off or
counterclaim. The Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal or
interest or fees to the Lenders, in accordance with the application of payments
set forth in clauses (e) and (f) below, as applicable, for the account of their
respective Applicable Lending Offices; provided, however, that amounts payable
pursuant to Section 2.15 (Capital Adequacy), Section 2.16 (Taxes) or clause (c)
or (d) of Section 2.14 (Special Provisions Governing Eurodollar Rate Loans)
shall be paid only to the affected Lender or Lenders and amounts payable with
respect to Swing Loans shall be paid only to the Swing Loan Lender. Payments
received by the Administrative Agent after 11:00 A.M. (New York City time) shall
be deemed to be received on the next Business Day.

          (b) All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

          (c) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be; provided,
however, that if such extension would cause payment of interest on

53



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

any Eurodollar Rate Loan to be made in the next calendar month, such payment
shall be made on the immediately preceding Business Day. All repayments of any
Revolving Loan shall be applied as follows: first, to repay such Loans
outstanding as Base Rate Loans; and then, to repay such Loans outstanding as
Eurodollar Rate Loans with those Eurodollar Rate Loans that have earlier
expiring Eurodollar Interest Periods being repaid prior to those that have later
expiring Eurodollar Interest Periods.

          (d) Unless the Administrative Agent shall have received notice from
the Company to the Lenders prior to the date on which any payment is due
hereunder that the applicable Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that such Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon (at the Federal Funds Rate for the first Business Day and
thereafter at the rate applicable to Base Rate Loans) for each day from the date
such amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent.

          (e) Subject to the provisions of clause (f) below (and except as
otherwise provided in Section 2.9 (Mandatory Prepayments)), all payments and any
other amounts received by the Administrative Agent from or for the benefit of
any Borrower shall be applied as follows: first, to pay principal of and
interest on any portion of the Loans that the Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender, for which the Administrative Agent has not then been reimbursed by such
Lender or any Borrower; second, to pay all other Obligations then due and
payable; and then, as the Company so designates. Payments in respect of Swing
Loans received by the Administrative Agent shall be distributed to the Swing
Loan Lender; payments in respect of Revolving Loans received by the
Administrative Agent shall be distributed to each Lender in accordance with such
Lender’s Ratable Portion; and all payments of fees and all other payments in
respect of any other Obligation shall be allocated among such of the Lenders and
Issuers as are entitled thereto and, for such payments allocated to the Lenders,
in proportion to their respective Ratable Portions.

          (f) Each Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Secured Obligations and
any proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that the Administrative Agent may, and, upon either
(A) the written direction of the Requisite Lenders or (B) the acceleration of
the Obligations pursuant to Section 9.2 (Remedies), shall, apply all payments in
respect of any Secured Obligations and all funds on deposit in any Cash
Collateral Account and all other proceeds of Collateral in the following order:

               (i) first, to pay interest on and then principal of any portion
of the Revolving Loans that the Administrative Agent may have advanced on behalf
of any Lender for which the Administrative Agent has not then been reimbursed by
such Lender or any Borrower;

               (ii) second, to pay interest on and then principal of any Swing
Loan;

54



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (iii) third, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to any Agent;

               (iv) fourth, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Lenders and the Issuers;

               (v) fifth, to pay Secured Obligations in respect of any fees then
due to the Administrative Agent, the Lenders and the Issuers;

               (vi) sixth, to pay interest (whether or not allowed in any
bankruptcy, insolvency, reorganization or any of the other proceedings set forth
in Section 9.1(f)(ii) (Events of Default)) then due and payable in respect of
the Loans and Reimbursement Obligations;

               (vii) seventh, to pay or prepay principal payments on the Loans
and Reimbursement Obligations, to pay or prepay all Reserved Ancillary
Obligations and to provide cash collateral for outstanding Letter of Credit
Undrawn Amounts in the manner described in Section 9.3 (Actions in Respect of
Letters of Credit), ratably to the aggregate principal amount of such Loans and
the amounts of such Reimbursement Obligations, Letter of Credit Undrawn Amounts
and Reserved Ancillary Obligations; and

               (viii) eighth, to the ratable payment of all other Secured
Obligations (including Ancillary Obligations not constituting Reserved Ancillary
Obligations);

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Secured Obligations described in
any of clauses first through eighth above, the available funds being applied
with respect to any such Secured Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Secured Obligations ratably,
based on the proportion of the Administrative Agent’s and each Lender’s or
Issuer’s interest in the aggregate outstanding Secured Obligations described in
such clauses. The order of priority set forth in clauses first through eighth
above may at any time and from time to time be changed by the agreement of the
Requisite Lenders without necessity of notice to or consent of or approval by
any Borrower, any Secured Party that is not a Lender or Issuer or by any other
Person that is not a Lender or Issuer. The order of priority set forth in
clauses first through eighth above may be changed only with the prior written
consent of each Agent in addition to the Requisite Lenders.

          (g) At the option of the Administrative Agent, principal on the Swing
Loans, Reimbursement Obligations, interest, fees, expenses and other sums due
and payable in respect of the Revolving Loans and Protective Advances may be
paid from the proceeds of Swing Loans or Revolving Loans. Each Borrower hereby
authorizes the Swing Loan Lender to make Swing Loans pursuant to Section 2.3(a)
(Swing Loans) and the Lenders to make Revolving Loans pursuant to Section 2.2(a)
(Borrowing Procedures) from time to time in the Swing Loan Lender’s or such
Lender’s discretion, that are in the amounts of any and all principal payable
with respect to the Swing Loans and interest, fees, expenses and other sums
payable in respect of the Revolving Loans, and further authorizes the
Administrative Agent to give the Lenders notice of any Borrowing with respect to
such Swing Loans and Revolving Loans and to distribute the proceeds of such
Swing Loans and Revolving Loans to pay such amounts. Each Borrower agrees that
all such Swing Loans and Revolving Loans so made shall be deemed to have been
requested by it (irrespective of the satisfaction of the conditions in Section
3.2 (Conditions Precedent to

55



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Each Loan and Letter of Credit), which conditions the Lenders irrevocably waive)
and directs that all proceeds thereof shall be used to pay such amounts.

          Section 2.14 Special Provisions Governing Eurodollar Rate Loans

          (a) Determination of Interest Rate

          The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans
shall be determined by the Administrative Agent pursuant to the procedures set
forth in the definition of “Eurodollar Rate.” The Administrative Agent’s
determination shall be presumed to be correct absent manifest error and shall be
binding on the Borrowers.

          (b) Interest Rate Unascertainable, Inadequate or Unfair

          In the event that: (i) the Administrative Agent determines that
adequate and fair means do not exist for ascertaining the applicable interest
rates by reference to which the Eurodollar Rate then being determined is to be
fixed or (ii) the Requisite Lenders notify the Administrative Agent that the
Eurodollar Rate for any Interest Period will not adequately reflect the cost to
the Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Company and the Lenders,
whereupon each Eurodollar Loan shall automatically, on the last day of the
current Interest Period for such Loan, convert into a Base Rate Loan and the
obligations of the Lenders to make Eurodollar Rate Loans or to convert Base Rate
Loans into Eurodollar Rate Loans shall be suspended until the Administrative
Agent shall notify the Company that the Requisite Lenders have determined that
the circumstances causing such suspension no longer exist.

          (c) Increased Costs

          If at any time any Lender shall determine that, after the Effective
Date, because of the introduction of or any change in or in the interpretation
of any law, treaty or governmental rule, regulation or order (other than any
change by way of imposition or increase of reserve requirements included in
determining the Eurodollar Rate) or the compliance by such Lender with any
guideline, request or directive promulgated or given after the Effective Date by
or on behalf of any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining any Eurodollar Rate Loans,
then the Borrowers shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay, jointly and severally, to
the Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that no Borrower shall be liable for increased costs relating to periods up to
but excluding the date 180 days before the initial demand is made hereunder by
such Lender with respect to the change that would otherwise justify such
liability. If any Lender becomes entitled to claim any additional amount
pursuant to this clause (c), it shall promptly notify the Company (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled. A certificate as to the amount of such increased cost, submitted to
the Company and the Administrative Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

          (d) Illegality

          Notwithstanding any other provision of this Agreement, if any Lender
determines that the introduction of or any change in or in the interpretation of
any law, treaty or governmental rule, regulation or order after the date of this
Agreement shall make it unlawful, or

56



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

any central bank or other Governmental Authority shall assert that it is
unlawful, for any Lender or its Eurodollar Lending Office to make Eurodollar
Rate Loans or to continue to fund or maintain Eurodollar Rate Loans, then, on
notice thereof and demand therefor by such Lender to the Company through the
Administrative Agent, (i) the obligation of such Lender to make or to continue
Eurodollar Rate Loans and to convert Base Rate Loans into Eurodollar Rate Loans
shall be suspended, and each such Lender shall make a Base Rate Loan as part of
any requested Borrowing of Eurodollar Rate Loans and (ii) if the affected
Eurodollar Rate Loans are then outstanding, the applicable Borrower shall
immediately convert each such Loan into a Base Rate Loan. If at any time after a
Lender gives notice under this clause (d) such Lender determines that it may
lawfully make Eurodollar Rate Loans, such Lender shall promptly give notice of
that determination to the Company and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender.
The Borrowers’ right to request, and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall thereupon be restored.

          (e) Breakage Costs

          In addition to all amounts required to be paid by any Borrower
pursuant to Section 2.10 (Interest), each Borrower shall compensate each Lender,
upon demand, for all losses, expenses and liabilities (including any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Lender’s Eurodollar
Rate Loans to such Borrower but excluding any loss of the Applicable Margin on
the relevant Loans) that such Lender may sustain (i) if for any reason a
proposed Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion or Continuation given by such Borrower or in a telephonic request
by it for borrowing or conversion or continuation or a successive Interest
Period does not commence after notice therefor is given pursuant to Section 2.11
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.9 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in clause
(d) above or (iv) as a consequence of any failure by such Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. The Lender making
demand for such compensation shall deliver to the Company concurrently with such
demand a written statement as to such losses, expenses and liabilities, and this
statement shall be conclusive as to the amount of compensation due to that
Lender, absent manifest error.

          Section 2.15 Capital Adequacy

          If at any time any Lender determines that (a) the adoption of or any
change in or in the interpretation of any law, treaty or governmental rule,
regulation or order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below the level that such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrowers, jointly and severally, agree that they shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts

57



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

sufficient to compensate such Lender for such reduction; provided, however, that
no Borrower shall be liable for reductions in rates of return relating to
periods up to but excluding the date 180 days before the initial demand is made
hereunder by such Lender with respect to the event in clauses (a), (b) or (c)
above relating to such reduction. A certificate as to such amounts submitted to
the Company and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes absent manifest error.

          Section 2.16 Taxes

          (a) Any and all payments by any Borrower under each Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) in the case of each Lender and
the Administrative Agent (A) taxes measured by its net income (including branch
profits tax, alternative minimum tax and other taxes imposed in lieu of net
income tax), and franchise taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which it is engaged
in business and (B) any United States withholding taxes payable with respect to
payments under the Loan Documents under laws (including any statute, treaty or
regulation) in effect on the Effective Date (or, in the case of an Eligible
Assignee, the date of the Assignment and Acceptance) applicable to such Lender
or the Administrative Agent, as the case may be, but not excluding any United
States withholding payable as a result of any change in such laws occurring
after the Effective Date (or the date of such Assignment and Acceptance) and
(C) Taxes resulting from the failure of any Non-U.S. Lender to comply with
clause (f) of this Section 2.16 and (ii) in the case of each Lender, taxes
measured by its net income (including branch profits tax, alternative minimum
tax and other taxes imposed in lieu of net income tax), and franchise taxes
imposed on it, by the jurisdiction in which such Lender’s Applicable Lending
Office is located or in which it is engaged in business (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Taxes shall be required by law to be
deducted from or in respect of any sum payable under any Loan Document to any
Lender or the Administrative Agent (w) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (x) the relevant
Borrower shall make such deductions, (y) the Borrowers shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable law and (z) the Borrowers shall deliver to the Administrative Agent
evidence of such payment.

          (b) In addition, the Borrowers hereby, jointly and severally, agree to
pay any present or future stamp or documentary taxes or any other excise taxes,
charges or similar levies of the United States or any political subdivision
thereof or any applicable foreign jurisdiction, and all liabilities with respect
thereto, arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).

          (c) The Borrowers hereby, jointly and severally, agree to indemnify
each Lender and the Administrative Agent for the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16) paid by such Lender or the Administrative Agent
(as the case may be) and any liability (including for penalties, interest and
expenses) arising therefrom or with respect thereto other than any such

58



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

liabilities attributable to any gross negligence of such Lender or, as the case
may be, the Administrative Agent. This indemnification shall be made within
30 days from the date such Lender or the Administrative Agent (as the case may
be) makes written demand therefor.

          (d) Within 30 days after the date of any payment of Taxes or Other
Taxes, the Borrowers shall furnish to the Administrative Agent, at its address
referred to in Section 11.8 (Notices, Etc.), the original or a certified copy of
a receipt evidencing payment thereof (or, if such original or certified copy is
not available, any other proof of payment reasonably satisfactory to the
Administrative Agent).

          (e) Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of the Borrowers contained in
this Section 2.16 shall survive the payment in full of the Obligations.

          (f) Prior to the Effective Date in the case of each Non-U.S. Lender
that is a signatory hereto, and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Non-U.S. Lender
and from time to time thereafter if requested by the Company or the
Administrative Agent, each Non-U.S. Lender that is entitled at such time to an
exemption from United States withholding tax, or that is subject to such tax at
a reduced rate under an applicable tax treaty, shall provide the Administrative
Agent and the Company with two completed copies of (i) Form W-8ECI (claiming
exemption from withholding because the income is effectively connected with a
U.S. trade or business) or any successor form, (ii) Form W-8BEN (claiming
exemption from, or a reduction of, withholding tax under an income tax treaty)
or any successor form, (iii) in the case of a Non-U.S. Lender claiming exemption
under Sections 871(h) or 881(c) of the Code, a Form W-8BEN (claiming exemption
from withholding under the portfolio interest exemption) or any successor form,
together with a certificate satisfactory to the Company and the Administrative
Agent executed by such Non-U.S. Lender stating that it meets all conditions for
the portfolio interest exemption, including the statement as to its non-bank
status or (iv) or any other applicable form, certificate or document prescribed
by the IRS certifying as to such Non-U.S. Lender’s entitlement to such exemption
from United States withholding tax or reduced rate with respect to all payments
to be made to such Non-U.S. Lender under the Loan Documents. Unless the Company
and the Administrative Agent have received forms or other documents satisfactory
to them indicating that payments under any Loan Document to or for a Non-U.S.
Lender are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Borrowers or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate.

          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.16 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.

          (h) If any Lender receives a refund or credit against its tax that, in
the reasonable judgment of the Lender, is attributable to the additional amount
paid by any Borrower under this Section 2.16, such Lender shall promptly pay to
such Borrower the amount of such refund or credit.

59



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (i) Each Lender selling participations relating to the Loan Document
shall be responsible for complying with any registration requirement and
withholding requirement (including the receipt of any applicable forms,
certificates and documents) as they relate to such participations, pursuant to
the Code and the regulations thereunder.

          Section 2.17 Substitution of Lenders

          In the event that (a) (i) any Lender makes a claim under
Section 2.14(c) (Increased Costs) or Section 2.15 (Capital Adequacy), (ii) it
becomes illegal for any Lender to continue to fund or make any Eurodollar Rate
Loan and such Lender notifies the Company pursuant to Section 2.14(d)
(Illegality) or Section 2.15 (Capital Adequacy) or (iii) any Borrower is
required to make any payment pursuant to Section 2.16 (Taxes), that is
attributable to any Lender, or any Lender is a Non-Funding Lender, (b) in the
case of subclause (a)(i) above, as a consequence of increased costs in respect
of which such claim is made, the effective rate of interest payable to such
Lender under this Agreement with respect to its Loans materially exceeds the
effective average annual rate of interest payable to the Requisite Lenders under
this Agreement and (c) Lenders holding at least 75% of the Revolving Credit
Commitments are not subject to such increased costs or illegality, payment or
proceedings (any such Lender, an "Affected Lender”), the Company may substitute
another financial institution for such Affected Lender hereunder, upon
reasonable prior written notice (which written notice must be given within
90 days following the occurrence of any of the events described in subclauses
(a)(i), (ii), (iii) or (iv) above) by the Company to the Administrative Agent
and the Affected Lender that the Company intends to make such substitution,
which substitute financial institution must be an Eligible Assignee and, if not
a Lender, reasonably acceptable to the Administrative Agent; provided, however,
that if more than one Lender claims increased costs, illegality or right to
payment arising from the same act or condition and such claims are received by
the Company within 30 days of each other then the Company may substitute all,
but not (except to the extent the Company has already substituted one of such
Affected Lenders before the Company’s receipt of the other Affected Lenders’
claim) less than all, Lenders making such claims. In the event that the proposed
substitute financial institution or other entity is reasonably acceptable to the
Administrative Agent and the written notice was properly issued under this
Section 2.17, the Affected Lender shall sell and the substitute financial
institution or other entity shall purchase, pursuant to an Assignment and
Acceptance, all rights and claims of such Affected Lender under the Loan
Documents and the substitute financial institution or other entity shall assume
and the Affected Lender shall be relieved of its Revolving Credit Commitments
and all other prior unperformed obligations of the Affected Lender under the
Loan Documents (other than in respect of any damages (other than exemplary or
punitive damages, to the extent permitted by applicable law) in respect of any
such unperformed obligations). Upon the effectiveness of such sale, purchase and
assumption (that, in any event, shall be conditioned upon the payment in full by
the Borrowers to the Affected Lender in cash of all fees, unreimbursed costs and
expenses and indemnities accrued and unpaid through such effective date), the
substitute financial institution or other entity shall become a “Lender”
hereunder for all purposes of this Agreement having a Revolving Credit
Commitment in the amount of such Affected Lender’s Revolving Credit Commitment
assumed by it and such Revolving Credit Commitment of the Affected Lender shall
be terminated, provided, however, that all indemnities under the Loan Documents
shall continue in favor of such Affected Lender.

60



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

          Section 3.1 Conditions Precedent to the Effectiveness of this
Agreement

          This Agreement, including the obligation of each Lender to make the
Loans requested to be made by it on the Effective Date and the obligation of
each Issuer to issue Letters of Credit on the Effective Date, shall not become
effective until the date (the “Effective Date”) that all of the following
conditions precedent are satisfied:

          (a) Certain Documents. The Administrative Agent shall have received on
the Effective Date each of the following, each dated the Effective Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender:

               (i) this Agreement, duly executed and delivered by each Borrower
signatory hereto;

               (ii) an Affirmation of Obligations and Release, in substantially
the form of Exhibit F (Form of Affirmation of Obligations and Release), duly
executed by the Company and each Subsidiary Guarantor;

               (iii) an amendment to the Mortgage over the Sugarland Property,
together with (A) title insurance policies (or marked-up unconditional binders
for such insurance or other evidence acceptable to the Administrative Agent
proving ownership thereof), zoning letters and certificates of occupancy, and
evidence that current as-built surveys and a surveyor’s certificate therefor
have been ordered for such parcel, in each case satisfactory in form and
substance to the Administrative Agent, in its sole discretion exercised
reasonably, (B) evidence that the recording of counterparts of such amendment in
the recording offices specified in such amendment will create a valid and
enforceable first-priority lien, subject, to the extent permitted in such
Mortgage, to Customary Permitted Liens, on property described therein in favor
of the Administrative Agent for the benefit of the Secured Parties (or in favor
of such other trustee as may be required or desired under local law) and (C) an
opinion of Texas counsel in form and substance and from counsel satisfactory to
each Agent in its sole discretion exercised reasonably;

               (iv) a favorable opinion of counsel to the Loan Parties covering
matters of New York, Delaware, Texas, Oregon and New Hampshire law, in each case
addressed to the Administrative Agent and the Lenders and addressing such
matters as any Lender through the Administrative Agent may reasonably request;

               (v) a copy of the articles or certificate of incorporation (or
equivalent organizational documents) of each Loan Party, certified as of a
recent date by the Secretary of State of the state of incorporation of such Loan
Party, together with certificates of such official attesting to the good
standing of each such Loan Party;

               (vi) a certificate of the Secretary or an Assistant Secretary or
other authorized signatory of each Loan Party certifying (A) the names and true
signatures of each officer or authorized signatory of such Loan Party who has
been authorized to

61



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

execute and deliver any Loan Document or other document required hereunder to be
executed and delivered by or on behalf of such Loan Party, (B) the by-laws (or
equivalent Constituent Document) of such Loan Party as in effect on the date of
such certification (or that there was no change thereto since the by-laws last
delivered to Administrative Agent in connection with the Existing Credit
Agreement), (C) the resolutions of such Loan Party’s Board of Directors (or
equivalent governing body) approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and (D) that there have been no changes in the certificate of
incorporation (or equivalent Constituent Document) of such Loan Party from the
certificate of incorporation (or equivalent Constituent Document) delivered
pursuant to clause (v) above;

          (vii) a certificate of a Responsible Officer of each Borrower, stating
that each Borrower is Solvent after giving effect to the initial Loans and
Letters of Credit, the application of the proceeds thereof in accordance with
Section 7.9 (Application of Proceeds) and the payment of all estimated legal,
accounting and other fees related hereto and thereto;

          (viii) a certificate of a Responsible Officer to the effect that (A)
the condition set forth in Section 3.2(b) (Conditions Precedent to Each Loan and
Letter of Credit) has been satisfied and (B) no litigation not listed on
Schedule 4.7 (Litigation) shall have been commenced against any Loan Party or
any of its Subsidiaries that, would have a Material Adverse Effect or can
reasonably be expected to impose materially adverse conditions upon the Facility
or the transactions contemplated hereby;

          (ix) evidence satisfactory to the Administrative Agent that the
insurance policies required by Section 7.5 (Maintenance of Insurance) and any
Collateral Document are in full force and effect, together with endorsements
naming the Administrative Agent, on behalf of the Secured Parties, as an
additional insured or loss payee under all insurance policies to be maintained
with respect to the properties of Holdings, the Company and its Subsidiaries;
and

          (x) such other certificates, documents, agreements and information
respecting any Loan Party as any Lender through the Administrative Agent may
reasonably request.

          (b) Fees and Expenses Paid. The Borrowers shall have paid to the
Administrative Agent, (i) for the account of the Administrative Agent and the
Lenders, as applicable, all fees due and payable on or before the Effective Date
(including all such fees described in the Fee Letters), all expenses due and
payable on or before the Effective Date and all fees, expenses, interest and
other Existing Obligations (other than the principal amount of any existing Loan
and contingent obligations in respect of Existing Letters of Credit) owing under
the Existing Credit Agreement and (ii) for the account of the Syndication Agent,
all reasonable fees, expenses and disbursements incurred by Syndication Agent’s
counsel, Otterbourg, Steindler, Houston & Rosen, P.C., in connection with the
preparation, negotiation and execution of this Agreement, in an amount not to
exceed $75,000.

          (c) Assignment of Existing Loans. All Lenders on the Effective that
are not Existing Lenders shall have purchased, for a purchase price equal to the
principal amount thereof, from the Existing Lenders their Ratable Portion of the
Existing Loans and other Existing

62



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Obligations. Upon such purchase, such Existing Loans shall be assigned to such
Lenders. The purchase price shall be allocated among such Existing Lenders
according to their “Ratable Portion” thereof, under and as defined in the
Existing Credit Agreement.

          (d) Consents, Etc. Each of the Company, each Borrower and each
Subsidiary of the Company shall have received all consents and authorizations
required pursuant to any material Contractual Obligation with any other Person
and shall have obtained all Permits of, and effected all notices to and filings
with, any Governmental Authority, in each case, as may be necessary to allow
each of the Company, each Borrower and each Subsidiary thereof lawfully (i) to
execute, deliver and perform, in all material respects, their respective
obligations hereunder and under the Loan Documents to which each of them,
respectively, is, or shall be, a party and each other agreement or instrument to
be executed and delivered by each of them, respectively, pursuant thereto or in
connection therewith and (ii) to create and perfect (or to confirm the creation
and perfection) the Liens on the Collateral to be owned by each of them in the
manner and for the purpose contemplated by the Loan Documents.

          (e) Excess Available Credit. Available Credit on the Effective Date,
after giving effect to each Loan to be made and each Letter of Credit to be
issued on such Effective Date but without giving effect to the Minimum
Eligibility Reserve, shall exceed $10,000,000.

          Section 3.2 Conditions Precedent to Each Loan and Letter of Credit

          The obligation of each Lender on any date (including the Effective
Date) to make any Loan and of each Issuer on any date (including the Effective
Date) to issue any Letter of Credit is subject to the satisfaction of all of the
following conditions precedent:

          (a) Request for Borrowing or Issuance of Letter of Credit. With
respect to any Loan, the Administrative Agent shall have received a duly
executed Notice of Borrowing (or, in the case of Swing Loans, a duly executed
Swing Loan Request), and, with respect to any Letter of Credit, the
Administrative Agent and the Issuer shall have received a duly executed Letter
of Credit Request.

          (b) Representations and Warranties; No Defaults. The following
statements shall be true on the date of such Loan or issuance, both before and
after giving effect thereto and, in the case of such Loan, to the application of
the proceeds therefrom:

               (i) The representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct on and as of the Effective Date and shall be true and correct in all
material respects on and as of any such date after the Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; and

               (ii) no Default or Event of Default shall have occurred and be
continuing.

          (c) Borrowing Base. The Borrowers shall have delivered the Borrowing
Base Certificate required to be delivered by Section 6.12(a) (Borrowing Base
Determination). After giving effect to the Loans or Letters of Credit requested
to be made or issued on any such date

63



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

and the use of proceeds thereof, the aggregate Revolving Credit Outstandings
shall not exceed the Maximum Credit at such time.

          (d) No Legal Impediments. The making of the Loans or the issuance of
such Letter of Credit on such date shall not violate any Requirement of Law on
the date of or immediately following such Loan or issuance and shall not be
enjoined, temporarily, preliminarily or permanently.

          (e) Additional Matters. The Administrative Agent shall have received
such additional documents, information and materials as any Lender, through the
Administrative Agent, may reasonably request.

Each submission by any Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by such Borrower of the
proceeds of each Loan requested therein, and each submission by any Borrower to
an Issuer of a Letter of Credit Request, and the issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrowers as to the matters specified in clause (b) above on the
date of the making of such Loan or the issuance of such Letter of Credit.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          To induce the Lenders, the Issuers and the Administrative Agent to
enter into this Agreement, each of the Company and each Borrower represents and
warrants to the Lenders, the Issuers and the Administrative Agent that, (x) on
and as of the Effective Date and (y) on and as of each date as required by
subclause (i) of clause (b) of Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit):

          Section 4.1 Corporate Existence; Compliance with Law

          Each of the Company and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, (b) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect, (c) has all requisite power and authority
and the legal right to own, pledge, mortgage and operate its properties, to
lease the property it operates under lease and to conduct its business as now or
currently proposed to be conducted, (d) is in compliance with its Constituent
Documents, (e) is in compliance with all applicable Requirements of Law except
where the failure to be in compliance would not, in the aggregate, have a
Material Adverse Effect and (f) has all necessary licenses, permits, consents or
approvals from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, operation and conduct, except for licenses,
permits, consents, approvals or filings that can be obtained or made by the
taking of ministerial action to secure the grant or transfer thereof or the
failure to obtain or make would not, in the aggregate, have a Material Adverse
Effect.

64



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 4.2 Corporate Power; Authorization; Enforceable Obligations

          (a) The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby:

               (i) are within such Loan Party’s corporate, limited liability
company, partnership or other powers;

               (ii) have been or, at the time of delivery thereof pursuant to
Article III (Conditions To Loans And Letters Of Credit) will have been, duly
authorized by all necessary corporate action, including the consent of
shareholders where required;

               (iii) do not and will not (A) contravene any Loan Party’s or any
of its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to any Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to any Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Contractual Obligation of any Loan Party
or any of its Subsidiaries or (D) result in the creation or imposition of any
Lien upon any of the property of any Loan Party or any of its Subsidiaries,
other than those in favor of the Secured Parties pursuant to the Collateral
Documents; and

               (iv) do not require the consent of, authorization by, approval
of, notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those listed on Schedule 4.2 (Consents) and that have
been or will be, prior to the Effective Date, obtained or made, copies of which
have been or will be delivered to the Administrative Agent pursuant to
Section 3.1 (Conditions Precedent to the Effectiveness of this Agreement), and
each of which on the Effective Date will be in full force and effect and, with
respect to the Collateral, filings required to perfect the Liens created by the
Collateral Documents.

          (b) This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party party thereto. This Agreement is, and
the other Loan Documents are or, as the case may be will be when delivered
hereunder, the legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party in accordance with its terms.

          Section 4.3 Ownership of Subsidiaries

          Set forth on Schedule 4.3 (Ownership of Subsidiaries) hereto is a
complete and accurate list showing, as of the Effective Date, all Subsidiaries
of the Company and, as to each such Subsidiary, the jurisdiction of its
incorporation, the number of shares of each class of Stock authorized (if
applicable), the number outstanding on the Effective Date and the number and
percentage of the outstanding shares of each such class owned (directly or
indirectly) by the Company. All of the outstanding Stock of each Subsidiary of
the Company has been validly issued, is fully paid and non-assessable and (a) in
the case of the Borrowers, is owned by the Company directly and (b) otherwise,
is owned by a Borrower or a Wholly-Owned Subsidiary of a Borrower, in each case,
free and clear of all Liens (other than the Lien in favor of the Secured Parties
created pursuant to the Pledge and Security Agreement). No Stock of any
Subsidiary of

65



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

the Company is subject to any option, warrant, right of conversion or purchase
or any similar right. There are no agreements or understandings to which the
Company is a party with respect to the voting, sale or transfer of any shares of
Stock of any Borrower. The Company has no direct Subsidiaries other than the
Borrowers and owns no other Stock other than that of the Borrowers. No
Subsidiary of the Company is a party to, or has knowledge of, any agreement
restricting the transfer or hypothecation of any share of Stock of any
Subsidiary of the Company, other than the Loan Documents. Neither the Company
nor any of its Subsidiaries owns or holds, directly or indirectly, any Stock of
any Person other than such Subsidiaries and Investments permitted by Section 8.3
(Investments).

          Section 4.4 Financial Statements

          (a) The Consolidated balance sheets of the Company and its
Subsidiaries as at December 31, 2003, and the related Consolidated statements of
income, retained earnings and cash flows of the Company and its Subsidiaries for
the fiscal year then ended, certified by the Company’s Accountants, copies of
which have been furnished to each Lender, fairly present the Consolidated
financial condition of the Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Company and its Subsidiaries for
the period ended on such dates, all in conformity with GAAP. The Consolidated
balance sheet of the Company and its Subsidiaries as at May 30, 2004, and the
related Consolidated statements of income, retained earnings and cash flows of
the Company and its Subsidiaries for the five months then ended, copies of which
have been furnished to each Lender, fairly present, subject to the absence of
footnote disclosure and normal recurring year-end audit adjustments, the
Consolidated financial condition of the Company and its Subsidiaries as at such
date and the Consolidated results of the operations of the Company and its
Subsidiaries for the period ended on such date, all in conformity with GAAP.

          (b) Neither the Borrower nor any of its Subsidiaries has any material
obligation, contingent liability or liability for taxes, long-term leases or
unusual forward or long-term commitment that is not reflected in the Financial
Statements referred to in clause (a) above or in the notes thereto and not
otherwise permitted by this Agreement.

          (c) The Business Plan has been prepared by the Company in light of the
past operations of its business, and reflects the Company’s business plan for
the period set forth in such Business Plan beginning on January 1, 2004 on a
month by month basis for the first year, on a quarter by quarter basis for the
second year and on a year by year basis thereafter. The Business Plan was, as of
the date thereof, based upon estimates and assumptions stated therein, all of
which each of the Company and each Borrower believed to be reasonable and fair
in light of current conditions and current facts known to it as of the date of
the Business Plan.

          Section 4.5 Material Adverse Change

          Since December 31, 2003, there has been no Material Adverse Change and
there have been no events or developments that, in the aggregate, have had a
Material Adverse Effect.

          Section 4.6 Solvency

          Both before and after giving effect to (a) the Loans and Letter of
Credit Obligations to be made or extended on the Effective Date (together with
any Loans and Letter of Credit Obligations made or extended under the Existing
Credit Agreement) or such other date as

66



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of any Borrower, (c) the consummation of the transactions contemplated hereby
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, each Loan Party is Solvent.

          Section 4.7 Litigation

          There are no pending or, to the knowledge of the Company and the
Borrowers, threatened actions, investigations or proceedings affecting the
Company or any of its Subsidiaries before any court, Governmental Authority or
arbitrator other than those that, in the aggregate, would not have a Material
Adverse Effect. The performance of any action by any Loan Party required or
contemplated by any of the Loan Documents is not restrained or enjoined (either
temporarily, preliminarily or permanently). Schedule 4.7 (Litigation) lists all
litigation pending against any Loan Party at the date hereof that, if adversely
determined, would have a Material Adverse Effect.

          Section 4.8 Taxes

          (a) All federal, state, local and foreign income and franchise and
other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by the Company or any of its Tax Affiliates have
been filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any fine, penalty, interest, late charge or loss may be
added thereto for non-payment thereof except where contested in good faith and
by appropriate proceedings if adequate reserves therefor have been established
on the books of the Company or such Tax Affiliate in conformity with GAAP. No
Tax Return is under audit or examination by any Governmental Authority and no
notice of such an audit or examination or any assertion of any claim for Taxes
has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by the Company and each of its Tax Affiliates from
their respective employees for all periods in full and complete compliance with
the tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.

          (b) Neither the Company or any of its Tax Affiliates has (i) executed
or filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for the filing
of any Tax Return or the assessment or collection of any charges, (ii) incurred
any obligation under any tax sharing agreement or arrangement other than those
of which the Administrative Agent has received a copy prior to the Effective
Date or (iii) been a member of an affiliated, combined or unitary group other
than the group of which the Company (or, as the case may be, its Tax Affiliate)
is the common parent.

          Section 4.9 Full Disclosure

          The information prepared or furnished by or on behalf of the Company
or any Borrower in connection with this Agreement or the consummation of the
transactions contemplated hereunder and thereunder taken as a whole does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein or herein not misleading.

67



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 4.10 Margin Regulations

          No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board), and no proceeds of any Borrowing
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock in contravention of
Regulation T, U or X of the Federal Reserve Board.

          Section 4.11 No Burdensome Restrictions; No Defaults

          (a) Neither the Company nor any of its Subsidiaries (i) is a party to
any Contractual Obligation the compliance with which would have a Material
Adverse Effect or the performance of which by any thereof, either
unconditionally or upon the happening of an event, would result in the creation
of a Lien (other than a Lien permitted under Section 8.2 (Liens, Etc.)) on the
property or assets of any thereof or (ii) is subject to any charter or corporate
restriction that would have a Material Adverse Effect.

          (b) Neither the Company nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation owed by it and, to the
knowledge of the Company and the Borrowers, no other party is in default under
or with respect to any Contractual Obligation owed to any Loan Party or to any
Subsidiary of a Loan Party, other than, in either case, those defaults that, in
the aggregate, would not have a Material Adverse Effect.

          (c) No Default or Event of Default has occurred and is continuing.

          (d) To the best knowledge of the Company and the Borrowers, there is
no Requirement of Law applicable to any Loan Party the compliance with which by
such Loan Party would have a Material Adverse Effect.

          (e) Each of the Company and each of its Subsidiaries has paid its
accounts payable and all amounts due under any other Contractual Obligation in a
timely manner in the ordinary course of business in accordance with the business
practices of the Company and its Subsidiaries in effect on the date hereof.

          Section 4.12 Investment Company Act; Public Utility Holding Company
Act

          Neither the Company nor any of its Subsidiaries is (a) an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended or (b) a “holding company,” or an “affiliate” or
a “holding company” or a “subsidiary company” of a “holding company,” as each
such term is defined and used in the Public Utility Holding Act of 1935, as
amended.

          Section 4.13 Use of Proceeds

          The proceeds of the Loans and the Letters of Credit have been, are and
will be used by each Borrower solely to fund the working capital of the
Borrowers and their Subsidiaries and for general corporate purposes of the
Company and its Subsidiaries, in each case to the extent permitted hereunder.

68



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 4.14 Insurance

          All policies of insurance of any kind or nature of the Company or any
of its Subsidiaries, including policies of life, fire, theft, product liability,
public liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. None
of the Company or any of its Subsidiaries has been refused insurance for any
material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).

          Section 4.15 Labor Matters

          (a) There are no strikes, work stoppages, slowdowns or lockouts
pending or threatened against or involving the Company or any of its
Subsidiaries, other than those that, in the aggregate, would not have a Material
Adverse Effect.

          (b) There are no unfair labor practices, grievances or complaints
pending, or, to the Company’s and the Borrowers’ knowledge, threatened, against
or involving the Company or any of it Subsidiaries, nor is there any arbitration
or grievance threatened involving the Company or any of its Subsidiaries, other
than those that, in the aggregate, would not have a Material Adverse Effect.

          (c) Except as set forth on Schedule 4.15 (Labor Matters), as of the
Effective Date, there is no collective bargaining agreement covering any of the
employees of the Company or its Subsidiaries.

          (d) Schedule 4.15 (Labor Matters) sets forth, as of the Effective
Date, all material consulting agreements, executive employment agreements,
executive compensation plans, deferred compensation agreements, employee stock
purchase and stock option plans and severance plans of the Company and any of
its Subsidiaries.

          Section 4.16 ERISA

          (a) Schedule 4.16 (List of Plans) separately identifies as of the
Effective Date all Title IV Plans, all Multiemployer Plans and all of the
employee benefit plans within the meaning of Section 3(3) of ERISA to which the
Company or any of its Subsidiaries has any obligation or liability, contingent
or otherwise.

          (b) Each employee benefit plan of the Company or any of its
Subsidiaries that is intended to qualify under Section 401 of the Code does so
qualify, and any trust created thereunder is exempt from tax under the
provisions of Section 501 of the Code, except where such failures, in the
aggregate, would not have a Material Adverse Effect.

          (c) Each Title IV Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law except
for non-compliances that, in the aggregate, would not have a Material Adverse
Effect.

          (d) There has been no, nor is there reasonably expected to occur, any
ERISA Event that would have a Material Adverse Effect.

69



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (e) Except to the extent set forth on Schedule 4.16 (List of Plans),
none of the Company, any of the Company’s Subsidiaries or any ERISA Affiliate
would have any Withdrawal Liability as a result of a complete withdrawal as of
the date hereof from any Multiemployer Plan.

          Section 4.17 Environmental Matters

          (a) The operations of the Company and each of its Subsidiaries have
been and are in compliance with all Environmental Laws, including obtaining and
complying with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of the Company and its Subsidiaries incurring Environmental Liabilities and
Costs after the date hereof in excess of $2,000,000.

          (b) None of the Company or any of its Subsidiaries or any Real
Property currently or, to the knowledge of the Company and the Borrowers,
previously owned, operated or leased by or for the Company or any of its
Subsidiaries is subject to any pending or, to the knowledge of the Company and
the Borrowers, threatened, claim, order, agreement, notice of violation, notice
of potential liability or is the subject of any pending or threatened proceeding
or governmental investigation under or pursuant to Environmental Laws other than
those that, in the aggregate, are not reasonably likely to result in the Company
and its Subsidiaries incurring Environmental Liabilities and Costs in excess of
$1,000,000.

          (c) Except as disclosed on Schedule 4.17 (Environmental Matters), none
of the Company or any of its Subsidiaries is a treatment, storage or disposal
facility requiring a permit under the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., the regulations thereunder or any state analog.

          (d) To the knowledge of the Company and the Borrowers and each of
their respective Subsidiaries after due inquiry, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the Company or any of its Subsidiaries or of real property owned,
operated or leased by the Company or any of its Subsidiaries that are not
specifically disclosed in the information furnished to the Administrative Agent
or the Lenders other than those that, in the aggregate, would not have a
reasonable likelihood of the Company and its Subsidiaries incurring
Environmental Liabilities and Costs in excess of $2,000,000.

          (e) As of the Effective Date, (i) no Environmental Lien has attached
to any property of the Company or any of its Subsidiaries and (ii) to the
knowledge of the Company and the Borrowers, no facts, circumstance or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property.

          (f) The Company and each of its Subsidiaries has provided the
Administrative Agent with copies of all environmental, health or safety audits,
studies, assessments, inspections, investigations or other environmental health
and safety reports relating to the operations of the Company or any of its
Subsidiaries or any of their real property that were completed in the last five
years and are in the possession, custody or control of the Company or any of its
Subsidiaries.

          Section 4.18 Intellectual Property

          Each of the Company and each of its Subsidiaries owns or licenses or
otherwise has the right to use all licenses, permits, patents, patent
applications, trademarks, trademark

70



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and other intellectual property rights (including all
“Intellectual Property,” as defined in the Pledge and Security Agreement) that
are necessary for the operations of its businesses, without infringement upon or
conflict with the rights of any other Person with respect thereto, including all
trade names associated with any private label brands of the Company or any of
its Subsidiaries. To the Company’s and each Borrowers’ knowledge, no slogan or
other advertising device, product, process, method, substance, part or
component, or other material now employed, or now contemplated to be employed,
by the Company or any of its Subsidiaries infringes upon or conflicts with any
rights owned by any other Person except where such infringement or conflict
would not have a Material Adverse Effect, and no claim or litigation regarding
any of the foregoing is pending or threatened that would have a Material Adverse
Effect.

          Section 4.19 Title; Real Property

          (a) Each of the Company and its Subsidiaries has good and marketable
title to, or valid leasehold interests in, all Real Property and good title to
all personal property purported to be owned by it, including those reflected on
the most recent Financial Statements delivered by the Company, and none of such
properties and assets is subject to any Lien, except Liens permitted under
Section 8.2 (Liens, Etc.). The Company and its Subsidiaries have received all
deeds, assignments, waivers, consents, non-disturbance and recognition or
similar agreements, bills of sale and other documents and have duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect the Company’s and its Subsidiaries’ right, title and interest in and to
all such property.

          (b) Set forth on Schedule 4.19 (Real Property) hereto is a complete
and accurate list of all Real Property owned by each Loan Party and its
Subsidiaries as of the Effective Date, showing the street address, county or
other relevant jurisdiction, state and record owner.

          (c) As of the Effective Date, no Loan Party nor any of its
Subsidiaries owns or holds, or is obligated under or a party to, any lease,
option, right of first refusal or other contractual right to purchase, acquire,
sell, assign or dispose of any real property owned or leased by such Loan Party
or any of its Subsidiaries.

          (d) All components of all improvements included within the Real
Property owned or leased by any Loan Party or any of its Subsidiaries
(collectively, "Improvements”), including the roofs and structural elements
thereof and the heating, ventilation, air conditioning, plumbing, electrical,
mechanical, sewer, waste water, storm water, paving and parking equipment,
systems and facilities included therein, are in all material respects in good
working order and repair. All water, gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and systems and other similar
systems serving the real property owned or leased by any Loan Party or any of
its Subsidiaries are installed and operating and are sufficient to enable the
Real Property owned or leased by such Loan Party or Subsidiary of any Loan Party
to continue to be used and operated in the manner currently being used and
operated, and no Loan Party nor any of its Subsidiaries has any knowledge of any
factor or condition that could result in the termination or material impairment
of the furnishing thereof. No Improvement or portion thereof is dependent for
its access or the operation of the business conducted thereon on any land,
building or other Improvement not included in the Real Property owned or leased
by any Loan Party or any of its Subsidiaries.

71



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (e) As of the Effective Date, no portion of any Real Property owned or
leased by any Loan Party or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss that has not heretofore been completely
repaired and restored to its original condition. No portion of any Real Property
owned or leased by any Loan Party or any of its Subsidiaries and subject to a
Mortgage is located in a special flood hazard area as designated by any federal
Governmental Authority, unless all required or appropriate flood insurance has
been maintained.

          (f) All Permits required to have been issued or appropriate to enable
all real property owned or leased by the Company or any of its Subsidiaries to
be lawfully occupied and used for all of the purposes for which they are
currently occupied and used have been lawfully issued and are in full force and
effect, other than those that, in the aggregate, would not have a Material
Adverse Effect.

          (g) As of the Effective Date, none of the Company or any of its
Subsidiaries has received any notice, or has any knowledge, of any pending,
threatened or contemplated condemnation proceeding affecting any Real Property
owned or leased by the Company or any of its Subsidiaries or any part thereof,
except those that, in the aggregate, would not have a Material Adverse Effect.

          Section 4.20 Bank Accounts

          Schedule 4.20 (Bank Accounts) contains a complete and accurate list,
as of the Effective Date, of each bank account of each Loan Party specifying the
nature of such account and whether any proceeds of Collateral are deposited
therein.

          Section 4.21 Regulation H

          No Mortgage encumbers improved Real Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968.

          Section 4.22 Interrelated Businesses

          The Loan Parties are part of one organization constituting a single
economic and business enterprise and share an identity of interests such that
any benefit received by any Loan Party benefits the others. The Loan Parties
render services to or for the benefit of other Loan Parties, purchase or sell
and supply goods to or from or for the benefit of other Loan Parties and make
loans, advances and provides other financial accommodations to or for the
benefit of other Loan Parties, including entering into Guaranty Obligations for
the Indebtedness of other Loan Parties and providing administrative, marketing,
payroll and management services to or for the benefit of other Loan Parties. The
Loan Parties have the same chief executive office, centralized accounting and
legal services, certain common officers and directors and generally do not
provide consolidating financial statements to creditors.

72



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

ARTICLE V

FINANCIAL COVENANTS

          As long as any of the Obligations (other than indemnities not then
due) or the Revolving Credit Commitments remain outstanding, unless the
Requisite Lenders otherwise consent in writing, each of the Company and each
Borrower agrees with the Lenders, the Issuers and the Administrative Agent that:

          Section 5.1 Minimum EBITDA

          (a) As of the last day of any Fiscal Quarter occurring in Fiscal Year
2004, the Company shall have EBITDA for the Fiscal Quarters in such Fiscal Year
ended on or prior to such day of not less than negative $2,500,000.

          (b) As of the last day of any Fiscal Quarter occurring in any Fiscal
Year on and after 2005, the Company shall have EBITDA for the four Fiscal
Quarter period ended on such day of not less than zero.

          (c) In addition to complying with all other covenants set forth in
this Section 5.1, as of the last day of any Reduced Liquidity Month in any
Fiscal Year set forth below, the Company shall have EBITDA for the three
calendar month period ended on such day of not less than the amount set forth
below opposite such Fiscal Year:

      Fiscal Years   Minimum EBITDA

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  2004 and 2005   $2,000,000 2006 and thereafter   $2,500,000

ARTICLE VI

REPORTING COVENANTS

          As long as any of the Obligations (other than indemnities not then
due) or the Revolving Credit Commitments remain outstanding, unless the
Requisite Lenders otherwise consent in writing, each of the Company and each
Borrower agrees with the Lenders, the Issuers and the Administrative Agent that:

          Section 6.1 Financial Statements

          The Company shall furnish to the Administrative Agent (with sufficient
copies for each of the Lenders) the following:

          (a) Monthly Reports. Within 30 days after the end of each fiscal month
in each Fiscal Year (other than any fiscal month ending on the last day of any
of the first three Fiscal Quarters in any Fiscal Year), financial information
regarding the Company and its Subsidiaries consisting of Consolidated and
consolidating unaudited balance sheets as of the close of such month and the
related statements of income and cash flow for such month and that portion of
the current Fiscal Year ending as of the close of such month, together with an
analysis thereof by the management of the Company and setting forth in
comparative form the figures for the

73



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

corresponding period in the prior year (if applicable) and the figures contained
in the business plan provided pursuant to clause (e) of Section 6.1 (Financial
Statements) for the current Fiscal Year, in each case certified by a Responsible
Officer of the Company as fairly presenting the Consolidated and consolidating
financial position of the Company and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).

          (b) Quarterly Reports. Within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, financial information regarding
the Company and its Subsidiaries consisting of Consolidated and consolidating
unaudited balance sheets as of the close of such Fiscal Quarter and the related
statements of income and cash flow for such Fiscal Quarter and that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter, together with an
analysis thereof by the management of the Company and setting forth in
comparative form the figures for the corresponding period in the prior Fiscal
Year (if available) and the figures contained in the business plan provided
pursuant to clause (e) of Section 6.1 (Financial Statements) for the current
Fiscal Year, in each case certified by a Responsible Officer of the Company as
fairly presenting the Consolidated and consolidating financial position of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

          (c) Annual Reports. Within 90 days after the end of each Fiscal Year,
financial information regarding the Company and its Subsidiaries consisting of
Consolidated and consolidating balance sheets of the Company and its
Subsidiaries as of the end of such year and related statements of income and
cash flows of the Company and its Subsidiaries for such Fiscal Year, all
prepared in conformity with GAAP, together with an analysis thereof by the
management of the Company and setting forth in comparative form the figures for
the corresponding period in the prior Fiscal Year (if available) and the figures
contained in the business plan provided pursuant to clause (e) of Section 6.1
(Financial Statements) for such Fiscal Year, and certified, in the case of such
Consolidated financial statements, without qualification as to the scope of the
audit or as to the Company or any of its Subsidiaries being a going concern by
the Company’s Accountants, together with the report of such accounting firm
stating that (i) such financial statements fairly present the Consolidated
financial position of the Company and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which such Company’s Accountants shall concur and that shall have
been disclosed in the notes to the financial statements) and (ii) the
examination by such Company’s Accountants in connection with such Consolidated
financial statements has been made in accordance with generally accepted
auditing standards, and accompanied by a certificate stating that in the course
of the regular audit of the business of the Company and its Subsidiaries such
accounting firm has obtained no knowledge that a Default or Event of Default has
occurred and is continuing under the financial or debt covenants, or, if such
accounting firm has knowledge that any such Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.

          (d) Compliance Certificate. Together with each delivery of any
financial statement pursuant to clause (b) or (c) above, a certificate of a
Responsible Officer of the Company (each, a “Compliance Certificate”)
(i) demonstrating compliance with each of the

74



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

financial covenants contained in Article V (Financial Covenants) that is tested
on a quarterly basis and (ii) stating that no Default or Event of Default has
occurred and is continuing or, if a Default or an Event of Default has occurred
and is continuing, stating the nature thereof and the action the Company
proposes to take with respect thereto.

          (e) Business Plan. Not later than 30 days after the end of each Fiscal
Year, and containing substantially the types of financial information contained
in the Business Plan, the annual business plan of the Company and its
Subsidiaries for the next succeeding Fiscal Year approved by the Board of
Directors of the Company, which shall include (i) forecasts prepared by
management of the Company for each fiscal month in the next succeeding Fiscal
Year and (ii) forecasts prepared by management of the Company for each of the
succeeding Fiscal Years through the Fiscal Year in which the Scheduled
Termination Date is scheduled to occur, including, in each instance described in
clauses (i) and (ii) above, (A) a projected year-end Consolidated balance sheet
and income statement and statement of cash flows and (B) a statement of all of
the material assumptions on which such forecasts are based.

          (f) Management Letters, Etc. Within five Business Days after receipt
thereof by any Loan Party, copies of each management letter, exception report or
similar letter or report received by such Loan Party from the Company’s
Accountants or any other certified public accountants;

          (g) Intercompany Loan Balances. Together with each delivery of any
financial statement pursuant to clause (a) above, a summary of the outstanding
balance of all intercompany Indebtedness as of the last day of the fiscal month
covered by such financial statement, certified by a Responsible Officer.

          (h) Corporate Chart and Other Collateral Updates. Together with each
delivery of any Financial Statement pursuant to clause (b) or (c) above, (i) a
certificate of a Responsible Officer of each Borrower certifying that the
Corporate Chart attached thereto (or the last Corporate Chart delivered pursuant
to this clause (h)) is true, correct, complete and current as of the date of
such Financial Statement and (ii) a certificate of a Responsible Officer of the
Company in form and substance reasonably satisfactory to the Administrative
Agent that, to the best of the knowledge of the Company and each Borrower, all
certificates, statements, updates and other documents (including updated
schedules) required to be delivered pursuant to the Pledge and Security
Agreement by any Loan Party in the preceding Fiscal Quarter have been delivered
thereunder (or such delivery requirement was otherwise duly waived or extended).
The reporting requirements set forth in this clause (h) are in addition to, and
are not intended to and shall not replace or otherwise modify, any obligation of
any Loan Party under any Loan Document (including other notice or reporting
requirements). Compliance with the reporting obligations in this clause (h)
shall only provide notice to the Administrative Agent and shall not, by itself,
modify any obligation of any Loan Party under any Loan Document, update any
Schedule to this Agreement or any schedule to any other Loan Document or cure,
or otherwise modify in any way, any failure to comply with any covenant, or any
breach of any representation or warranty, contained in any Loan Document or any
other Default or Event of Default.

          (i) Aged Work-in-Process Reserve. Together with each delivery of any
Financial Statement pursuant to clause (b) or (c) above, a certificate of a
Responsible Officer of the Company setting forth the Borrowing Base Value of
Eligible Work-in-Process Inventory that has been or should have been, as of the
time of delivery of such Financial Statements, classified

75



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

as “work-in-process” for more than 90 days, using the classification applied by
the Borrowers and the Eligible Subsidiaries, consistent with past practice, as
part of their accounting system.

          Section 6.2 Default Notices

          As soon as practicable, and in any event within five Business Days
after a Responsible Officer of any Loan Party has actual knowledge of the
existence of any Default, Event of Default or other event having had a Material
Adverse Effect, the Company shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

          Section 6.3 Litigation

          Promptly after the commencement thereof, the Company shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator affecting the Company or any of its Subsidiaries and that, in the
reasonable judgment of the Company or such Subsidiary, expose the Company or
such Subsidiary to liability in an amount aggregating $500,000 or more or that,
if adversely determined, would have a Material Adverse Effect.

          Section 6.4 Asset Sales

          Prior to any Asset Sale anticipated to generate Net Cash Proceeds in
excess of $1,000,000, the Company shall send the Administrative Agent a notice
(a) describing such Asset Sale or the nature and material terms and conditions
of such transaction and (b) stating the estimated Net Cash Proceeds anticipated
to be received by the Company or any of its Subsidiaries.

          Section 6.5 Notices under Subordinated Debt Documents

          Promptly after the sending or filing thereof, the Company shall send
the Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to any Subordinated Debt Document.

          Section 6.6 SEC Filings; Press Releases

          Promptly after the sending or filing thereof, the Company shall send
the Administrative Agent copies of (a) all reports that the Company sends to its
security holders generally, (b) all reports and registration statements, if any,
that the Company or any of its Subsidiaries (if they are public companies) files
with the Securities and Exchange Commission or any national or foreign
securities exchange or the National Association of Securities Dealers, Inc.,
(c) all press releases and (d) all other statements concerning material changes
or developments in the business of such Loan Party made available by any Loan
Party to the public.

          Section 6.7 Labor Relations

          Promptly after becoming aware of the same, the Company shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Company or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes

76



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

relating to any of such Person’s plants and other facilities and (b) any Worker
Adjustment and Retraining Notification Act or related liability incurred with
respect to the closing of any plant or other facility of any of such Person.

          Section 6.8 Tax Returns

          Upon the request of any Lender, through the Administrative Agent, the
Company shall provide copies of all federal, state and local tax returns and
reports filed by the Company or any of its Subsidiaries in respect of taxes
measured by income (excluding sales, use and like taxes).

          Section 6.9 Insurance

          As soon as is practicable and in any event within 90 days after the
end of each Fiscal Year, the Company shall furnish the Administrative Agent (in
sufficient copies for each of the Lenders) with (a) a report in form and
substance satisfactory to the Administrative Agent and the Lenders outlining all
material insurance coverage maintained as of the date of such report by the
Company and its Subsidiaries and the duration of such coverage and (b) an
insurance broker’s statement that all premiums then due and payable with respect
to such coverage have been paid and confirming that the Administrative Agent has
been named as loss payee or additional insured, as applicable.

          Section 6.10 ERISA Matters

          The Company shall furnish the Administrative Agent (with sufficient
copies for each of the Lenders):

          (a) promptly and in any event within 30 days after the Company, any of
its Subsidiaries or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, written notice describing such event;

          (b) promptly and in any event within 10 days after the Company, any of
its Subsidiaries or any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a written
statement of a Responsible Officer of the Company describing such ERISA Event or
waiver request and the action, if any, the Company, its Subsidiaries and ERISA
Affiliates propose to take with respect thereto and a copy of any notice filed
with the PBGC or the IRS pertaining thereto; and

          (c) simultaneously with the date that the Company, any of its
Subsidiaries or any ERISA Affiliate files a notice of intent to terminate any
Title IV Plan, if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, a copy of each notice.

          Section 6.11 Environmental Matters

          The Company shall provide the Administrative Agent promptly and in any
event within 10 days of the Company or any Subsidiary learning of any of the
following, written notice of any of the following:

77



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (a) that any Loan Party is or may be liable to any Person as a result
of a Release or threatened Release that could reasonably be expected to subject
such Loan Party to Environmental Liabilities and Costs of $1,000,000 or more;

          (b) the receipt by any Loan Party of notification that any real or
personal property of such Loan Party is or is reasonably likely to be subject to
any Environmental Lien;

          (c) the receipt by any Loan Party of any notice of violation of or
potential liability under, or knowledge by such Loan Party that there exists a
condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which, in the aggregate, would not be reasonably likely to
subject the Loan Parties collectively to Environmental Liabilities and Costs of
$1,000,000 or more;

          (d) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Loan Parties collectively to Environmental
Liabilities and Costs of $1,000,000 or more;

          (e) any proposed acquisition of stock, assets or real estate, any
proposed leasing of property or any other action by any Loan Party or any of its
Subsidiaries other than those the consequences of which would, in the aggregate,
have reasonable likelihood of subjecting the Loan Parties collectively to
Environmental Liabilities and Costs of less than $1,000,000;

          (f) any proposed action by any Loan Party or any of its Subsidiaries
or any change in Environmental Laws that, in the aggregate, have a reasonable
likelihood of requiring the Loan Parties to obtain additional environmental,
health or safety Permits or make additional capital improvements to obtain
compliance with Environmental Laws that, in the aggregate, would cost $1,000,000
or more or subject the Loan Parties to additional Environmental Liabilities and
Costs of $1,000,000 or more; and

          (g) upon written request by any Lender through the Administrative
Agent, a report providing an update of the status of any environmental, health
or safety compliance, hazard or liability issue identified in any notice or
report delivered pursuant to this Agreement (whether or not delivered before the
Effective Date).

          Section 6.12 Borrowing Base Determination

          (a) Borrowing Base Certificates. The Borrowers shall deliver, no later
than the third Business Day of each calendar week (which calendar week shall be
deemed to start on each Sunday), a Borrowing Base Certificate setting forth the
Borrowing Base as of the end of the previous calendar week (which calendar week
shall be deemed to start on each Sunday) executed by a Responsible Officer of
each Borrower.

          (b) Information, Investigations and Reviews. Each Borrower shall
conduct, or shall cause to be conducted, at its expense and upon request of the
Administrative Agent, and present to the Administrative Agent for approval, such
investigations and reviews as the Administrative Agent shall request for the
purpose of determining the Borrowing Base, all upon notice and at such times
during normal business hours and as often as may be reasonably requested. The
Administrative Agent may conduct or cause to be conducted, at the Borrowers’

78



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

expense, investigation and reviews for the purpose of determining the Borrowing
Base, all upon notice and during normal business hours; provided, however, that
the Administrative Agent shall conduct or cause to be conducted (i) at least
three such investigations or reviews in each Fiscal Year and (ii) disregarding
such investigations and reviews conducted during the continuance of a Default or
Event of Default, not more than four such investigations and reviews in any
Fiscal Year; and provided, further, that, subject to the limitations on the
reimbursement of the expenses thereof set forth in Section 11.3 (Costs and
Expenses), the Syndication Agent may designate one examiner to participate in
each such investigation or review. Each Borrower shall furnish to the
Administrative Agent any information that the Administrative Agent may
reasonably request regarding the determination and calculation of the Borrowing
Base, including correct and complete copies of any invoices, underlying
agreements, instruments or other documents and the identity of all Account
Debtors in respect of Accounts referred to therein.

          (c) Notifications. Each Borrower shall promptly notify the
Administrative Agent in writing in the event that at any time such Borrower
receives or otherwise gains knowledge that (i) the Borrowing Base is less than
90% of the Borrowing Base reflected in the most recent Borrowing Base
Certificate delivered pursuant to clause (a) above or (ii) the sum of (A) the
aggregate Revolving Credit Outstandings and (B) the Availability Reserves
exceeds the Borrowing Base as a result of a decrease therein, in which case such
notice shall also include, without limitation, the amount of such excess.

          (d) Verifications. The Administrative Agent may, at the Borrowers’
sole cost and expense, make test verifications of the Accounts and physical
verifications of the Inventory in any manner and through any medium that the
Administrative Agent considers advisable, and the Company and each Borrower
shall, and shall cause its Subsidiaries to, furnish all such assistance and
information as the Administrative Agent may require in connection therewith.

          (e) Equipment and Real Estate Appraisals. The net orderly liquidation
value of Eligible Equipment and the Mortgage Value of Eligible Real Property on
the Effective Date shall be determined using the results of the Initial
Appraisals with respect thereto. After the Effective Date, such values of
Eligible Equipment and Eligible Real Property may be adjusted downward based on
new appraisals in form and substance and from an Acceptable Appraiser (to the
extent such appraisals show a decline in the value of such Eligible Equipment or
Eligible Real Property) obtained as follows at the Borrowers’ own expense,
(i) on or about each anniversary of the date of the applicable Initial Appraisal
by the Borrowers; and (ii) during the continuance of any Event of Default, at
any time either Agent so requests. If any Eligible Equipment is sold by any
Borrower or any Eligible Subsidiary in accordance with clause (b) of Section 8.4
(Sale of Assets), then, the net orderly liquidation value of the remaining
Eligible Equipment shall be determined (until the next appraisal, investigation,
“desktop review” or other review conducted in accordance with this Agreement in
respect of such Eligible Equipment) by subtracting from the net orderly
liquidation value of the Eligible Equipment of such Borrower or such Eligible
Subsidiary prior to such sale the Net Cash Proceeds of such sale.

          (f) Inventory Appraisals and Reviews. The Administrative Agent may
conduct or ask the Borrowers to conduct, in each case at the Borrowers’ expense,
from time to time, “desktop reviews” and appraisals of Eligible Inventory
(which, in the case of appraisals, shall be with an Acceptable Appraiser);
provided, however, that, disregarding such reviews and appraisals conducted
during the continuance of a Default or Event of Default, (i) the Borrowers shall
reimburse the Administrative Agent for (or conduct at their expense) no more
than three such reviews and appraisals in each calendar year and (ii) such
Appraisals made at the Borrowers’

79



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

expense shall be conducted so as to ensure that each review shall be followed by
an appraisal and each appraisal by a review.

          Section 6.13 Customer Contracts

          If any material Contractual Obligation of the Company or any of its
Subsidiaries with any of its customers or other customer arrangement is
cancelled terminated, lost or materially amended, the Company shall, promptly
after the Company or any Borrower becoming aware of the same, give the
Administrative Agent notice of the same.

          Section 6.14 Other Information

          Each of the Company and each Borrower shall, and shall cause each of
their respective Subsidiaries to, provide the Administrative Agent or any Lender
with such other information respecting the business, properties, condition,
financial or otherwise, or operations of the Company or any of its Subsidiaries
as any Lender through the Administrative Agent may from time to time reasonably
request.

ARTICLE VII

AFFIRMATIVE COVENANTS

          As long as the Obligations (other than indemnities not then due) or
the Revolving Credit Commitments remain outstanding, unless the Requisite
Lenders otherwise consent in writing, each of the Company and each Borrower
agrees with the Lenders, the Issuers and the Administrative Agent that:

          Section 7.1 Preservation of Corporate Existence, Etc.

          Each of the Company and each Borrower shall, and shall cause each of
its Subsidiaries to, preserve and maintain its corporate existence, rights
(charter and statutory) and franchises, except as permitted by Section 8.3
(Investments), Section 8.4 (Sale of Assets) and Section 8.7 (Restriction on
Fundamental Changes; Permitted Acquisitions).

          Section 7.2 Compliance with Laws, Etc.

          Each of the Company and each Borrower shall, and shall cause each of
its Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not, in the
aggregate, have a Material Adverse Effect. Each of the Company and each Borrower
shall, and shall cause each of its Subsidiaries to, pay its accounts payable and
all amounts due under any other Contractual Obligation in a timely manner in the
ordinary course of business in accordance with the business practices of the
Company and its Subsidiaries in effect on the date hereof.

          Section 7.3 Conduct of Business

          (a) Each of the Company and each Borrower shall, and shall cause each
of its Subsidiaries to, (i) conduct its business in the ordinary course
consistent with past practice and (ii) use its reasonable efforts, in the
ordinary course and consistent with past practice, to preserve

80



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

its business and the goodwill and business of the customers, advertisers,
suppliers and others having business relations with the Company or such Borrower
or any of its Subsidiaries, except in each case where the failure to comply with
the covenants in each of clauses (i) and (ii) above would not, in the aggregate,
have a Material Adverse Effect.

          (b) Neither RodniC LLC nor CathiO LLC shall conduct any business other
than holding a general partnership interest and limited partnership interest
respectively in Suntron GCO. The Company shall not conduct any business other
than holding the Stock of the Borrowers. For purposes of this clause (b),
"conduct business” shall include holding any asset and incurring any liability
(other than tax liabilities incurred in the ordinary course of business).

          Section 7.4 Payment of Taxes, Etc.

          Each of the Company and each Borrower shall, and shall cause each of
its Subsidiaries to, pay and discharge before the same shall become delinquent,
all lawful governmental claims, taxes, assessments, charges and levies, except
where contested in good faith, by proper proceedings and adequate reserves
therefor have been established on the books of such Borrower or the appropriate
Subsidiary in conformity with GAAP.

          Section 7.5 Maintenance of Insurance

          Each of the Company and each Borrower shall (i) maintain, and cause to
be maintained for each of its Subsidiaries, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company, such
Borrower or such Subsidiary operates, and such other insurance as may be
reasonably requested by the Requisite Lenders, and, in any event, all insurance
required by any Collateral Documents and (ii) cause all such insurance to name
the Administrative Agent on behalf of the Secured Parties as additional insured
or loss payee, as appropriate, and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
30 days’ written notice thereof to the Administrative Agent.

          Section 7.6 Access

          Each of the Company and each Borrower shall, or shall cause each of
its Subsidiaries to, from time to time permit the Administrative Agent and the
Lenders, or any agents or representatives thereof, on the next Business Day
after notification of the same, whether orally or in writing (except that during
the continuance of an Event of Default, no such notice shall be required), to
(a) examine and make copies of and abstracts from the records and books of
account of the Company or such Borrower and, in each case, each of their
respective Subsidiaries, (b) visit the properties of the Company or such
Borrower and, in each case, each of their respective Subsidiaries, (c) discuss
the affairs, finances and accounts of the Company or such Borrower and, in each
case, each of their respective Subsidiaries with any of their respective
officers or directors and (d) communicate directly with the Company’s
Accountants and any other certified public accountants of the Company or such
Borrower. Each of the Company and each Borrower shall authorize its certified
public accountants (including the Company’s Accountants) to disclose to the
Administrative Agent or any Lender any and all financial statements and other
information of any kind, as the Administrative Agent or any Lender reasonably
requests from the Company and that such accountants may have with respect to the
business, financial condition, results of operations or other affairs of the
Company or any of its Subsidiaries.

81



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 7.7 Keeping of Books

          Each of the Company and each Borrower shall, and shall cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made in conformity with GAAP of all financial
transactions and the assets and business of such Borrower and each such
Subsidiary.

          Section 7.8 Maintenance of Properties, Etc.

          Each of the Company and each Borrower shall, and shall cause each of
its Subsidiaries to, maintain and preserve, (a) all of those of its properties
necessary in the conduct of its business in good working order and condition,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) used or useful or necessary in the conduct of its business and (c) all
registered patents, trademarks, trade names, copyrights and service marks with
respect to its business; except where failure to so maintain and preserve the
items set forth in clauses (a) through (c) above would not, in the aggregate,
have a Material Adverse Effect.

          Section 7.9 Application of Proceeds

          The Borrowers shall use the entire amount of the proceeds of the Loans
as provided in Section 4.13 (Use of Proceeds).

          Section 7.10 Environmental

          Each of the Company and each Borrower shall, and shall cause each of
its Subsidiaries to, comply in all material respects with Environmental Laws
and, without limiting the foregoing, each of the Company and each Borrower
shall, and shall cause of its Subsidiaries to, in each case at the sole cost and
expense of the Company, such Borrower or such Subsidiary, upon receipt of any
notification or otherwise obtaining knowledge of any Release or other event that
has any reasonable likelihood of the Company or its Subsidiaries incurring
Environmental Liabilities and Costs in excess of $1,000,000, (a) conduct, pay
for consultants to conduct or ensure that a responsible party conducts, tests or
assessments of environmental conditions at such operations or properties,
including the investigation and testing of subsurface conditions and (b) take
such Remedial Action and undertake such investigation or other action (or, to
the extent applicable, ensure that a responsible party take such Remedial
Action, investigation or other action) as required by Environmental Laws or any
Governmental Authority or as is reasonable and prudent to address the Release or
event and otherwise ensure compliance with Environmental Laws.

          Section 7.11 Additional Collateral and Guaranties

          To the extent any of the following documents shall not have been
delivered to the Administrative Agent or any of the following actions shall not
have been taken on or before the Effective Date (regardless of whether such
documents could not have been delivered or such actions could not have been
taken as of the Effective Date), each of the Company and each Borrower agrees to
do, and to cause each of its Subsidiaries to do, promptly all of the following:

          (a) execute and deliver to the Administrative Agent such amendments to
the Collateral Documents or such further Collateral Documents as the
Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the benefit of the

82



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Secured Parties, a perfected first-priority security interest in the Stock and
Stock Equivalents and other debt Securities of the Borrowers or any Material
Subsidiary that are owned by the Company, any Borrower or any of their
respective Subsidiaries and requested to be pledged by the Administrative Agent;
provided, however, that in no event shall the Company, the Borrowers or any of
their respective Subsidiaries be required to pledge in excess of 65% of the
outstanding Stock of any Material Subsidiary that is not a Domestic Subsidiary
or any of the Stock of any Subsidiary of any such Material Subsidiary;

          (b) deliver to the Administrative Agent the certificates (if any)
representing such Stock and Stock Equivalents and other debt Securities,
together with (i) in the case of such certificated Stock and Stock Equivalents,
undated stock powers endorsed in blank and (ii) in the case of such certificated
debt Securities, endorsed in blank, in each case executed and delivered by a
Responsible Officer of the Company, such Borrower or such Subsidiary, as the
case may be;

          (c) cause the Company, any Borrower and any Material Subsidiary that
is a Domestic Subsidiary (i) to become a party to the Guaranty and the
applicable Collateral Documents and (ii) to take such or actions necessary or
advisable to (A) ensure the continued validity of the guaranties given in the
Guaranty by the Company, the Borrowers and the Material Subsidiaries that are
Domestic Subsidiaries or (B) grant to the Administrative Agent for the benefit
of the Secured Parties, or ensure the continued validity, perfection or priority
of, a valid, perfected and enforceable first-priority security interest (subject
to Customary Permitted Liens) in the Collateral described in the Collateral
Documents with respect to each of the Company, the Borrowers and the Material
Subsidiaries that are Domestic Subsidiaries, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Collateral Documents or by law or as may be reasonably requested by the
Administrative Agent; and

          (d) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Agent.

          Section 7.12 Real Property

          (a) Each of the Company and each Borrower shall, and shall cause each
of its Subsidiaries to, (i) comply in all material respects with of its
obligations under all of its Leases now or hereafter held by it with respect to
Real Property, including the Leases identified on Schedule 4.19 (Real Property)
as held by it, (ii) not modify, amend, cancel, extend or otherwise change in any
materially adverse manner any of the terms, covenants or conditions of any such
Lease, (iii) not assign or sublet any other Lease if such assignment or sublet
would have a Material Adverse Effect and (iv) provide the Administrative Agent
with a copy of each notice of material default under any Lease received by the
Company or any Subsidiary thereof immediately upon receipt thereof and deliver
to the Administrative Agent a copy of each notice of default sent by any
Borrower or any Subsidiary thereof under any Lease simultaneously with its
delivery of such notice under such Lease.

          (b) At least 15 Business Days prior to (i) entering into any Lease
(other than a renewal of an existing Lease) for the principal place of business
and chief executive office of the Company any Borrower or any Subsidiary
Guarantor or any other Lease (including any renewal) in which the annual rental
payments are anticipated to equal or exceed $1,000,000 or (ii) acquiring of any
material owned Real Property, the Company or such Borrower shall, or shall

83



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

cause such Subsidiary Guarantor to, provide the Administrative Agent written
notice thereof. Upon written request of the Administrative Agent, the Company or
such Borrower shall, or shall cause such Subsidiary Guarantor to, (x) provide
Phase I environmental reports showing no condition that could give rise to
material Environmental Costs and Liabilities and (y) execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties, immediately upon
the acquisition of any such Lease or owned Real Property, a mortgage, deed of
trust, assignment or other appropriate instrument evidencing a Lien upon any
such Lease or Real Property, together with such title policies, certified
surveys and local counsel opinions with respect thereto and such other
agreements, documents and instruments as the Administrative Agent deems
necessary or desirable, the same to be in form and substance satisfactory to the
Administrative Agent and to be subject only to (A) Liens permitted under
Section 8.2 (Liens, Etc.) and (B) such other Liens as the Administrative Agent
may reasonably approve.

          Section 7.13 Account Debtors

          Each Borrower shall instruct each Account Debtor or other Person
obligated to make a payment to any Loan Party to make payment or to continue to
make payment to a Blocked Account. Each Borrower shall deposit in a Blocked
Account immediately upon receipt all proceeds of Collateral received by it or
any of its Subsidiaries that are Subsidiary Guarantors from any other Person.

ARTICLE VIII

Negative Covenants

          As long as any of the Obligations (other than indemnities not then
due) or the Revolving Credit Commitments remain outstanding, without the written
consent of the Requisite Lenders, each of the Company and each Borrower agrees
with the Lenders, the Issuers and the Administrative Agent that:

          Section 8.1 Indebtedness

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly create, incur,
assume or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness except:

          (a) the Secured Obligations;

          (b) Indebtedness existing on the Effective Date and disclosed on
Schedule 8.1 (Existing Indebtedness);

          (c) Guaranty Obligations incurred by any Borrower or any Subsidiary
Guarantor in respect of any obligation of any Borrower or any Subsidiary
Guarantor otherwise permitted by this Section 8.1;

          (d) Capital Lease Obligations and purchase money Indebtedness incurred
by any Borrower or any Subsidiary of any Borrower to finance the acquisition of
fixed assets in an aggregate outstanding principal amount not to exceed
$15,000,000 at any time;

84



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (e) Renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (b) or (d) above; provided, however, that any such renewal
extension, refinancing or refunding is in an aggregate principal amount not
greater than the principal amount of, and is on terms no less favorable to any
Borrower or any Subsidiary of any Borrower, including as to weighted average
maturity (which maturity shall be deemed to be on terms not less favorable to
any Borrower or any Subsidiary of any Borrower so long as such maturity shall
exceed six years), than the Indebtedness being renewed, extended, refinanced or
refunded;

          (f) Indebtedness arising from intercompany loans from any Borrower to
any Wholly-Owned Subsidiary of the Company that is a Borrower or a Subsidiary
Guarantor; provided, however, that (i) the Investment in the intercompany loan
to such Subsidiary is permitted under Section 8.3(e) (Investments) and (ii) such
Indebtedness is expressly subordinate and junior in right of payment to the
prior payment in full in cash of such Wholly-Owned Subsidiary’s obligations
under the Guaranty and on terms and conditions reasonably satisfactory to the
Administrative Agent;

          (g) Indebtedness arising under any performance or surety bond entered
into in the ordinary course of business;

          (h) Subordinated Debt of the Company; provided, however, that (i) the
aggregate principal amount of all such Subordinated Debt incurred in reliance
upon this clause (h) shall not exceed $50,000,000 and (ii) on each date any such
Subordinated Debt is incurred by the Company, (A) no Default or Event of Default
is continuing and (B) the Interest Coverage Ratio of the Company, as determined
as of such date after giving effect to the incurrence of such Subordinated Debt
(pro forma as if such Subordinated Debt had been incurred on the first day of
the four Fiscal Quarter period most recently ended and had remained outstanding
for such four Fiscal Quarter period) and any use of the proceeds thereof to be
made on such date, shall at least equal 1.00 to 1.00; and

          (i) unsecured Indebtedness not otherwise permitted under this
Section 8.1 in an aggregate outstanding principal amount not to exceed
$1,000,000 at any time.

          Section 8.2 Liens, Etc.

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, create or suffer to exist, any Lien upon or
with respect to any of its properties or assets, whether now owned or hereafter
acquired, or assign, or permit any of its Subsidiaries to assign, any right to
receive income, except for:

          (a) Liens created pursuant to the Loan Documents (including Liens in
favor of any Blocked Account Bank provided for in any Blocked Account Letter);

          (b) Liens existing on the Effective Date and disclosed on Schedule 8.2
(Existing Liens);

          (c) Customary Permitted Liens;

          (d) purchase money Liens granted by any Borrower or any Subsidiary of
any Borrower (including the interest of a lessor under a Capital Lease and Liens
to which any property is subject at the time of such Borrower’s or such
Subsidiary’s acquisition thereof)

85



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

securing Indebtedness permitted under Section 8.1(d) (Indebtedness) and limited
in each case to the property purchased with the proceeds of such purchase money
Indebtedness or subject to such Capital Lease;

          (e) any Lien securing the renewal, extension, refinancing or refunding
of any Indebtedness secured by any Lien permitted by clause (b) or (d) above
without any change in the assets subject to such Lien;

          (f) Liens in favor of lessors securing operating leases; and

          (g) Liens not otherwise permitted by the foregoing clauses of this
Section 8.2 securing obligations or other liabilities (other than Indebtedness)
of any Loan Party; provided, however, that the aggregate outstanding amount of
such obligations and liabilities secured by such Liens shall not exceed $500,000
at any time.

          Section 8.3 Investments

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly make or maintain any
Investment except:

          (a) Investments existing on the Effective Date and disclosed on
Schedule 8.3 (Existing Investments);

          (b) Investments in cash and Cash Equivalents held in a Cash Collateral
Account or a Control Account with respect to which the Administrative Agent for
the benefit of the Secured Parties has a first-priority perfected Lien or in the
accounts permitted to be maintained pursuant to the Pledge and Security
Agreement;

          (c) Investments by any Borrower or any Subsidiary of any Borrower in
accounts, contract rights and chattel paper (each as defined in the Uniform
Commercial Code), notes receivable and similar items arising or acquired in the
ordinary course of business consistent with the past practice of the Company and
its Subsidiaries;

          (d) Investments received in settlement of amounts due to any Borrower
or any Subsidiary of any Borrower effected in the ordinary course of business;

          (e) Investments by (i) the Company in the Borrowers, (ii) any Borrower
or Subsidiary Guarantor in any other Borrower or Subsidiary Guarantor, (iii) any
Borrower or any Wholly-Owned Subsidiary of any Borrower in connection with a
Permitted Acquisition, (iv) any Subsidiary of any Borrower that is not a
Subsidiary Guarantor in any Borrower or any Subsidiary of any Borrower and (v)
any Borrower or any Subsidiary Guarantor in any Subsidiary of any Borrower that
is not a Subsidiary Guarantor; provided, however, that the aggregate outstanding
amount of such Investments pursuant to this clause (v) shall not exceed
$5,000,000 at any time;

          (f) loans or advances to employees, officers or directors of the
Company or any of its Subsidiaries in the ordinary course of business as
presently conducted other than any loans or advances that would be in violation
of Section 402 of the Sarbanes-Oxley Act, which loans and advances shall not
exceed the aggregate outstanding principal amount of $1,500,000 at any time;

86



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (g) Investments constituting Guaranty Obligations permitted by
Section 8.1 (Indebtedness);

          (h) Investments constituting Restricted Payments permitted by
Section 8.5 (Restricted Payments); and

          (i) Investments not otherwise permitted hereby in an aggregate
outstanding amount (reduced by amounts received as a return or recovery of any
such Investment) not to exceed $250,000 at any time.

          Section 8.4 Sale of Assets

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, sell, convey, transfer, lease or otherwise
dispose of, any of its assets or any interest therein (including the sale or
factoring at maturity or collection of any accounts) to any Person, or permit or
suffer any other Person to acquire any interest in any of its assets or, in the
case of any Subsidiary of the Company, issue or sell any shares of such
Subsidiary’s Stock or Stock Equivalent (any such disposition being an “Asset
Sale”), except:

          (a) the sale or disposition of inventory in the ordinary course of
business;

          (b) as long as no Default or Event of Default is continuing or would
result therefrom, the sale or disposition of equipment of any Borrower or any
Subsidiary of any Borrower that has become obsolete or is replaced in the
ordinary course of business; provided, however, that the aggregate Fair Market
Value of all such equipment shall not exceed $5,000,000 in any Fiscal Year; and
provided, further, that the Net Cash Proceeds of any such Asset Sale are used to
prepay the Loans to the extent required by clause (a) of Section 2.9 (Mandatory
Prepayments).

          (c) the lease or sublease of real property by any Borrower or any
Subsidiary of any Borrower not constituting a sale and leaseback, to the extent
not otherwise prohibited by this Agreement;

          (d) assignments and licenses of intellectual property of the Company
and its Subsidiaries in the ordinary course of business;

          (e) any Asset Sale by any Borrower or any Subsidiary of any Borrower
to any Borrower or any Subsidiary Guarantor; and

          (f) as long as no Default or Event of Default is continuing or would
result therefrom, any other Asset Sale for Fair Market Value, payable in cash
upon such sale; provided, however, that with respect to all Asset Sales pursuant
to this clause (f), (i) the aggregate consideration received for all such Asset
Sales (and portions thereof) occurring during any Fiscal Year (whether or not
such Asset Sales occurring prior to the Effective Date) shall not exceed
$250,000, (ii) all Net Cash Proceeds of such Asset Sale are applied to the
prepayment of the Obligations to the extent required by Section 2.9 (Mandatory
Prepayments).

87



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 8.5 Restricted Payments

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly, declare, order,
pay, make or set apart any sum for any Restricted Payment except:

          (a) Restricted Payments by any Subsidiary of any Borrower to such
Borrower or a Wholly-Owned Subsidiary of any Borrower;

          (b) cash dividends on the Stock of the Borrowers to the Company (if
applicable) paid and declared solely for the purpose of funding the following:

               (i) ordinary operating expenses of the Company not in excess of
$2,000,000 in any Fiscal Year (whether or not such expenses or dividends are
made prior to the Effective Date);

               (ii) payments by the Company in respect of foreign, federal,
state or local taxes owing by the Company in respect of the Company and its
Subsidiaries; or

               (iii) payments of interest when due in cash on other Subordinated
Debt of the Company permitted to be incurred or maintained by Section 8.1(h)
(Indebtedness) to the extent such interest is permitted to be paid under the
terms of such Subordinated Debt;

          (c) Restricted Payments in respect of any adjustment to the exercise
price of any warrants or options; and

          (d) Restricted Payments in respect of the repurchase of Stock or Stock
Equivalents of the Company from employees or directors pursuant to the terms of
any operative shareholder agreement to which the Company is a party; provided,
however, that (i) the cash consideration payable in respect of all such
repurchases shall not exceed $1,000,000 in any Fiscal Year (including amounts
paid under the promissory notes referred to in clause (ii) below) and (ii) the
balance of the consideration payable in respect of all such repurchases shall be
in the form of promissory notes of the Company subordinate and junior in right
of payment to the Obligations and otherwise in form and substance satisfactory
to the Administrative Agent;

provided, however, that the Restricted Payments described in clauses (b) and (d)
above shall not be permitted if (A) a Default or Event of Default shall have
occurred and be continuing at the date of declaration or payment thereof or
would result therefrom, (B) such Restricted Payment is prohibited under the
terms of any Indebtedness (other than the Obligations) of the Company or any of
its Subsidiaries or (C) in respect of any Restricted Payment described in
subclause (iii) of clause (b) above, either before or after giving effect to
such Restricted Payment and any Loans and Letters of Credit to be made or issued
on the date thereof, the sum of the Revolving Credit Outstandings and the
Availability Reserves in effect at such time exceeds the lesser of (1) 80% of
the aggregate Revolving Credit Commitments in effect at such time and (2) 80% of
the Borrowing Base in effect at such time; and provided, further, that a
Restricted Payment may be made pursuant to clause (b)(i) above to pay the
management fees authorized under clause (ii) of Section 8.9 (Transactions with
Affiliates), irrespective of whether any Default or Event of Default shall have
occurred solely by reason of a breach of Article VI (Reporting Covenants) or
Article VII (Affirmative Covenants) (but such Restricted Payment shall not be
made if any Default

88



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

or Events of Default shall have occurred and be continuing as a result of a
breach of any other provision of the Credit Agreement or would occur as a result
of such Restricted Payment).

          Section 8.6 Prepayment of Long-Term Indebtedness

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, make any optional prepayment of principal,
premium (if any), interest, fees (including fees to obtain any waiver or consent
in connection with any Security) or other charges on, or optional redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any long-term Indebtedness of any Borrower or any of their respective
Subsidiaries or any other Loan Party other than Indebtedness permitted under
clause (e), (f) or (h) of Section 8.1 (Indebtedness).

          Section 8.7 Restriction on Fundamental Changes; Permitted Acquisitions

          Except, in respect of clauses (a) through (d) below, in connection
with a Permitted Acquisition, neither the Company nor any Borrower shall, nor
shall they permit any of their respective Subsidiaries to, (a) merge with any
Person, (b) consolidate with any Person, (c) acquire all or substantially all of
the Stock or Stock Equivalents of any Person, (d) acquire all or substantially
all of the assets of any Person or all or substantially all of the assets
constituting the business of a division, branch or other unit operation of any
Person, (e) enter into any joint venture or partnership with any Person or (f)
acquire or create any Subsidiary unless, after giving effect thereto, such
Subsidiary is a Wholly-Owned Subsidiary of any Borrower, the Company is in
compliance with Section 7.11 (Additional Collateral and Guaranties) and the
Investment in such Subsidiary is permitted under Section 8.3(e)(Investments).

          Section 8.8 Change in Nature of Business

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, make any material change in the nature or
conduct of its business as carried on at the Effective Date, whether in
connection with a Permitted Acquisition or otherwise.

          Section 8.9 Transactions with Affiliates

          Except as set forth on Schedule 8.9 (Transactions with Affiliates),
neither the Company nor any Borrower shall, nor shall they permit any of their
respective Subsidiaries to, except as otherwise expressly permitted herein, do
any of the following: (a) make any Investment in an Affiliate of any Borrower
that is not a Subsidiary of any Borrower, (b) transfer, sell, lease, assign or
otherwise dispose of any asset to any Affiliate of any Borrower that is not a
Subsidiary of any Borrower, (c) merge into or consolidate with or purchase or
acquire assets from any Affiliate of any Borrower that is not a Subsidiary of
the Company, (d) repay any Indebtedness to any Affiliate of any Borrower that is
not a Subsidiary of any Borrower or (e) enter into any other transaction
directly or indirectly with or for the benefit of any Affiliate of any Borrower
that is not a Subsidiary Guarantor (including guaranties and assumptions of
obligations of any such Affiliate), except for (i) transactions in the ordinary
course of business on a basis no less favorable to such Borrower or such
Subsidiary Guarantor as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate and (ii) management fees, salaries
and other director or employee compensation to officers or directors of the
Company or any of its Subsidiaries commensurate with current compensation levels
and, in the case of the Company and

89



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

in the case of management fees, not to exceed $750,000 per annum in the
aggregate in any event plus any expense reimbursements.

          Section 8.10 Restrictions on Subsidiary Distributions; No New Negative
Pledge

          Other than pursuant to the Loan Documents and any agreements governing
any purchase money Indebtedness or Capital Lease Obligations permitted by clause
(b), (d) or (e) of Section 8.1 (Indebtedness) (in which latter case, any
prohibition or limitation shall only be effective against the assets financed
thereby), neither the Company nor any Borrower shall, and neither the Company
nor any Borrower shall permit any of its Subsidiaries to, (a) agree to enter
into or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of such Subsidiary to pay dividends or
make any other distribution or transfer of funds or assets or make loans or
advances to or other Investments in, or pay any Indebtedness owed to, any
Borrower or any other Subsidiary thereof or (b) enter into or suffer to exist or
become effective any agreement prohibiting or limiting the ability of the
Company, any Borrower or any Subsidiary thereof to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, to secure the Secured Obligations, including
any agreement requiring other Indebtedness or Contractual Obligation to be
equally and ratably secured with any Secured Obligation.

          Section 8.11 Modification of Constituent Documents

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, change its capital structure (including in
the terms of its outstanding Stock) or otherwise amend its Constituent
Documents, except for changes and amendments that do not materially affect the
rights and privileges of any Borrower, or any of their respective Subsidiaries,
or the interests of the Administrative Agent, the Lenders and the Issuers under
the Loan Documents or in the Collateral.

          Section 8.12 Modification of Subordinated Debt Documents

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, change or amend the terms (including by
adding any new terms or entering into any new agreement in respect thereof) of
any Subordinated Debt (or any indenture or agreement or other material
Subordinated Debt Document entered into in connection therewith) if the effect
of such change or amendment is to (a) increase the interest rate on such
Subordinated Debt, (b) grant a security interest or provide any other Lien to
secure any such Subordinated Debt, (c) change the dates upon which payments of
principal or interest are due on such Subordinated Debt other than to extend
such dates, (d) change any default or event of default other than to delete or
make less restrictive any default provision therein, or add any covenant with
respect to such Subordinated Debt, (e) change the redemption or prepayment
provisions of such Subordinated Debt other than to extend the dates therefor or
to reduce the premiums payable in connection therewith or (f) materially
increase the obligations of the obligor or confer additional material rights to
the holder of such Subordinated Debt in a manner adverse to the Company, any
Borrower, any of their respective Subsidiaries or any Agent or Lender.

90



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 8.13 Accounting Changes; Fiscal Year

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, change its (a) accounting treatment and
reporting practices or tax reporting treatment, except as required or permitted
by GAAP or any Requirement of Law and disclosed to the Lenders and the
Administrative Agent or (b) Fiscal Year.

          Section 8.14 Margin Regulations

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, use all or any portion of the proceeds of
any credit extended hereunder to purchase or carry margin stock.

          Section 8.15 Sale/Leasebacks

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, enter into any sale and leaseback
transaction covering any property with a total Fair Market Value for such
transaction in excess of $1,000,000.

          Section 8.16 Cancellation of Indebtedness Owed to It

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, cancel any claim or Indebtedness owed to it
except in the ordinary course of business consistent with past practice.

          Section 8.17 No Speculative Transactions

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, engage in any speculative transaction or in
any transaction involving Hedging Contracts except for the sole purpose of
hedging in the normal course of business and consistent with industry practices.

          Section 8.18 Compliance with ERISA

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries or ERISA Affiliates to cause or permit to
occur, (a) an event that could result in the imposition of a Lien under
Section 412 of the Code or Section 302 or 4068 of ERISA in an amount exceeding
$1,000,000 or (b) an ERISA Event that would have a Material Adverse Effect.

          Section 8.19 Environmental

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries to, allow a Release of any Contaminant in
violation of any Environmental Law; provided, however, that neither the Company
nor any Borrower shall be deemed in violation of this Section 8.19 if, as the
consequence of all such Releases, neither the Company nor any Borrower shall and
shall not permit any of their respective Subsidiaries to collectively incur
Environmental Liabilities and Costs after the Effective Date in excess of
$2,000,000 in the aggregate.

91



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 8.20 Compliance with Blocked Account Provisions

          Neither the Company nor any Borrower shall, nor shall they permit any
of their respective Subsidiaries (to the extent bound thereby) to, fail to
comply with Section 4.5 (Control Accounts; Blocked Accounts) of the Pledge and
Security Agreement or any amendment thereto or successor or replacement
provision thereof.

          Section 8.21 Post Closing Deliveries

          Unless otherwise agreed by the Administrative Agent, the
Administrative Agent shall have received each item set forth on Schedule 8.21
(Post Closing Deliveries) on or before the date set forth opposite such item on
such Schedule (or such later date as may be agreed by the Administrative Agent),
each in form and substance reasonably satisfactory to the Administrative Agent
and with sufficient copies for each Lender.

ARTICLE IX

Events of Default

          Section 9.1 Events of Default

          Each of the following events shall be an Event of Default:

          (a) any Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

          (b) any Borrower shall fail to pay any interest on any Loan, any fee
under any of the Loan Documents or any other Obligation (other than one referred
to in clause (a) above) and such non-payment continues for a period of three
Business Days after the due date therefor; or

          (c) any representation or warranty made or deemed made by any Loan
Party in any Loan Document or by any Loan Party (or any of its officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or

          (d) any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Article V (Financial Covenants), Section 6.1
(Financial Statements), Section 6.2 (Default Notices), Section 7.1 (Preservation
of Corporate Existence, Etc.), Section 7.6 (Access), Section 7.11 (Additional
Collateral and Guaranties), Section 7.13 (Account Debtors) or Article VIII
(Negative Covenants) or (ii) any other term, covenant or agreement contained in
this Agreement or in any other Loan Document if such failure under this clause
(ii) shall remain unremedied for 30 days after the earlier of the date on which
(A) a Responsible Officer of any Loan Party acknowledges such failure in writing
or (B) written notice thereof shall have been given to any Loan Party by the
Administrative Agent or any Lender; or

          (e) (i) any Loan Party or any Subsidiary of any Loan Party shall fail
to make any payment on any Indebtedness (other than the Obligations) of such
Loan Party or any such Subsidiary (or any Guaranty Obligation in respect of
Indebtedness of any other Person) having a principal amount of $1,000,000 or
more, when the same becomes due and payable (whether by

92



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

scheduled maturity, required prepayment, acceleration, demand or otherwise),
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness (after giving effect to any grace period therefor in such
agreement or instrument) or (iii) any such Indebtedness shall become or be
declared to be due and payable, or required to be prepaid or repurchased (other
than by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or

          (f) (i) any Loan Party or any Subsidiary of any Loan Party shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors, (ii) any proceeding shall be instituted by or against any
Loan Party or any Subsidiary of any Loan Party seeking to adjudicate it bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts, under any
Requirement of Law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee or other similar official for it
or for any substantial part of its property; provided, however, that, in the
case of any such proceedings instituted against any Loan Party or any of its
Subsidiaries (but not instituted by such Loan Party or any of its Subsidiaries),
either such proceedings shall remain undismissed or unstayed for a period of
30 days or more or any of the actions sought in such proceedings shall occur or
(iii) any Loan Party or any Subsidiary of any Loan Party shall take any
corporate action to authorize any of the actions set forth in clause (i) and
(ii) above; or

          (g) one or more judgments or orders (or other similar process)
involving, in any single case or in the aggregate, an amount in excess of
$500,000 in the case of a money judgment, to the extent not covered by
insurance, shall be rendered against one or more of any Loan Party and its
Subsidiaries and shall remain unpaid and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 20 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

          (h) an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $500,000 in
the aggregate; or

          (i) any material provision of any Collateral Document, the Guaranty or
any other Loan Document after delivery thereof pursuant to this Agreement or any
other Loan Document shall for any reason cease to be valid and binding, or
enforceable against, any Loan Party party thereto, or any Loan Party shall so
state in writing; or

          (j) any Collateral Document shall for any reason cease to create a
valid Lien on any material Collateral or any material portion of the Collateral
purported to be covered thereby or except as permitted by the Loan Documents,
such Lien shall cease to be a valid, perfected and enforceable first-priority
Lien on any material Collateral or any material portion of the Collateral or any
Loan Party shall so state in writing; or

          (k) there shall occur any Change of Control; or

          (l) there shall have occurred a Material Adverse Change or any event
or circumstances that would have a Material Adverse Effect and the
Administrative Agent shall have given notice thereof to the Company or any
Borrower; or

93



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (m) one or more of the Loan Parties and their respective Subsidiaries
shall have entered into one or more consent or settlement decrees or agreements
or similar arrangements with a Governmental Authority or one or more judgments,
orders, decrees or similar actions shall have been entered against one or more
of the Loan Parties and their respective Subsidiaries based on or arising from
the violation of or pursuant to any Environmental Law, or the generation,
storage, transportation, treatment, disposal or Release of any Contaminant and,
in connection with all the foregoing, any Loan Party or any of its Subsidiaries
are likely to incur Environmental Liabilities and Costs in excess of $1,000,000
in the aggregate that were not reflected in the Business Plan or the Financial
Statements delivered pursuant to Section 4.4 (Financial Statements).

          Section 9.2 Remedies

          During the continuance of any Event of Default, the Administrative
Agent (a) may, and, at the request of the Requisite Lenders, shall, by notice to
any Borrower declare that all of the Revolving Credit Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
issue any Letter of Credit shall immediately terminate and (b) may and shall at
the request of the Requisite Lenders, by notice to any Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Borrower; provided, however,
that upon the occurrence of the Events of Default specified in Section 9.1(f)
(Events of Default), (x) the Revolving Credit Commitments of each Lender to make
Loans and of each Lender and Issuer to issue or participate in Letters of Credit
shall automatically be terminated and (y) the Loans, all such interest and all
such amounts and Obligations shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower. In addition to the remedies set forth
above, the Administrative Agent may exercise any remedies provided for by the
Collateral Documents in accordance with the terms thereof or any other remedies
provided by applicable law.

          Section 9.3 Actions in Respect of Letters of Credit

          Upon the Revolving Credit Termination Date or as required by clause
(b) or (d) of Section 2.9 (Mandatory Prepayments) the Borrowers shall pay,
jointly and severally, to the Administrative Agent in immediately available
funds at the Administrative Agent’s office referred to in Section 11.8 (Notices,
Etc.), for deposit in a Cash Collateral Account, an amount equal to 105% of the
sum of all outstanding Letter of Credit Obligations. The Administrative Agent
may, from time to time after funds are deposited in any Cash Collateral Account,
apply funds then held in such Cash Collateral Account to the payment of any
amounts, in accordance with Section 2.13(f) (Payments and Computations), as
shall have become or shall become due and payable by any Borrower to the Issuers
or Lenders in respect of the Letter of Credit Obligations. The Administrative
Agent shall promptly give written notice of any such application; provided,
however, that the failure to give such written notice shall not invalidate any
such application.

          Section 9.4 Rescission

          If at any time after termination of the Revolving Credit Commitments
or acceleration of the maturity of the Loans, the Borrowers shall pay, jointly
and severally, all

94



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Events of Default and
Defaults (other than non-payment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant Section 11.1 (Amendments, Waivers, Etc.), then upon the written
consent of the Requisite Lenders and written notice to any Borrower, the
termination of the Revolving Credit Commitments or the acceleration and their
consequences may be rescinded and annulled; provided, however, that such action
shall not affect any subsequent Event of Default or Default or impair any right
or remedy consequent thereon. The provisions of the preceding sentence are
intended merely to bind the Lenders and the Issuers to a decision that may be
made at the election of the Requisite Lenders; they are not intended to benefit
any Loan Party and do not give any Loan Party the right to require the Lenders
to rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

ARTICLE X

The Agents

          Section 10.1 Authorization and Action

          (a) Each Lender and each Issuer hereby appoints CUSA as the
Administrative Agent hereunder and each Lender and each Issuer authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
and each Issuer hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party and to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents and
that under the Collateral Documents the Administrative Agent is acting as agent
for the Lenders, Issuers and the other Secured Parties.

          (b) As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders, and such instructions shall be binding upon all Lenders
and each Issuer; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to personal liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders and the Issuers
with respect to such action or (ii) is contrary to this Agreement or applicable
law. The Administrative Agent agrees to give to each Lender and each Issuer
prompt notice of each notice given to it by any Loan Party pursuant to the terms
of this Agreement or the other Loan Documents.

          (c) In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuers and its duties are entirely administrative in nature.
The Administrative Agent does not assume and shall not be deemed to have assumed
any obligation other than as expressly set forth herein

95



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

and in the other Loan Documents or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuer or holder of any other
Obligation. The Administrative Agent may perform any of its duties under any of
the Loan Documents by or through its agents or employees.

          (d) Each Lender and each Issuer hereby appoints Congress as
Syndication Agent and hereby authorizes it to act in such capacity on behalf of
each such Lender and each such Issuer in accordance with the terms of this
Agreement and the other Loan Documents. Notwithstanding anything to the contrary
contained in this Agreement, the Syndication Agent is a Lender designated as
“Syndication Agent” for title purposes only and in such capacity shall have no
obligations or duties whatsoever under this Agreement or any other Loan Document
to any Loan Party, any Lender or any Issuer and shall have no rights separate
from its rights as a Lender except as expressly provided in this Agreement.

          Section 10.2 Agents’ Reliance, Etc.

          No Agent, no Affiliate of any Agent and no director, officer, agent or
employee of any of them shall be liable for any action taken or omitted to be
taken by it, him, her or them under or in connection with this Agreement or the
other Loan Documents, except for its, his, her or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Administrative Agent
(a) may treat the payee of any Revolving Credit Note as its holder until such
Revolving Credit Note has been assigned in accordance with Section 11.2
(Assignments and Participations), (b) may rely on the Register to the extent set
forth in Section 11.2(c) (Assignments and Participations), (c) may consult with
legal counsel (including counsel to the Company or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (d) makes no
warranty or representation to any Lender or Issuer and shall not be responsible
to any Lender or Issuer for any statements, warranties or representations made
by or on behalf of any Borrower or any Subsidiary thereof in or in connection
with this Agreement or any of the other Loan Documents, (e) shall not have any
duty to ascertain or to inquire either as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Loan Documents or the financial condition of any Loan Party, or the existence or
possible existence of any Default or Event of Default, (f) shall not be
responsible to any Lender or Issuer for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the attachment,
perfection or priority of any Lien created or purported to be created under or
in connection with, this Agreement or any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto and (g) shall
incur no liability under or in respect of this Agreement or any of the other
Loan Documents by acting upon any notice, consent, certificate or other
instrument or writing (which writing may be a telecopy or electronic mail) or
any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

          Section 10.3 Posting of Approved Electronic Communications

          (a) Each of the Agents, the Lenders, the Issuers and the Company and
each Borrower agrees, and the Company and each Borrower shall cause each
Subsidiary Guarantor to agree, that the Administrative Agent may, but shall not
be obligated to, make the Approved Electronic Communications available to the
Lenders and Issuers by posting such Approved Electronic Communications on
“e-Disclosure”, the Administrative Agent’s internet delivery system that is part
of SSB Direct, Global Fixed Income’s primary web portal, IntraLinksTM or a

96



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

successor electronic platform chosen by the Administrative Agent to be its
internet delivery system (the “Approved Electronic Platform”).

          (b) Although the Approved Electronic Platform and its primary web
portal is secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Agents, the Lenders, the
Issuers, the Company and each Borrower acknowledges and agrees, and each
Borrower shall cause each Subsidiary Guarantor to acknowledge and agree, that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lenders,
the Issuers, the Company and each Borrower hereby approves, distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes, and the Company and each Borrower shall cause each
Subsidiary Guarantor to understand and assume, the risks of such distribution.

          (c) THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC
PLATFORM ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE
AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANTS
THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS
AND THE APPROVED ELECTRONIC PLATFORM AND EACH OF THEM EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS AND
THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY (INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS) IS MADE BY THE AGENT AFFILIATES IN CONNECTION
WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

          (d) Each of the Agents, the Lenders, the Issuers, the Company and each
Borrower agrees, and each Borrower shall cause each Subsidiary Guarantor to
agree, that the Administrative Agent may, but (except as required by applicable
law) shall not be obligated to, store the Approved Electronic Communications on
the Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

          Section 10.4 Each Agent Individually

          With respect to their respective Ratable Portion, each of CUSA and
Congress shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender. The terms “Lenders” and “Requisite Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include,
without limitation, each Agent in its individual capacity as a Lender or as one
of the Requisite Lenders. Each of CUSA and Congress and their respective
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or

97



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

other business with, any Loan Party as if CUSA and Congress were not acting as
the Administrative Agent and the Syndication Agent, respectively.

          Section 10.5 Lender Credit Decision

          Each Lender and each Issuer acknowledges that it shall, independently
and without reliance upon any Agent or any other Lender conduct its own
independent investigation of the financial condition and affairs of each
Borrower and each other Loan Party in connection with the making and continuance
of the Loans and with the issuance of the Letters of Credit. Each Lender and
each Issuer also acknowledges that it shall, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement and other Loan
Documents.

          Section 10.6 Indemnification

          Each Lender agrees to indemnify each Agent and each Agent’s respective
Affiliates, and each director, officer, employee, agent and advisor of any of
them (each an “Agent Indemnitee”) (in each case to the extent not reimbursed by
any Borrower), from and against such Lender’s aggregate Ratable Portion of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees and
disbursements of legal counsel) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, such Agent Indemnitee in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by such Agent Indemnitee under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent
Indemnitee gross negligence or willful misconduct. Without limiting the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including fees
and disbursements of legal counsel) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that the Administrative Agent is not reimbursed for such expenses by any
Borrower or any other Loan Party.

          Section 10.7 Successor Administrative Agent

          The Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Company. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, selected from among the Lenders. In either case,
such appointment shall be subject to the prior written approval of the Company
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring

98



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. After such resignation, the
retiring Administrative Agent shall continue to have the benefit of this
Article X as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

          Section 10.8 Concerning the Collateral and the Collateral Documents

          (a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent, the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent, the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Borrowers or any of
their Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers
and the other Secured Parties for purposes of the perfection of all security
interests and Liens created by such agreements and all other purposes stated
therein, provided, however, that the Administrative Agent hereby appoints,
authorizes and directs each Lender and Issuer to act as collateral sub-agent for
the Administrative Agent, the Lenders and the Issuers for purposes of the
perfection of all security interests and Liens with respect to the Borrowers’
and their Subsidiaries’ respective deposit accounts maintained with, and cash
and Cash Equivalents held by, such Lender or such Issuer, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and
(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all remedies given to the Administrative
Agent, the Lenders, the Issuers and the other Secured Parties with respect to
the Collateral under the Loan Documents relating thereto, applicable law or
otherwise.

          (b) Each of the Lenders and the Issuers hereby directs, in accordance
with the terms hereof, the Administrative Agent to release (or, in the case of
clause (ii) below, release or subordinate), and the Administrative Agent hereby
agrees to release, any Lien held by the Administrative Agent for the benefit of
the Lenders and the Issuers:

               (i) against all of the Collateral, upon termination of the
Revolving Credit Commitments and payment and satisfaction in full of all Loans,
Reimbursement Obligations and all other mature Secured Obligations that the
Administrative Agent has been notified in writing are then due and payable (and,
in respect of contingent Letter of Credit Obligations, with respect to which
cash collateral has been deposited or a back-up letter of credit has been
issued, in either case on terms satisfactory to the Administrative Agent and the
applicable Issuers);

99



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (ii) against any assets that are subject to a Lien permitted by
clause (d) or (e) of Section 8.2 (Liens, Etc.); and

               (iii) (A) against any part of the Collateral sold or disposed of
by a Loan Party if such sale or disposition is permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement), (B) if not pursuant to such sale or disposition, against
Collateral with a book value of up to $1,000,000, if such release is consented
to by the Administrative Agent, (C) otherwise, against any part of the
Collateral with a book value in excess of $1,000,000 but not in excess of
$5,000,000, if such release is consented to by the Requisite Lenders or
(D) against any part of the Collateral in excess of $5,000,000, other than
Collateral that is sold or otherwise disposed of in a transaction permitted
hereby or consented to by the Requisite Lenders, if such release is consented to
by all the Lenders.

Each of the Lenders and the Issuers hereby directs the Administrative Agent, and
the Administrative Agent hereby agrees, to execute and deliver or file such
termination and partial release statements and do such other things as are
necessary to release Liens to be released pursuant to this Section 10.8.

          Section 10.9 Collateral Matters Relating to Related Obligations

          The benefit of the Loan Documents and of the provisions of this
Agreement relating to the Collateral shall extend to and be available in respect
of any Secured Obligation that is an Ancillary Obligation or any other
obligation owed to Persons other than the Administrative Agent, the Lenders and
the Issuers (collectively, “Related Obligations”) solely on the condition and
understanding, as among the Administrative Agent and all Secured Parties, that
(i) the Related Obligations shall be entitled to the benefit of the Loan
Documents and the Collateral to the extent expressly set forth in this Agreement
and the other Loan Documents and to such extent the Administrative Agent shall
hold, and have the right and power to act with respect to, the Guaranty and the
Collateral on behalf of and as agent for the holders of the Related Obligations,
but the Administrative Agent is otherwise acting solely as agent for the Lenders
and the Issuers and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any holder of Related
Obligations, (ii) all matters, acts and omissions relating in any manner to the
Guaranty, the Collateral (including the distribution of proceeds thereof), or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (iii) each Secured Party shall be bound by
all actions taken or omitted, in accordance with the provisions of this
Agreement and the other Loan Documents, by the Administrative Agent and the
Requisite Lenders, each of whom shall be entitled to act at its sole discretion
and exclusively in its own interest given its own Revolving Credit Commitments
and its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (iv) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Lenders and the Issuers, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (v) no

100



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

holder of any Related Obligation shall exercise any right of setoff, banker’s
lien or similar right except as expressly provided in Section 11.6 (Right of
Set-off).

ARTICLE XI

Miscellaneous

          Section 11.1 Amendments, Waivers, Etc.

          (a) No amendment or waiver of any provision of this Agreement (other
than amendments to Schedule I (Revolving Credit Commitments) to reflect any
Assignment and Acceptance or any Assumption Agreement, each of which may be made
by the Administrative Agent) or any other Loan Document nor consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be in writing and signed by the Requisite Lenders; provided, however,
that no such amendment, waiver or consent shall, unless in writing and signed by
each Lender directly affected thereby, in addition to the Requisite Lenders
(and, in the case of any amendment, the Borrowers), do any of the following:

               (i) waive or modify any of the conditions specified in
Section 3.1 (Conditions Precedent to the Effectiveness of this Agreement) or
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit), except
with respect to a condition based upon another provision hereof the waiver or
modification of which requires only the concurrence of the Requisite Lenders;

               (ii) increase the Revolving Credit Commitment of such Lender,
subject such Lender to any additional obligations or increase the aggregate
Revolving Credit Commitments (except in connection with the Facility Increase);

               (iii) extend the scheduled final maturity of any Loan due to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal on such Loan (it being understood that Section 2.9
(Mandatory Prepayments) does not provide for scheduled dates fixed for payment)
or of the Revolving Credit Commitments;

               (iv) reduce the principal amount of any Loan or Reimbursement
Obligation due to such Lender (other than by the payment or prepayment thereof);

               (v) reduce the rate of interest on any Loan or Reimbursement
Obligations outstanding to such Lender or any fee payable hereunder to such
Lender;

               (vi) postpone any scheduled date fixed for payment of such
interest or fees due to such Lender;

               (vii) modify the definition of “Borrowing Base” to increase the
Borrowing Base or otherwise increase any of the advance rates above the maximum
percentages set forth in the definitions of “Advance Rate” and “Applicable
Receivables Rate”, for Eligible Receivables, Eligible Equipment, Eligible Real
Property or any Class of Eligible Inventory;

101



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (viii) change the aggregate Ratable Portions of Lenders required
for any or all Lenders to take any action hereunder;

               (ix) except as provided in Section 10.8(b) (Concerning the
Collateral and the Collateral Documents), release substantially all of the
Collateral or release any Borrower or Guarantor from its obligations hereunder
or under the Guaranty except in connection with sale or other disposition
permitted by this Agreement (or permitted pursuant to a waiver or consent of a
transaction otherwise prohibited by this Agreement); or

               (x) amend Section 10.8(b) (Concerning the Collateral and the
Collateral Documents) or this Section 11.1, Schedule III (Applicable Receivables
Rate) or Schedule IV (Fixed Assets Sublimit) or the definitions of any of the
terms “Requisite Lenders” or “Ratable Portion”;

provided, further, that

          (w) amendments (other than amendments to Schedule I (Revolving Credit
Commitments) to reflect any Assignment and Acceptance or any Assumption
Agreement, each of which may be made by the Administrative Agent) shall not be
valid unless signed by the Borrowers;

          (x) any amendment, waiver or consent of any provision of this
Agreement or any other Loan Document shall be effective only in the specific
instance and for the specific purpose for which given;

          (y) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the signature of the Lenders
that may be required above, affect the rights or duties of the Administrative
Agent under this Agreement or the other Loan Documents; and

          (z) no amendment, waiver or consent shall, unless in writing and
signed by each Agent in addition to the signature of the Lenders that may be
required above, amend Schedule III (Applicable Receivables Rate) or Schedule IV
(Fixed Assets Sublimit) or the definition of any of the following terms:
“Eligible Equipment”, “Eligible Receivables”, “Eligible Real Property, “Eligible
Inventory”, “Eligible Raw Materials”, “Eligible Work-in-Process Inventory”,
“Eligible Finished Goods”, “Eligible Excess Inventory”, “Availability Reserve”,
“Eligibility Reserve”, “Minimum Eligibility Reserve”, “Aged Work-in-Process
Reserve”, “Fixed Asset Sublimit”, “Borrowing Base Value” or “Mortgage Value”;

and provided, further, that the Administrative Agent may, with the consent of
the Borrowers, amend, modify or supplement this Agreement to cure any
typographical error, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the right of any Lender or
any Issuer.

          (b) The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on the Company or the

102



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Borrowers in any case shall entitle any Borrower to any other or further notice
or demand in similar or other circumstances.

          (c) If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all
affected Lenders, the consent of Requisite Lenders is obtained but the consent
of other Lenders whose consent is required is not obtained (any such Lender
whose consent is not obtained as described in this Section 11.1 being referred
to as a “Non-Consenting Lender”), then, as long as the Lender acting as the
Administrative Agent is not a Non-Consenting Lender, at the Company’s request,
the Administrative Agent or an Eligible Assignee acceptable to the
Administrative Agent shall have the right with the Administrative Agent’s
consent and in the Administrative Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Lender acting as the Administrative Agent or such Eligible
Assignee, all of the Revolving Credit Commitments and Revolving Credit
Outstandings of such Non-Consenting Lender in exchange for an amount equal to
the principal balance of all Loans held by the Non-Consenting Lender and all
accrued and unpaid interest and fees with respect thereto through the date of
sale; provided, however, that such purchase and sale shall not be effective
until (x) the Administrative Agent shall have received from such Eligible
Assignee an agreement in form and substance satisfactory to the Administrative
Agent and the Company whereby such Eligible Assignee shall agree to be bound by
the terms hereof and (y) such Non-Consenting Lender shall have received payments
of all Loans held by it and all accrued and unpaid interest and fees with
respect thereto through the date of the sale. Each Lender agrees that, if it
becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment an Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by a Note) subject to such Assignment and
Acceptance; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid.

          Section 11.2 Assignments and Participations

          (a) Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Revolving
Loans, the Swing Loans and the Letters of Credit); provided, however, that

               (i) if any such assignment shall be of the assigning Lender’s
Revolving Credit Outstandings and Revolving Credit Commitment, such assignment
shall cover the same percentage of such Lender’s Revolving Credit Outstandings
and Revolving Credit Commitment;

               (ii) the aggregate amount being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event (if less than the Assignor’s
entire interest) be less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof, except, in either case, (A) with the consent of the Company
and the Administrative Agent or (B) if such assignment is being made to a Lender
or an Affiliate or Approved Fund of such Lender; and

103



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

               (iii) if such Eligible Assignee is not, prior to the date of such
assignment, a Lender or an Affiliate or Approved Fund of a Lender, such
assignment shall be subject to the prior consent of the Administrative Agent and
the Company (which consent shall not be unreasonably withheld or delayed);

and provided, further, that, notwithstanding any other provision of this
Section 11.2, the consent of the Company shall not be required (x) for any
assignment occurring when any Event of Default shall be continuing or (y) for
any assignment by any Lender as part of the merger, consolidation, sale,
transfer or other disposition of all or any substantial portion of such Lender’s
business, assets or loan portfolio.

          (b) The parties to each assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance, together with any Note (if the assigning Lender’s Loans are
evidenced by a Note) subject to such assignment. Upon such execution, delivery,
acceptance and recording and the receipt by the Administrative Agent from the
assignee of an assignment fee in the amount of $3,500 from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender and, if such Lender were an Issuer, of such Issuer hereunder and
thereunder and (ii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except those that survive the
payment in full of the Obligations) and be released from its obligations under
the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

          (c) The Administrative Agent shall maintain at its address referred to
in Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recording of the names
and addresses of the Lenders and the Revolving Credit Commitments of and
principal amount of the Loans and Letter of Credit Obligations owing to each
Lender from time to time (the “Register”). Any assignment pursuant to this
Section 11.2 shall not be effective until such assignment is recorded in the
Register. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Loan Parties, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender for all purposes of this Agreement. The entries in the Register
applicable to any Lender shall be available for inspection by the Company, the
Administrative Agent or such Lender at any reasonable time and from time to time
upon reasonable prior notice.

          (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Company. Within five Business Days after
its receipt of such notice, the Borrowers, at their own expense, shall, if
requested by such assignee, execute and deliver to the Administrative Agent, new
Notes to the order of such assignee in an amount equal to the Revolving Credit
Commitments assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Lender has surrendered any Note for exchange in connection with the
assignment and has retained Revolving Credit

104



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Commitments hereunder, new Notes to the order of the assigning Lender in an
amount equal to the Revolving Credit Commitments retained by it hereunder. Such
new Notes shall be dated the same date as the surrendered Notes and be in
substantially the form of Exhibit B (Form of Revolving Credit Note).

          (e) In addition to the other assignment rights provided in this
Section 11.2, each Lender may assign, as collateral or otherwise, any of its
rights under this Agreement (including rights to payments of principal or
interest on the Loans) to (i) any Federal Reserve Bank pursuant to Regulation A
of the Federal Reserve Board without notice to or consent of the Borrowers or
the Administrative Agent or (ii) any trustee for the benefit of the holders of
such Lender’s Securities; provided, however, that no such assignment shall
release the assigning Lender from any of its obligations hereunder.

          (f) Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit). The terms of such participation shall not, in any event,
require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Documents, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation or (ii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(b) (Concerning the
Collateral and the Collateral Documents). In the event of the sale of any
participation by any Lender, (A) such Lender’s obligations under the Loan
Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties for the performance of such obligations, (C)
such Lender shall remain the holder of such Obligations for all purposes of this
Agreement and (D) the Borrowers, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Each participant
shall be entitled to the benefits of Section 2.14(d) (Illegality), Section 2.15
(Capital Adequacy) and Section 2.16 (Taxes) as if it were a Lender; provided,
however, that anything herein to the contrary notwithstanding, no Borrower
shall, at any time, be obligated to make under Section 2.14(d) (Illegality),
Section 2.15 (Capital Adequacy) or Section 2.16 (Taxes) to the participants in
the rights and obligations of any Lender (together with such Lender) any payment
in excess of the amount such Borrower would have been obligated to pay to such
Lender in respect of such interest had such participation not been sold.

          (g) Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Company, the Administrative Agent, such Issuer and such
Lender. If any Issuer ceases to be a Lender hereunder by virtue of any
assignment made pursuant to this Section 11.2, then, as of the effective date of
such cessation, such Issuer’s obligations to issue Letters of Credit pursuant to
Section 2.4 (Letters of Credit) shall terminate and such Issuer shall be an
Issuer hereunder only with respect to outstanding Letters of Credit issued prior
to such date.

105



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          Section 11.3 Costs and Expenses

          (a) The Borrowers hereby agree to pay, jointly and severally, or
reimburse upon demand the Administrative Agent for, all of the Administrative
Agent’s reasonable internal and external audit, legal, appraisal, valuation,
filing, document duplication and reproduction and investigation expenses and for
all other reasonable out-of-pocket costs and expenses of every type and nature
(including, without limitation, the reasonable fees, expenses and disbursements
of the Administrative Agent’s counsel, Weil, Gotshal & Manges LLP, local legal
counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisers and other consultants and agents) incurred by such Agent
in connection with (i) the Administrative Agent’s audit and investigation of the
Borrowers and their Subsidiaries in connection with the preparation, negotiation
and execution of the Loan Documents and the Administrative Agent’s periodic
audits of the Borrowers and their Subsidiaries, as the case may be, (ii) the
preparation, negotiation, execution and interpretation of this Agreement
(including the satisfaction or attempted satisfaction of any of the conditions
set forth in Article III (Conditions To Loans And Letters Of Credit) of this
Agreement and the Existing Credit Agreement), the Loan Documents and any
proposal letter or commitment letter issued in connection therewith and the
making of the Loans hereunder, (iii) the creation, perfection or protection of
the Liens under the Loan Documents (including, without limitation, any
reasonable fees and expenses for local counsel in various jurisdictions), (iv)
the ongoing administration of this Agreement and the Loans, including
consultation with attorneys in connection therewith and with respect to the
Administrative Agent’s rights and responsibilities hereunder and under the other
Loan Documents; (v) the protection, collection or enforcement of any of the
Obligations or the enforcement of any of the Loan Documents, (vi) the
commencement, defense or intervention in any court proceeding relating in any
way to the Obligations, any Loan Party, any of the Borrowers’ Subsidiaries, the
Subordinated Debt Documents, this Agreement or any of the other Loan Documents,
(vii) the response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent is served or deposition or other
proceeding in which the Administrative Agent is called to testify, in each case,
relating in any way to the Obligations, any Loan Party, any of the Borrowers’
Subsidiaries, the Subordinated Debt Documents, this Agreement or any of the
other Loan Documents and (viii) any amendments, consents, waivers, assignments,
restatements or supplements to any of the Loan Documents and the preparation,
negotiation, and execution of the same.

          (b) The Borrowers further agree to pay or reimburse, jointly and
severally, the Administrative Agent and the Lenders and Issuers upon demand for
all reasonable out-of-pocket costs and expenses, including, reasonable
attorneys’ fees (including allocated costs of internal counsel and costs of
settlement), incurred by the Administrative Agent or such Lenders and Issuers
(i) in enforcing any Loan Document or Obligation or any security therefor or
exercising or enforcing any other right or remedy available by reason of an
Event of Default, (ii) in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any Loan
Party, any of the Borrowers’ Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any of the other Loan Documents or the
Subordinated Debt Documents and (iv) in taking any other action in or with
respect to any suit or proceeding (bankruptcy or otherwise) described in clauses
(i) through (iii) above.

106



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (c) The Borrowers further agree to pay or reimburse, jointly and
severally, the Syndication Agent upon demand for all reasonable costs and
expenses incurred by the Syndication Agent in connection with the designation of
one examiner to participate, in accordance with Section 6.12(b) (Borrowing Base
Determination), in investigations and reviews conducted by any Borrower or the
Administrative Agent in accordance with such Section 6.12(b); provided, however,
that the Borrowers shall be required to reimburse the Syndication Agent pursuant
to this clause (c) solely for the costs and expenses of one examiner
participating in one such investigation or review in each Fiscal Year in an
amount not to exceed $850 for each day such examiner participates in such
investigation or review plus the reasonable out-of-pocket expenses incurred by
such examiner in connection with such investigation or review.

          Section 11.4 Indemnitees

          (a) The Borrowers shall, jointly and severally, indemnify and hold
harmless each Agent, each Arranger, each Lender, each Issuer and each of their
respective Affiliates, and each of the respective officers, directors,
employees, agents, advisors, attorneys and representatives of each of the
foregoing (each an “Indemnitee”) from and against any and all claims, damages,
losses, liabilities and expenses (including reasonable fees and disbursements of
counsel), joint or several, that may be incurred by or asserted or awarded
against any such Indemnitee (including in connection with or relating to any
investigation, litigation or proceeding or the preparation of any defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement, any other Loan Document, any Obligation, any Letter of
Credit, any Subordinated Debt Document or any of the transactions contemplated
hereby or thereby or any actual or proposed used of the proceeds of the Loans or
Letters of Credit (collectively, the “Indemnified Matters”), except to the
extent such claim, damage, loss, liability or expense is found, in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.4 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Borrower, any of its
directors, security holders or creditors, an Indemnitee or any other Person, or
an Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. Without limiting the foregoing,
“Indemnified Matters” shall include (i) all Environmental Liabilities and Costs
arising from or connected with the past, present or future operations of any
Borrower or any Subsidiary thereof involving any property subject to a
Collateral Document, or damage to real or personal property or natural resources
or harm or injury alleged to have resulted from any Release of Contaminants on,
upon or into such property or any contiguous real estate; (ii) any costs or
liabilities incurred in connection with any Remedial Action concerning any
Borrower or any Subsidiary thereof; (iii) any costs or liabilities incurred in
connection with any Environmental Lien; and (iv) any costs or liabilities
incurred in connection with any other matter under any Environmental Law,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 49 U.S.C. §§ 9601 et seq. and applicable state property transfer
laws, whether, with respect to any of such matters, such Indemnitee is a
mortgagee pursuant to any leasehold mortgage, a mortgagee in possession, the
successor in interest to any Borrower or any Subsidiary thereof, or the owner,
lessee or operator of any property of any Borrower or any Subsidiary thereof by
virtue of foreclosure, except, with respect to those matters referred to in
clauses (i), (ii), (iii) and (iv) above, to the extent (A) incurred following
foreclosure (or transfer of title to in lieu of foreclosure) by the
Administrative Agent, any Lender or any Issuer, or the Administrative Agent, any
Lender or any Issuer having become the successor in interest to any Borrower or
any Subsidiary thereof and

107



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

(B) attributable solely to acts of the Administrative Agent, such Lender or such
Issuer or any agent on behalf of the Administrative Agent or such Lender.

          (b) The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Lenders and each Issuer for, and hold the
Administrative Agent, the Lenders and each Issuer harmless from and against, any
and all claims for brokerage commissions, fees and other compensation made
against the Administrative Agent, the Lenders and the Issuers for any broker,
finder or consultant with respect to any agreement, arrangement or understanding
made by or on behalf of any Loan Party or any of its Subsidiaries in connection
with the transactions contemplated by this Agreement.

          (c) The Administrative Agent, each Lender and each Issuer agree that
in the event that any such investigation, litigation or proceeding set forth in
clause (b) above is asserted or threatened in writing or instituted against it
or any other Indemnitee, or any Remedial Action, is requested of it or any of
its officers, directors, agents and employees, for which any Indemnitee may
desire indemnity or defense hereunder, such Indemnitee shall promptly notify the
Company in writing.

          (d) Each Borrower, at the request of any Indemnitee, shall have the
obligation to defend against such investigation, litigation or proceeding or
requested Remedial Action and such Borrower, in any event, may participate in
the defense thereof with legal counsel of such Borrower’s choice. In the event
that such Indemnitee requests any Borrower to defend against such investigation,
litigation or proceeding or requested Remedial Action, such Borrower shall
promptly do so and such Indemnitee shall have the right to have legal counsel of
its choice participate in such defense. No action taken by legal counsel chosen
by such Indemnitee in defending against any such investigation, litigation or
proceeding or requested Remedial Action, shall vitiate or in any way impair the
Borrowers’ obligation and duty hereunder to indemnify and hold harmless such
Indemnitee.

          (e) Each Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 11.4) or any other Loan Document shall (i) survive payment in full
of the Obligations and (ii) inure to the benefit of any Person who was at any
time an Indemnitee under this Agreement or any other Loan Document.

          Section 11.5 Limitation of Liability

          (a) Each Borrower agrees that no Indemnitee shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to any Borrower or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except for direct damages (as opposed to
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings)) determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s breach of contract, gross negligence or willful
misconduct.

          (b) In no event shall any Agent Affiliate have any liability to any
Loan Party, Lender, Issuer or any other Person for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort or contract or otherwise) arising out of any
Loan Party or any Agent Affiliate’s transmission of Approved Electronic
Communications through the Internet or any use of the Approved Electronic
Platform,

108



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

except to the extent such liability of any Agent Affiliate is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Agent Affiliate’s gross negligence or willful misconduct.

          Section 11.6 Right of Set-off

          Upon the occurrence and during the continuance of any Event of Default
each Lender and each Affiliate of a Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of any Borrower against any and
all of the Obligations now or hereafter existing whether or not owing by such
Borrower and whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
unmatured. Each Lender agrees promptly to notify the Company after any such
set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 11.6
are in addition to the other rights and remedies (including other rights of
set-off) that such Lender may have.

          Section 11.7 Sharing of Payments, Etc.

          (a) If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off or otherwise) of the
Loans owing to it, any interest thereon, fees in respect thereof or amounts due
pursuant to Section 11.3 (Costs and Expenses) or Section 11.4 (Indemnitees)
(other than payments made pursuant to Section 2.14 (Special Provisions Governing
Eurodollar Rate Loans), Section 2.15 (Capital Adequacy) or Section 2.16 (Taxes))
in excess of its Ratable Portion of all payments of such Obligations obtained by
all the Lenders, such Lender (a “Purchasing Lender”) shall forthwith purchase
from the other Lenders (each, a “Selling Lender”) such participations in their
Loans or other Obligations as shall be necessary to cause such Purchasing Lender
to share the excess payment ratably with each of them.

          (b) If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Purchasing Lender, such purchase from
each Selling Lender shall be rescinded and such Selling Lender shall repay to
the Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment to
(ii) the total amount so recovered from the Purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.

          (c) Each Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of any Borrower in the amount of such
participation.

          Section 11.8 Notices, Etc.

          (a) Addresses for Notices. All notices, demands, requests and other
communications provided for in this Agreement shall be given in writing, or by
any

109



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:



  (i)   if to the Company, any Borrower or any Subsidiary of any of them:      
  Suntron Corporation
2401 West Grandview Road
Phoenix, AZ 85023
Attention: Peter W. Harper
Telecopy no: (602) 282-5201
Electronic Mail Address: pete.harper@suntroncorp.com         with a copy to:    
    Thayer Equity Investors IV, L.P.
c/o Thayer Capital Partners
1455 Pennsylvania Ave., N.W., Suite 350
Washington, D.C. 20004
Attention: Douglas P. McCormick
Telecopy no: (202) 371-0391
Electronic Mail Address: dmccormick@thayercapital.com         with a copy to:  
      RCBA Strategic Partners, L.P.
c/o BLUM Capital Partners, L.P.
909 Montgomery Street,
Suite 400
San Francisco, CA 94133
Attention: John Walker
Telecopy no: (415) 434-3130
Electronic Mail Address: jwalker@blumcapital.com         with a copy to:        
Greenberg Traurig, LLP
2375 E. Camelback Road, Suite 700
Phoenix, Arizona 85016
Attention: Jeffrey H. Verbin, Esq.
(602) 445-8202
(602) 445-8630 (Fax)
Electronic Mail Address: verbinj@gtlaw.com;

          (ii) if to any Lender, at its Domestic Lending Office specified
opposite its name on Schedule II (Applicable Lending Offices and Addresses for
Notices) or on the signature page of any applicable Assignment and Acceptance;

          (iii) if to any Issuer, at the address set forth under its name on
Schedule II (Applicable Lending Offices and Addresses for Notices); and

110



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION



  (iv)   if to the Administrative Agent:         Citicorp USA, Inc.
388 Greenwich Street, 19th Floor
New York, New York 10013
Attention: Keith Gerding
Telecopy no: (212) 816-2513
Electronic Mail Address: keith.r.gerding@citigroup.com         with a copy to:  
      Weil, Gotshal & Manges LLP
767 Fifth Avenue,
New York, New York 10153-0119
Attention: Daniel S. Dokos, Esq.
Telecopy no: (212) 310-8007
Electronic Mail Address: daniel.dokos@weil.com

or at such other address as shall be notified in writing (x) in the case of the
Company and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Company and the Administrative Agent.

          (b) Effectiveness. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery,
(ii) if delivered by mail, when deposited in the mails, (iii) if delivered by
posting to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device, in each case to the
extent otherwise permitted in clause (c) below or Section 10.3 (Posting of
Approved Electronic Communications), when such notice, demand, request, consent
and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and (iv) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; provided,
however, that notices and communications to the Administrative Agent pursuant to
Article II (The Facility) or Article X (The Agents) shall not be effective until
received by the Administrative Agent.

          (c) Use of Electronic Platform. Notwithstanding clauses (a) and (b)
above (unless the Administrative Agent requests that the provisions of clauses
(a) and (b) above be followed) and any other provision in this Agreement or any
other Loan Document providing for the delivery of, any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by transmitting such
Approved Electronic Communications electronically (in a format reasonably
acceptable to the Administrative Agent) to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Company. Nothing in this clause (c) shall
prejudice the right of the Administrative

111



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

Agent or any other Agent or any Lender or Issuer to deliver any Approved
Electronic Communication in any manner authorized in this Agreement.

          Section 11.9 No Waiver; Remedies

          No failure on the part of any Lender, Issuer or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

          Section 11.10 Amendment and Restatement; Binding Effect

          (a) This Agreement shall become effective on the Effective Date after
it shall have been executed by the Company, each Borrower and the Administrative
Agent and after the Administrative Agent shall have been notified by each Lender
and Issuer that such Lender or Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Company, each Borrower, the
Administrative Agent and each Lender and Issuer and, in each case, their
respective successors and assigns; provided, however, that neither the Company
nor any Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

          (b) On the Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement and the Existing Credit
Agreement shall thereafter be of no further force and effect except to evidence
(i) the incurrence by any Borrower of the “Obligations” under and as defined
therein (whether or not such “Obligations” are contingent as of the Effective
Date), (ii) the representations and warranties made by any Borrower prior to the
Effective Date and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Effective Date
(including any failure, prior to the Effective Date, to comply with the
covenants contained in such Existing Credit Agreement). The amendments and
restatements set forth herein (including deletion of financial covenants
applicable to previous Fiscal Quarters) shall not cure any breach thereof or any
“Default” or “Event of Default” under and as defined in the Existing Credit
Agreement existing prior to the date hereof. This Agreement is not in any way
intended to constitute a novation of the obligations and liabilities existing
under the Existing Credit Agreement or evidence payment of all or any portion of
such obligations and liabilities.

          (c) The terms and conditions of this Agreement and the Administrative
Agent’s, the Lenders’ and the Issuers’ rights and remedies under this Agreement
and the other Loan Documents, shall apply to all of the Obligations incurred
under the Existing Credit Agreement, the Notes issued thereunder and the Letters
of Credit Issued thereunder; provided, however, that any Eurodollar Rate Loans
made under the Existing Credit Agreement shall have Interest Periods hereunder
starting on the Effective Date (with the same length as such Interest Period
under the Existing Credit Agreement) but the Borrowers shall not owe any amounts
pursuant to Section 2.14(e) (Breakage Costs) by reason of such change in
Interest Period.

          (d) Each Borrower reaffirms the Liens granted pursuant to the
Collateral Documents to the Administrative Agent for the benefit of the Lenders
and the Issuers, which Liens shall continue in full force and effect during the
term of this Agreement and any renewals or extensions thereof and shall continue
to secure the Obligations.

112



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (e) On and after the Effective Date, (i) all references to the
Existing Credit Agreement (or to any amendment, supplement, modification or
amendment and restatement thereof) in the Loan Documents (other than this
Agreement) shall be deemed to refer to the Existing Credit Agreement as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement in any Loan Document (but not herein) shall be amended
to become, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Effective Date, all references to this Agreement herein (including for purposes
of indemnification and reimbursement of fees) shall be deemed to be reference to
the Existing Credit Agreement as amended and restated hereby.

          (f) This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement, waiver or other modification,
whether or not similar, and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loan Documents remain in full
force and effect unless otherwise specifically amended by this Agreement or any
other Loan Document.

          Section 11.11 Governing Law

          This Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.

          Section 11.12 Submission to Jurisdiction; Service of Process

          (a) Any legal action or proceeding with respect to this Agreement or
any other Loan Document may be brought in the courts of the State of New York or
of the United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each Borrower hereby accept for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such respective jurisdictions.

          (b) Each Borrower hereby irrevocably designates, appoints and empowers
CT Corporation System (telephone no: (212) 894-8400) (telecopy no:
(212) 894-8490) (electronic mail address: info@ctadvantage.com) (the “Process
Agent”), in the case of any suit, action or proceeding brought in the State of
New York as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any action
or proceeding arising out of or in connection with this Agreement or any Loan
Document. Such service may be made by mailing (by registered or certified mail,
postage prepaid) or delivering a copy of such process to such Borrower in care
of the Process Agent at the Process Agent’s above address, and each Borrower
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, each Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing (by registered or certified mail, postage prepaid) of
copies of such process to the Process Agent or such Borrower at its address
specified in Section 11.8 (Notices, Etc.). Each Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

113



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

          (c) Nothing contained in this Section 11.12 shall affect the right of
the Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against any
Borrower or any other Loan Party in any other jurisdiction.

          (d) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at the spot rate of exchange quoted by the Administrative Agent
at 11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

          Section 11.13 Waiver of Jury Trial

          Each of the Agents, the Lenders, the Issuers and each Borrower
irrevocably waives trial by jury in any action or proceeding with respect to
this Agreement or any other Loan Document.

          Section 11.14 Marshaling; Payments Set Aside

          None of the Administrative Agent, any Lender or any Issuer shall be
under any obligation to marshal any assets in favor of any Borrower or any other
party or against or in payment of any or all of the Obligations. To the extent
that any Borrower makes a payment or payments to the Administrative Agent, the
Lenders or the Issuers or any of such Persons receives payment from the proceeds
of the Collateral or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

          Section 11.15 Section Titles

          The section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference such
section. If a numbered reference to a clause, subclause or subsection hereof is
immediately followed by a reference in parenthesis to the title of a section
hereof containing such clause, subclause or subsection, the reference is only to
such clause, subclause or subsection and not to the section generally. If a
numbered reference to a section hereof is immediately followed by a reference in
parenthesis to a section hereof, the title reference shall govern in case of
direct conflict.

          Section 11.16 Execution in Counterparts

          This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart

114



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SUNTRON CORPORATION

so that all signature pages are attached to the same document. Delivery of an
executed signature page of this Agreement by facsimile transmission shall be as
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all parties shall be lodged with the Company
and the Administrative Agent.

          Section 11.17 Entire Agreement

          This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

          Section 11.18 Confidentiality

          Each Lender, Issuer and each Agent agrees to keep information obtained
by it pursuant hereto and the other Loan Documents confidential in accordance
with such Lender’s, Issuer’s or Agent’s, as the case may be, customary practices
and agrees that it shall only use such information in connection with the
transactions contemplated by this Agreement and not disclose any of such
information other than (a) to such Lender’s or to such Agent’s, as the case may
be, employees, representatives and agents who are or are expected to be involved
in the evaluation of such information in connection with the transactions
contemplated by this Agreement and who are advised of the confidential nature of
such information, (b) to the extent such information presently is or hereafter
becomes available to such Lender or to such Agent, as the case may be, on a
non-confidential basis from a source other than the Borrowers, (c) to the extent
disclosure is required by law, regulation or judicial order or requested or
required by bank regulators or auditors, in each case and to the extent such
assignees, participants, grantees or counterparties agree to be bound by, and to
cause their advisors to comply with, the provisions of this Section 11.18 and
(d) to current or prospective assignees (including for collateral purposes),
participants and contractual counterparties to any Hedging Contract permitted
hereunder and, in each case, to their respective legal and financial advisors,
in each case to the extent such assignees, participants and counterparties agree
to be bound by, and to cause their advisors to comply with, the provisions of
this Section 11.18. Notwithstanding any other provision in this Agreement, the
Company, each Borrower, each Lender, each Issuer and each Agent hereby agrees,
and each Borrower shall cause each Subsidiary Guarantor to agree, that each
Lender and each Agent (and each of their respective officers, directors,
employees, accountants, attorneys and other advisors) may disclose to any and
all Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction and all materials of any kind (including opinions
and other tax analyses) that are provided to each of them relating to such U.S.
tax treatment and U.S. tax structure.

[SIGNATURE PAGES FOLLOW]

115



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

         

  SUNTRON CORPORATION
 
       

  By:   /s/ Peter W. Harper

--------------------------------------------------------------------------------


      Name: Peter W. Harper

      Title: CFO
 
       

  K*TEC OPERATING CORP.,

    as Borrower
 
       

  By:   /s/ Peter W. Harper

--------------------------------------------------------------------------------


      Name: Peter W. Harper

      Title: CFO
 
       

  EFTC OPERATING CORP.,

    as Borrower
 
       

  By:   /s/ Peter W. Harper

--------------------------------------------------------------------------------


      Name: Peter W. Harper

      Title: CFO

[SIGNATURE PAGE TO SUNTRON’S SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

  CITICORP USA, INC.,

    as Administrative Agent and Lender
 
       

  By:   /s/ Keith R. Gerding

--------------------------------------------------------------------------------


      Name: Keith R. Gerding

      Title: Vice President
 
       

  CITIBANK, N.A.,

    as Issuer
 
       

  By:   /s/ Keith R. Gerding

--------------------------------------------------------------------------------


      Name: Keith R. Gerding

      Title: Vice President

[SIGNATURE PAGE TO SUNTRON’S SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

  CONGRESS FINANCIAL CORPORATION

    (WESTERN),

    as Syndication Agent and Lender
 
       
 
  By:   /s/ Vicki Balmont

--------------------------------------------------------------------------------


      Name: Vicki Balmont

      Title: Executive Vice President

[SIGNATURE PAGE TO SUNTRON’S SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 